EXHIBIT 10.1







Execution Version
          

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT
among
FORESIGHT ENERGY LLC,
as Borrower,
FORESIGHT ENERGY LP AND CERTAIN SUBSIDIARIES OF FORESIGHT ENERGY LLC,
as Guarantors,
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent and Collateral Agent,
and
The Other Lenders Party Hereto
Dated as of March 11, 2020
          


--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section
 
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
29
1.03
Accounting Terms
30
1.04
Times of Day
30
1.05
LLC Division
30
   
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
30
2.01
The Loans
30
2.02
Borrowings, Conversions and Continuations of the Loans.
31
2.03
[Reserved]
32
2.04
[Reserved]
32
2.05
Prepayments
32
2.06
[Reserved]
34
2.07
Repayment of Loans
34
2.08
Interest
34
2.09
Fees
34
2.10
Computation of Interest and Fees
35
2.11
Evidence of Debt
36
2.12
Payments Generally; Administrative Agent’s Clawback
36
2.13
Pro Rata; Sharing of Payments by Lenders
37
2.14
[Reserved]
38
2.15
[Reserved]
38
2.16
[Reserved]
38
2.17
[Reserved]
38
2.18
Defaulting Lenders
38
2.19
Priority and Liens; No Discharge
39
   
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
40
3.01
Taxes
41
3.02
Illegality
43
3.03
Inability to Determine Rates
43
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
44
3.05
Compensation for Losses
46
3.06
Mitigation Obligations; Replacement of Lenders
46
3.07
Survival
46
   
ARTICLE IV CONDITIONS PRECEDENT
47
4.01
Conditions Precedent to the Closing Date
47
4.02
Conditions Precedent to Each Term Loan
49
   
ARTICLE V REPRESENTATIONS AND WARRANTIES
49
5.01
Existence, Qualification and Power
50
5.02
Authorization; No Contravention
50
5.03
Governmental Authorization
50
5.04
Binding Effect
50
5.05
Financial Conditions; No Material Adverse Effect
50
5.06
Litigation
51
5.07
No Default
51
5.08
Ownership and Identification of Property
51
5.09
Environmental Compliance
52
5.10
Insurance
52
5.11
Taxes
52
5.12
ERISA Compliance
53
5.13
Subsidiaries
53




--------------------------------------------------------------------------------





5.14
Margin Regulations; Investment Company Act
53
5.15
Disclosure
53
5.16
Compliance with Laws
53
5.17
Anti-Corruption; Sanctions; Terrorism Laws
53
5.18
Intellectual Property; Licenses, Etc
54
5.19
Security Interest in Collateral
54
5.20
Mines
54
5.21
[Reserved]
54
5.22
Labor Relations
54
5.23
Bankruptcy Related Matters
55
   
ARTICLE VI AFFIRMATIVE COVENANTS
55
  6.01
Financial Statements
55
  6.02
Certificates; Other Information
56
6.03
Notices
57
6.04
Payment of Tax Obligations
58
6.05
Preservation of Existence, Etc.
58
6.06
Maintenance of Properties
58
6.07
Maintenance of Insurance
58
6.08
Compliance with Laws
58
6.09
Books and Records
59
6.10
Inspection Rights
59
6.11
Use of Proceeds
59
6.12
Additional Guarantors
59
6.13
[Reserved]
59
6.14
Preparation of Environmental Reports
59
6.15
Certain Long Term Liabilities and Environmental Reserves
59
6.16
Covenant to Give Security
60
6.17
[Reserved]
61
6.18
Post Closing Covenants
61
6.19
ERISA
61
6.20
Lender Calls
61
6.21
First and Second Day Orders
61
6.22
Milestones
62
6.23
Bankruptcy Notices
62
6.24
Bankruptcy Related Matters
62
6.25
Chief Executive Officer
63
   
ARTICLE VII NEGATIVE COVENANTS
63
7.01
Liens
63
7.02
Investments
66
7.03
Indebtedness
67
7.04
Fundamental Changes
69
7.05
Dispositions
70
7.06
Restricted Payments
71
7.07
Change in Nature of Business
71
7.08
Transactions with Affiliates
72
7.09
Permitted Activities of General Partner and Holdings
72
7.10
Use of Proceeds
72
7.11
[Reserved]
72
7.12
Burdensome Agreements
73
7.13
[Reserved]
74
7.14
Maximum Capital Expenditure
74
7.15
Fiscal Year
74
7.16
Sale and Lease-Backs
74
7.17
Amendments or Waivers of Organizational Documents
74
7.18
Budget Variance
74



ii

--------------------------------------------------------------------------------



7.19
Minimum Liquidity
75
7.20
[Reserved
75
7.21
Additional Bankruptcy Matters
75
   
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
76
8.01
Events of Default
76
8.02
Remedies Upon Event of Default
79
8.03
[Reserved].
80
8.04
Application of Funds
80
   
ARTICLE IX AGENTS
80
9.01
Appointment and Authority
81
9.02
Rights as a Lender
81
9.03
Exculpatory Provisions
81
9.04
Reliance by Agents
82
9.05
Delegation of Duties
83
9.06
Resignation of Agent
83
9.07
Non-Reliance on Agents and Other Lenders
84
9.08
No Other Duties, Etc
84
9.09
[Reserved]
84
9.10
Guaranty and Collateral Matters
84
9.11
Withholding Tax
85
9.12
Concerning the Collateral and Related Loan Documents
85
9.13
Survival
85
   
ARTICLE X MISCELLANEOUS
85
10.01
Amendments, Etc.
85
10.02
Notices; Effectiveness; Electronic Communication
87
10.03
No Waiver; Cumulative Remedies
88
10.04
Expenses; Indemnity; Damage Waiver
89
10.05
Marshalling; Payments Set Aside
90
10.06
Successors and Assigns
91
10.07
Treatment of Certain Information; Confidentiality
94
10.08
Right of Setoff
95
10.09
Usury Savings Clause
95
10.10
Counterparts; Integration
95
10.11
Survival of Representations, Warranties and Agreements
95
10.12
Severability
96
10.13
Replacement of Lenders
96
10.14
Governing Law; Jurisdiction; Etc.
97
10.15
Waiver of Jury Trial
97
10.16
USA PATRIOT Act Notice
98
10.17
Time of the Essence
98
10.18
[Reserved]
98
10.19
No Advisory or Fiduciary Responsibility
98
10.20
[Reserved]
98
10.21
Release of Liens and Release from Guaranty
98
10.22
Independence of Covenants
99
10.23
Independent Nature of Lenders’ Rights
99
10.24
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
100
   
ARTICLE XI GUARANTY
100
11.01
Guaranty of the Obligations
100
11.02
[Reserved]
100
11.03
Payment by Guarantors
100
11.04
Liability of Guarantors Absolute
100
11.05
Waivers by Guarantors
102
11.06
Guarantors’ Rights of Subrogation, Contribution, Etc.
102



iii

--------------------------------------------------------------------------------



11.07
Subordination of Other Obligations
103
11.08
Continuing Guaranty
103
11.09
Authority of Guarantors or Borrower
103
11.10
Financial Condition of Borrower
103



iv

--------------------------------------------------------------------------------

SCHEDULES

 
1.01(a)
Guarantors
 
2.01
Commitments, Roll-Up Loans, Applicable Percentages
 
2.02
Backstop Commitments
 
5.08(b)
Fee Owned Material Real Property
 
5.08(c)
Leased Material Real Property
 
5.09
Environmental Matters
 
5.13
Subsidiaries
 
5.18
Intellectual Property
 
5.20
Mines
 
6.18
Post Closing Covenants
 
7.01
Existing Liens
 
7.02
Existing Investments
 
7.03
Existing Indebtedness
 
7.05
Specified Dispositions
 
7.08
Transactions with Affiliates
 
7.12
Burdensome Agreements
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS

     
Form of:
 
A
Borrowing Notice
 
B
Collateral Questionnaire
 
C-1
Term Loan Note
 
C-2
Roll-Up Loan Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
[Reserved]
 
G
[Reserved]
 
H
Critical Vendor Report
 
I
Monthly Mine-Level Financial Report
 
J
Monthly Consolidated Financial Report
 
K
Interim Order
 
L
[Reserved]
 
M-1
U.S. Tax Compliance Certificate
 
M-2
U.S. Tax Compliance Certificate
 
M-3
U.S. Tax Compliance Certificate
 
M-4
U.S. Tax Compliance Certificate
           



v

--------------------------------------------------------------------------------

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AND GUARANTY AGREEMENT
This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AND GUARANTY
AGREEMENT (as amended, supplemented or otherwise modified, the “Agreement”) is
entered into as of March 11, 2020, among FORESIGHT ENERGY LLC, a Delaware
limited liability company, as a debtor and debtor-in-possession, as borrower
(the “Borrower”), FORESIGHT ENERGY GP LLC, a Delaware limited liability company,
as a debtor and debtor-in-possession (the “General Partner”), FORESIGHT ENERGY
LP, a Delaware limited partnership, as a debtor and debtor-in-possession
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, each as a debtor and
debtor-in-possession, as Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”) and Cortland Capital
Market Services LLC, as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS
WHEREAS, on March 10, 2020 (the “Petition Date”), the General Partner, Holdings,
the Borrower and certain Subsidiaries of Borrower (collectively, the “Debtors”
and each individually, a “Debtor”) have commenced cases (the “Chapter 11 Cases”)
under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court (as defined
below) and the Debtors have retained possession of their assets and are
authorized under the Bankruptcy Code to continue the operations of their
businesses as debtors-in-possession;
WHEREAS, the Debtors have asked the Lenders to make post-petition term loans and
provide other financial or credit accommodations to the Borrower, and the
Lenders have agreed, subject to the conditions set forth herein, to extend a
senior secured multi-draw credit facility to the Borrower with all of the
obligations with respect to the foregoing to be guaranteed by each Guarantor;
and
WHEREAS, the Lenders have severally, and not jointly, agreed to extend such
credit to the Borrower subject to the terms and conditions hereinafter set
forth;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01          Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acceptable Plan” means a Reorganization Plan of the Debtors that is consistent
with the Restructuring Support Agreement or otherwise satisfactory to the
Required Lenders (as the same may be amended, supplemented, or modified from
time to time after entry thereof with the consent of the Required Lenders).
“Accounting Change” means changes in accounting principles after the Closing
Date required by the promulgation of any rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board or, if applicable, the SEC.
“Acceptable Disclosure Statement” means the Disclosure Statement relating to the
Acceptable Plan in form and substance satisfactory to the Required Lenders (as
the same may be amended, supplemented, or modified from time to time after the
initial filing thereof with the consent of the Required Lenders).
“Administrative Agent” means Cortland Capital Market Services LLC, in its
capacity as the administrative agent, together with its successors and assigns.

--------------------------------------------------------------------------------



 “Administrative Agent’s Office” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 “Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender” means any Lender that is an Affiliate of any Loan Party.
“Agency Fee Letter” means a fee agreement separately agreed to by the Borrower
and the Agents.
 “Agent Parties” has the meaning specified in Section 10.02(c).
“Agents” means the Administrative Agent and the Collateral Agent.
“Aggregate Commitments” means the Commitments of all of the Lenders.
“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.
“Anti-Corruption Laws” has the meaning specified in Section 5.17(c).
“Applicable Percentage” means (i) (a) in respect of the Initial Term Loan
Facility, with respect to any Term Lender at any time, the percentage (carried
out to the tenth decimal place) of the aggregate principal amount of the  Term
Loan Facility represented by the principal amount of such Term Lender’s Initial
Term Loan Commitment and/or Initial Term Loans outstanding at such time and (b)
in respect of the Delayed Draw Term Loan Facility, with respect to any Term
Lender at any time, the percentage (carried out to the tenth decimal place) of
the aggregate principal amount of the Delayed Draw Term Loan Facility
represented by the principal amount of such Term Lender’s Delayed Draw Term Loan
Commitment and/or the Delayed Draw Term Loans outstanding at such time;
provided that, if the commitment of each Term Lender to make Delayed Draw Term
Loans have been terminated pursuant to Section 8.02, or if the Delayed Draw Term
Loan Commitments have expired, then the Applicable Percentage of each Term
Lender in respect of the Delayed Draw Term Loan Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Delayed Draw
Term Loan Facility most recently in effect, giving effect to any subsequent
assignments, (ii) in respect of the Roll-Up Facility, with respect to any
Roll-Up Lender, at any time, the percentage (carried out to the tenth decimal
place) of the aggregate principal amount of the Roll-Up Facility represented by
the principal amount of such Roll-Up Lender’s Roll-Up Loans at such time (the
initial Applicable Percentage of each Roll-Up Lender as of the Closing Date in
respect of the Roll-Up Facility is set forth on Schedule 2.01(a) and,
thereafter, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable), and (iii) with respect to each Lender,
the percentage (carried out to the tenth decimal place) of the aggregate
principal amount of all Facilities represented by the principal amount of such
Lender’s Loans and/or Commitment at such time.
“Applicable Rate” means, in the case of any Loans, (i) 11.00% per annum for
Eurocurrency Rate Loans and (ii) 10.00% per annum for Base Rate Loans.
“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Eurocurrency Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurocurrency Rate Loans.  A Eurocurrency Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to
2

--------------------------------------------------------------------------------

reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent) in
substantially the form of Exhibit E (with such modifications as are necessary to
reflect any effective amendment, amendment and restatement or other modification
of this Agreement at the time of delivery thereof) or any other form approved by
the Administrative Agent, in accordance with Section 10.06(b).
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligations of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Automatic Rejection Date” means with respect to any particular lease, the last
day of the assumption period for the Loan Parties in the Chapter 11 Cases
provided for in Section 365(d)(4) of the Bankruptcy Code, to the extent
applicable (including as may have been extended in accordance with Section
365(d)(4) of the Bankruptcy Code).
“Avoidance Action” has the meaning specified in Section 5.23(c).
“Backstop Commitment” means, with respect to any Backstop Lender, the commitment
to provide loans in an amount set forth opposite its name on Schedule 2.02.
“Backstop Commitment Agreement” means “Backstop Commitment Agreement” as defined
in the Restructuring Support Agreement.
“Backstop Lenders” means the Lenders listed on Schedule 2.02 (collectively, on
behalf of themselves or certain (i) of their affiliates or their affiliated
investment funds, or (ii) investment funds, accounts, vehicles or other entities
that are managed, advised or sub-advised by a member of the Backstop Lenders or
their affiliate).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor thereto.
“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri, or any other court having jurisdiction over the Chapter 11
Cases from time to time.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Eurocurrency Rate (after
giving effect to any Eurocurrency Rate “floor”) that would be payable on such
day for a Eurocurrency Rate Loan with a one month Interest Period plus 1%, and
(c) the Prime Rate in effect on such day.  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.  In no event, notwithstanding the rate determined pursuant to the
foregoing, shall the Base Rate be less than 2.00%.
3

--------------------------------------------------------------------------------

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Beneficiary” means each Agent and Lender.
“Board of Directors” means, (a) with respect to the Borrower, the board of
directors of the General Partner and (b) with respect to any other Person, (i)
if the Person is a corporation, the board of directors of the corporation, (ii)
if the Person is a partnership, the board of directors of the general partner of
the partnership and (iii) with respect to any other Person, the board, committee
or other group or entity of such Person serving a similar function.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of Term Loans of the same Type and, in
the case of Eurocurrency Rate Loans, having the same Interest Period.
“Borrowing Notice” means a written notice of a Borrowing in the form of Exhibit
A attached hereto.
“Budget Variance Report” means a weekly variance report, commencing with a
variance report for the one week period following the Closing Date, the two week
period following the Closing Date, the three week period following the Closing
Date and the four week period following the Closing Date, and thereafter a
weekly variance report for the one week period following the most recently
delivered Cash Flow Forecast, the two week period following the most recently
delivered Cash Flow Forecast, the three week period following the most recently
delivered Cash Flow Forecast and the four week period following the most
recently delivered Cash Flow Forecast, with the report for each week in a four
week period including an individual report for such week and a cumulative report
to date for such four week period (each such one week, two week, three week or
four week cumulative period, a “Reporting Period”), in each case, setting forth
for the applicable Reporting Period ended on the immediately preceding Friday
prior to the delivery thereof (1) the negative variance (as compared to the
applicable Cash Flow Forecast and the DIP Budget) of the operating cash receipts
(on a line item by line item basis and an aggregate basis for all line items) of
the Debtors for the applicable Reporting Period and for the last week of the
applicable Reporting Period, (2) the positive variance (as compared to the
applicable Cash Flow Forecast and the DIP Budget) of the disbursements (on a
line item by line item basis and an aggregate basis for all line items) made by
the Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow
Forecast (including, without limitation, any payments pursuant to the Management
Services Agreement) for the applicable Reporting Period and for the last week of
the applicable Reporting Period, (3) the positive variance (as compared to the
applicable Cash Flow Forecast and the DIP Budget) of the total disbursements (on
a line item by line item basis and an aggregate basis for all line items)
(excluding professional fees, interest payments and disbursements made by the
Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
(including, without limitation, any payments pursuant to the Management Services
Agreement)) made by the Debtors for the applicable Reporting Period and for the
last week of the applicable Reporting Period and (4) an explanation, in
reasonable detail, for any material negative variance (in the case of receipts)
or material positive variance (in the case of disbursements) set forth in such
variance report, certified by a Responsible Officer of the Borrower.
 “Building” means a Building as defined in 12 CFR Chapter III, Section 339.2.
“Business” has the meaning specified in Section 5.09(b).
“Business Day” means (i) any day excluding Saturday, Sunday and any day on which
banking institutions located in the State of New York are authorized or required
by Law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the
Eurocurrency Rate or any Eurocurrency Rate Loans, the term “Business Day” means
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.
“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, all expenditures made by such Person during such period that, in
accordance with GAAP as in effect on March 28, 2017,
4

--------------------------------------------------------------------------------

are or should be included in “purchase of property and equipment” or similar
items, or which should otherwise be capitalized, reflected in the statement of
cash flows of such Person; provided that Capital Expenditures shall not include
any expenditure for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.05(h) or with Net Proceeds invested pursuant to
Section 2.05(e) or the substantially concurrent trade-in of existing equipment
(solely to the extent of the value of the trade-in).
“Capital Lease” means, with respect to any Person, any lease of any property,
which in conformity with GAAP as in effect on March 28, 2017, is required to be
capitalized on the balance sheet of such Person; provided that the obligations
of the Borrower or its Subsidiaries, or of a special purpose or other entity not
consolidated with the Borrower and its Subsidiaries, either existing on the date
hereof or created thereafter that (a) initially were not included on the
consolidated balance sheet of the Borrower as a Capital Lease and were
subsequently recharacterized as a Capital Lease or, in the case of such a
special purpose or other entity becoming consolidated with the Borrower and its
Subsidiaries were required to be characterized as a Capital Lease upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the date hereof and were required to be
characterized as a Capital Lease but would not have been required to be treated
as capital lease obligations on the date hereof had they existed at that time,
shall for all purposes not be treated as a Capital Lease, Capital Lease
Obligations or Indebtedness.
“Capital Lease Obligations” means, with respect to any Person as of any date of
determination, the aggregate liability of such Person under Capital Leases
reflected on a balance sheet of such Person under GAAP as in effect on March 28,
2017; provided that the obligations of the Borrower or its Subsidiaries, or of a
special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the date hereof or created thereafter that (a)
initially were not included on the consolidated balance sheet of the Borrower as
a capital lease obligations and were subsequently recharacterized as capital
lease obligations or, in the case of such a special purpose or other entity
becoming consolidated with the Borrower and its Subsidiaries were required to be
characterized as capital lease obligations upon such consolidation, in either
case, due to a change in accounting treatment or otherwise, or (b) did not exist
on the date hereof and were required to be characterized as capital lease
obligations but would not have been required to be treated as capital lease
obligations on the date hereof had they existed at that time, shall for all
purposes not be treated as Capital Leases, Capital Lease Obligations or
Indebtedness.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Carve Out” means the Carve Out as defined in the Interim Order or the Final
Order, as applicable.
“Cash Equivalents” means


(a)
U.S. Government Obligations or certificates representing an ownership interest
in U.S. Government Obligations with maturities not exceeding two years from the
date of acquisition,


(b)
(i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the Laws of the United States or any
state thereof (including any branch of a foreign bank licensed under any such
Laws) having capital, surplus and undivided profits in excess of $250,000,000
(or the foreign currency equivalent thereof) whose short-term debt is rated A-2
or higher by S&P or P-2 or higher by Moody’s,


(c)
commercial paper maturing within 364 days from the date of acquisition thereof
and having, at such date of acquisition, ratings of at least A-1 by S&P or P-1
by Moody’s,

5

--------------------------------------------------------------------------------

 
(d)
readily marketable direct obligations issued by any state, commonwealth or
territory of the U.S. or any political subdivision thereof, in each case rated
at least A-1 by S&P or P-1 by Moody’s with maturities not exceeding one year
from the date of acquisition,





(e)
bonds, debentures, notes or other obligations with maturities not exceeding two
years from the date of acquisition issued by any corporation, partnership,
limited liability company or similar entity whose long-term unsecured debt has a
credit rating of A2 or better by Moody’s and A or better by S&P;


(f)
investment funds at least 95% of the assets of which consist of investments of
the type described in clauses (a) through (e) above (determined without regard
to the maturity and duration limits for such investments set forth in such
clauses, provided that the weighted average maturity of all investments held by
any such fund is two years or less),


(g)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above and


(h)
in the case of a Subsidiary that is a Foreign Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business.

“Cash Flow Forecast” means a projected statement of sources and uses of cash for
the Loan Parties, prepared in accordance with Section 6.01(d), for the current
and following 13 calendar weeks (but not any preceding weeks), including the
anticipated uses of the proceeds of any Borrowing for each week during such
period.  As used herein, “Cash Flow Forecast” shall initially refer to the
13-week cash flow forecast most recently delivered on or prior to the Petition
Date and, thereafter, the most recent Cash Flow Forecast delivered by the
Borrower in accordance with Section 6.01(d).
“Cash Management Agreement” has the meaning specified in the definition of “Cash
Management Obligations”.
“Cash Management Motion” means the Debtors’ Motion for Entry of Interim and
Final Orders (A) Authorizing Continued Use of the Debtors’ Existing Cash
Management System; (B) Authorizing Use of Existing Bank Accounts And Business
Forms; (C) Granting a Limited Waiver of Requirements of Section 345(B) of the
Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course Intercompany
Transactions; (E) Granting Administrative Expense Priority Status to
Postpetition Intercompany Claims; and (F) Granting Related Relief Docket No.4.
 “Cash Management Obligations” means any and all obligations of the Borrower or
any Subsidiary arising out of (a) the execution or processing of electronic
transfers of funds by automated clearing house transfer, wire transfer or
otherwise to or from the deposit accounts of the Borrower and/or any Subsidiary
now or hereafter maintained with any financial institution or affiliate thereof,
(b) the acceptance for deposit or the honoring for payment of any check, draft
or other item with respect to any such deposit accounts, (c) any other treasury,
deposit, disbursement, overdraft, and cash management services afforded to the
Borrower or any Subsidiary by any such financial institution or affiliate
thereof, and (d) stored value card, commercial credit card and merchant card
services (any agreement to provide services described in clause (a), (b), (c)
and/or (d), a “Cash Management Agreement”) or otherwise arising under a Cash
Management Obligations.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request or directive (whether or
not having the force of law) by any Governmental Authority required to be
complied with by any Lender.  For purposes of this definition, (x) the
Dodd-Frank Act and any rules, regulations, orders, requests, guidelines and
directives adopted, promulgated or implemented in connection therewith, and (y)
all
6

--------------------------------------------------------------------------------

requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have been
adopted, issued, promulgated or implemented after the Closing Date, but shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy and other
requirements similar to those described in Sections 3.04(a) and 3.04(b)
generally on other similarly situated borrowers of loans under United States
credit facilities.
“Change of Control” means
(a)          the first day on which (i) 100% of the outstanding Capital Stock of
Borrower ceases to be owned directly by Holdings, (ii) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger of consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)), or (iii) the adoption of
a plan relating to the liquidation or dissolution of the Borrower; or
(b)          the Borrower becomes aware (by way of a report or any other filings
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) that any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act), other than any of the Permitted
Holders, is or becomes the “beneficial owner” (as such term is used in Rule
13d-3 under the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Borrower or the General Partner.
“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
to this Agreement.
“Closing Date” means the date on which all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01 and the Initial
Term Loans are made.
“Coal Liens” means:
(1)          Liens incurred in the ordinary course of business on any specific
coal producing property or any interest therein, construction thereon or
improvement thereto to secure all or any part of the costs incurred for
surveying, exploration, drilling, extraction, development, operation,
production, construction, alteration, repair or improvement of, in, under or on
such property and the plugging and abandonment of coal mines located thereon (it
being understood that costs incurred for “development” shall include costs
incurred for all facilities relating to such coal producing properties or to
projects, ventures or other arrangements of which such properties form a part or
which relate to such coal producing properties or interests) as long as such
Liens do not secure obligations for the payment of borrowed money or other
Indebtedness;
(2)          Liens incurred in the ordinary course of business on a coal
producing property to secure obligations incurred or guarantees of obligations
incurred in connection with or necessarily incidental to commitments for the
purchase or sale of, or the transportation or distribution of, the products
derived from such coal producing property as long as such Liens do not secure
obligations for the payment of borrowed money or other Indebtedness;
(3)          Liens arising in the ordinary course of business under partnership
agreements, coal leases, overriding royalty agreements, joint operating
agreements or similar agreements, net profits agreements, production payment
agreements, royalty trust agreements, incentive compensation programs on terms
that are reasonably customary in the coal business for geologists, geophysicists
and other providers of technical services to any of the Borrower or any of its
Subsidiaries, master limited partnership agreements, farm-out agreements,
farm-in agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of coal, unitizations and pooling
designations, declarations, orders and agreements, development agreements,
operating agreements, production sales contracts, area of mutual interest
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or geophysical permits or agreements, and other agreements which are
customary in the coal business as long as such Liens do not
7

--------------------------------------------------------------------------------

secure obligations for the payment of borrowed money or other Indebtedness and
attach solely to the proceeds of sales of the products derived from such coal
producing property; and
(4)          Liens pursuant to contract mining agreements and leases granted in
the ordinary course of business to others that do not interfere with the
ordinary conduct of business of the Borrower or its Subsidiaries and do not
secure obligations for the payment of borrowed money or other Indebtedness.
“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise).
“Collateral” means, collectively, (i) all of the real, personal and mixed
property and assets (including Equity Interests) in which Liens are purported to
be granted pursuant to the Security Documents as security for all or any part of
the Obligations (subject to exceptions contained in the Security Documents), in
each case excluding any Excluded Assets, and (ii) “DIP Collateral” or words of
similar intent, as defined in any Order.
“Collateral Agent” means Cortland Capital Market Services LLC, in its capacity
as the collateral agent, together with its successors and assigns.
“Collateral Questionnaire” means a certificate in the form of Exhibit B that
provides information with respect to the personal or mixed property of each Loan
Party.
“Commitment” means, with respect to any Lender, such Lender’s (i) Initial Term
Loan Commitment and/or (ii) Delayed Draw Term Loan Commitment, as the context
shall require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (with such modifications as are necessary to reflect any effective
amendment, amendment and restatement or other modification of this Agreement at
the time of delivery thereof).
“Consenting First Lien Lender” means “Consenting First Lien Lender” as defined
in the Restructuring Support Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contract” has the meaning specified in the definition of Excluded Assets.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Subsidiary” means, with respect to any consent, waiver or right to
terminate or accelerate the obligations under a Contract, any Subsidiary that
the Borrower directly or indirectly Controls for purposes of the provision of
such consent, waiver or exercise of such right to terminate or accelerate the
obligations under such Contract.
“Credit Extension” means the making of a Loan.
8

--------------------------------------------------------------------------------

“Critical Vendor Report” means a report, in a form acceptable to the Financial
Advisor (it being agreed that the form previously provided to the Financial
Advisor prior to the Closing Date is acceptable), describing in reasonable
detail the matter set forth in Exhibit H.
“Debtor Relief Laws” means (i) the Bankruptcy Code, (ii) any domestic or foreign
law relating to liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, and (iii) any order made by a court of competent
jurisdiction in respect of any of the foregoing.
“Debtors” shall have the meaning assigned to such term in the recitals to this
Agreement.
“Declined Proceeds” has the meaning specified in Section 2.05(l).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to Obligations, an interest rate equal to (i)
the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans, plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to (i) the Eurocurrency
Rate otherwise applicable to such Eurocurrency Rate Loan plus (ii) the
Applicable Rate applicable to Eurocurrency Rate Loans plus (iii) 2% per annum.
“Defaulting Lender” means, subject to the last paragraph of Section 2.18, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to any Agent, or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower and the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to the last paragraph of Section 2.18) as of the date established
therefor by the Administrative Agent in a written notice of such determination
to the Borrower and each other Lender promptly following such determination.
“Delayed Draw Funding Date” means the date on which all the conditions precedent
in Section 4.02 are satisfied or waived in accordance with Section 10.01 and the
Delayed Draw Term Loans are made.
9

--------------------------------------------------------------------------------

“Delayed Draw Term Lender” means any Term Lender holding Delayed Draw Term Loan
Commitment and/or Delayed Draw Term Loans.
“Delayed Draw Term Loan” has the meaning set forth in Section 2.01(a).
“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make Delayed Draw Term Loans to the Borrower pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Delayed Draw Term Loan Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of Delayed Draw Term Loan Commitments as
of the Closing Date is $45,000,000.
“Delayed Draw Term Loan Commitment Fee” has the meaning set forth in Section
2.09(e).
“Delayed Draw Term Loan Facility” means, at any time (a) prior to the funding of
the Delayed Draw Term Loans on the Delayed Draw Funding Date, the aggregate
Delayed Draw Term Loan Commitments at such time and (b) on and after the funding
of the Delayed Draw Term Loans on the Delayed Draw Funding Date, the aggregate
principal amount of the Delayed Draw Term Loans of all Lenders outstanding at
such time.
“Designated Letters of Credit” means letters of credit issued in the ordinary
course of business with respect to Mine reclamation, workers’ compensation and
other employee benefit liabilities.
“DIP Budget” has the meaning specified in Section 4.01(g).
“DIP Collateral” means the “DIP Collateral” as defined in the Orders.
“Direct Debt Placement” means “Direct Debt Placement” as defined in the
Restructuring Support Agreement.
“Disclosure Statement” means “Disclosure Statement” as defined in the
Restructuring Support Agreement.
“Disposition” or “Dispose” means the sale, transfer or other disposition of any
assets by any Person outside the ordinary course of business, including by means
of a merger, consolidation or similar transaction and including any sale or
issuance of the Equity Interests of any Subsidiary.
“Disqualified Equity Interest” means Equity Interests that by their terms (or by
the terms of any security into which such Equity Interests are convertible, or
for which such Equity Interests are exchangeable, in each case at the option of
the holder thereof) or upon the happening of any event (i) mature or are
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
are required to be redeemed or redeemable at the option of the holder for
consideration other than Qualified Equity Interests, or (ii) are convertible at
the option of the holder into Disqualified Equity Interests or exchangeable for
Indebtedness, in each case of clauses (i) and (ii) prior to the date that is 91
days after the Stated Maturity Date hereunder, except, in the case of clauses
(i) and (ii), if as a result of a change of control or asset sale, so long as
the relevant provisions specifically state that such repurchase, payment or
redemption upon the occurrence of such a change of control or asset sale event
is subject to the prior payment in full of all Obligations and the termination
of Commitments.
“Disqualified Institution” means (i) any banks, financial institutions and
institutional investors and competitors of the Borrower identified by the
Borrower to the Administrative Agent by name in writing from time to time on or
prior to the Petition Date or as the Borrower and the Administrative Agent shall
from time to time mutually agree after such date, (ii) any affiliates of the
foregoing that are (A) identified by the Borrower from time to time in writing
or (B) readily identifiable solely on the basis of similarity of their names;
provided that (x) “Disqualified Institutions” shall not include any bona fide
diversified debt fund or a diversified investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in, acquiring or trading
commercial loans, bonds and similar extensions of credit in the ordinary course;
(y) the Administrative Agent shall not have any responsibility for monitoring
compliance with any provisions of this Agreement with respect to Disqualified
Institutions and (z) updates
10

--------------------------------------------------------------------------------

to the Disqualified Institution schedule shall not retroactively invalidate or
otherwise affect any (1) assignments or participations made to, (2) any trades
entered into with or (3) information provided to any Person before it was
designated as a Disqualified Institution. A schedule of the Disqualified
Institutions shall be made available on the Closing Date (and updated from time
to time) by the Borrower to all Lenders by delivering such schedule (and such
updates) to the Administrative Agent; provided, that any additional Person
identified pursuant to an updated schedule shall not be deemed a Disqualified
Institution until such time as such update to the schedule is provided to the
Lenders.
“Disqualified Stock” means Capital Stock constituting Disqualified Equity
Interests.
“Dodd-Frank Act” means the Dodd—Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States or any State thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender and (iii)
an Approved Fund (any two or more Approved Funds being treated as a single
Eligible Assignee for all purposes hereof), and (iv) any other Person (other
than a natural person) approved by (x) the Borrower unless an Event of Default
has occurred and is continuing (such approval not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have approved an
assignment of Loans to a Person pursuant to this clause (iv) unless it shall
have objected thereto by written notice to the Administrative Agent within three
(3) Business Days after having received notice thereof and (y) the
Administrative Agent; provided, that no Defaulting Lender, Disqualified
Institution, any Loan Party or Affiliated Lender shall be an Eligible Assignee.
“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or other governmental restrictions or common law causes of action
relating to (a) protection of the environment or to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
including ambient air, surface, water, ground water, or land, (b) human health
as affected by Hazardous Materials, and (c) mining operations and activities to
the extent relating to environmental protection or reclamation, including the
Surface Mining Control and Reclamation Act, provided that “Environmental Laws”
do not include any Laws relating to worker or retiree benefits, including
benefits arising out of occupational diseases.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
11

--------------------------------------------------------------------------------

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of Capital Stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination (but excluding any debt
security that is convertible into, or exchangeable for, Equity Interests).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, the regulations promulgated thereunder and any
successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the failure to meet the minimum funding standards of Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (as defined in
Section 430 of the Code or Section 303 of ERISA); (d) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (e) a withdrawal
by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (f) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (g) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (h)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (i) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate; (j) receipt from the IRS of
notice of the failure of any Pension Plan (or any other Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; (k) the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA or a violation of Section 436 of the Code with respect to any Pension
Plan; or (l) the occurrence of any Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by the
Administrative Agent, to be the London interbank offered rate administered by
the ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Bloomberg Screen (or any replacement page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Bloomberg, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, (b) in the event the rate referenced in the preceding clause
(a) is not available, the rate per annum based on a substitute index reasonably
selected by the Administrative Agent for Dollar deposits comparable to the
principal amount of the applicable Loan for which the Eurocurrency Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m.
12

--------------------------------------------------------------------------------

(London, England time) on such Interest Rate Determination Date, or (c) in the
event that such rate is not ascertainable pursuant to the preceding clauses (a)
or (b), the “Eurocurrency Rate” shall be the rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.  In no event, notwithstanding the rate determined pursuant
to the foregoing, shall the Eurocurrency Rate be less than 1.00%.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Proceeds” has the meaning specified in Section 2.05(e).
“Excluded Assets” means
(a)          (i) those assets over which the pledging or granting of a security
interest in such assets (x) would be prohibited by any applicable law (other
than any organizational document), rule or regulation (except to the extent such
prohibition is unenforceable after giving effect to applicable anti-assignment
provisions of the UCC, other than proceeds thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibitions), (y)
would be prohibited by, or cause a default under or result in a breach,
violation or invalidation of, any lease, license or other written agreement or
written obligation (each, a “Contract”) to which such assets are subject, or
would give another Person (other than the Borrower or any Controlled Subsidiary)
a right to terminate or accelerate the obligations under such Contract or to
obtain a Lien to secure obligations owing to such Person (other than the
Borrower or any Controlled Subsidiary) under such Contract (but only to the
extent such assets are subject to such Contract and such Contract is not entered
into for purposes of circumventing or avoiding the collateral requirements of
the indenture), unless the Borrower or any Guarantor may unilaterally waive it
(in each case, except to the extent any such prohibition is unenforceable after
giving effect to applicable anti-assignment provisions of the UCC) or (z) would
require obtaining the consent, approval, license or authorization of any Person
(other than the Borrower or any Guarantor) or applicable Governmental Authority,
except to the extent that such consent, approval, license or authorization has
already been obtained, and (ii) any Contract or any property or other asset
subject to Liens securing a purchase money security interest, Capital Lease
Obligation or similar arrangement or sale and leaseback transaction to the
extent that a grant of a security interest therein requires the consent of any
Person (other than the Borrower or any Controlled Subsidiary) as a condition to
the creating of another security interest, would violate or invalidate such
Contract or purchase money, capital lease or similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Controlled Subsidiary) after giving effect to the applicable
anti-assignment provisions of the UCC), other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition; provided, however, that the
Collateral shall include (and such security interest shall attach) (x)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable, (y) immediately at such time as such contractual or legal
prohibition would be unenforceable due to applicable Debtor Relief Laws and (z)
to the extent severable,  immediately at such time to any portion of such lease,
license, contract or agreement not subject to the prohibitions specified above;
(b)          any “intent-to-use” application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, and
(c)          (i) margin stock, and (ii) any Equity Interests in any Subsidiary
that is not a Wholly Owned Domestic Subsidiary (provided, that such term shall
not include any FSHCO) by the Borrower or any Subsidiary or in a Joint Venture,
if the granting of a security interest therein (A) would be prohibited by, cause
a default under or result in a breach of, or would give another Person (other
than the Borrower or any Controlled Subsidiary) a right to terminate, under any
Organizational Document, shareholders, joint venture or similar agreement
applicable to such Subsidiary or Joint Venture, or (B) would require obtaining
the consent of any Person (other than the Borrower or any Controlled
Subsidiary); provided, however, that the Collateral shall include (and such
security interest shall attach) (x) immediately at such time as any such
contractual limitations shall no longer be applicable, (y) immediately at such
13

--------------------------------------------------------------------------------

time as such contractual limitations would be unenforceable due to applicable
Debtor Relief Laws and (z) to the extent severable, immediately at such time to
any portion of any Equity Interests not subject to the limitations specified
above;
provided that the Collateral shall include the replacements, substitutions and
proceeds of any of the foregoing unless such replacements, substitutions or
proceeds also constitute Excluded Assets.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
or inability to comply with Section 3.01(e) and (d) any Taxes imposed under
FATCA.
“Facility” means any Term Loan Facility and the Roll-Up Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) received from three federal funds brokers on such day on such
transactions as determined by the Administrative Agent.
“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
in the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order and such other
modifications as are satisfactory to the Required Lenders (and with respect to
modifications to the rights and duties of any Agent, such Agent)), and from
which no appeal or motion to reconsider has been timely filed, or if timely
filed, such appeal or motion to reconsider has been dismissed or denied with no
further appeal and the time for filing such appeal has passed (unless the
Required Lenders waive such requirement), together with all extensions,
modifications, and amendments thereto, in form and substance satisfactory to the
Required Lenders.
“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.
“Financial Advisor” means, collectively, Lazard and Perella Weinberg Partners
L.P., in their capacities as financial advisors to certain Backstop Lenders.
“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
14

--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Property that constitutes Collateral in
favor of Collateral Agent, for the benefit of Secured Parties, with buildings or
mobile homes located in a Flood Zone.
“Flood Program” means the National Flood Insurance Program created by the U.S. 
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701 (a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party or any of their
respective Subsidiaries with respect to employees employed outside the United
States and paid through a non-United States payroll.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, within the time permitted by Law for such
contributions or payments, (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by any Loan Party under applicable law on account of the complete or
partial termination of such Foreign Plan or the complete or partial withdrawal
of any participating employer therein, in each case, which could reasonably be
expected to have a Material Adverse Effect, or (e) the occurrence of any
transaction with respect to a Foreign Plan that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by any Loan Party, or the imposition on any Loan Party of any
fine, excise tax or penalty with respect to a Foreign Plan resulting from any
noncompliance with any applicable law, in each case which could reasonably be
expected to have a Material Adverse Effect.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia and any Subsidiary thereof.
“Four-Week Test Period” means, at any time, the four-week period ended on the
immediately preceding Friday; provided that only periods ending on the fourth
Friday following the Closing Date and each fourth Friday thereafter shall
constitute Four-Week Test Periods.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of (x) a Foreign Subsidiary or (y) any other FSHCO.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent, (i) in respect of borrowed money or advances or (ii) evidenced by
loan agreements, bonds, notes or debentures or similar instruments or letters of
credit (solely to the extent such letters of credit or other similar instruments
have been drawn and remain unreimbursed) or, without duplication, reimbursement
agreements in respect thereof.
15

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of the date of determination.  The
sources of accounting principles and the framework for selecting the principles
used in the preparation of financial statements of nongovernmental entities that
are presented in conformity with GAAP in the United States, are set forth in the
Financial Accounting Standards Board’s Accounting Standards Codification.
“General Partner” has the meaning specified in the introductory paragraph
hereto, or any successor general partner of Holdings.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including, without
limitation, any bank under any letter of credit) to the extent the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation in
order to induce the creation of such obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation,
reimbursement obligations under letters of credit and any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee obligation shall not include (i) indemnification or reimbursement
obligations under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of borrowed money) of any other Loan Party and (iii)
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantors” means each of the General Partner, Holdings and any Subsidiary that
is a Wholly Owned Domestic Subsidiary; provided, that such term shall not
include any FSHCO.  As of the Closing Date, each of the Debtors (other than the
Borrower) is a Guarantor.  For the avoidance of doubt, no Foreign Subsidiary now
owned or hereafter formed or acquired shall be a Guarantor.
“Guaranty” means the guaranty of each Guarantor set forth in Article XI.
“Hazardous Materials” means (i) any explosive or radioactive substances or
wastes and (ii) any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under, or that could reasonably be expected to give
rise to liability under, any applicable Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
gasoline or petroleum (including crude oil or any fraction thereof) or petroleum
products or any coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue or flue desulphurization residue.
16

--------------------------------------------------------------------------------

“Hedging Agreement” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement (regardless of whether such
agreement or instrument is classified as a “derivative” pursuant to FASB ASC
Topic No. 815 and required to be marked-to-market) and any other agreements or
arrangements designed to manage interest rates or interest rate risk and other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.
For the avoidance of doubt, Hedging Agreements do not include coal sales
contracts requiring the delivery of coal that is priced pursuant to an
established index created for the purposes of establishing a market price for
the underlying commodity.
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreement, after taking into account the effect of any valid netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-
to-market value(s) for such Hedging Agreements, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Agreements (which may include a Lender, an Agent or any
Affiliate of a Lender or an Agent) (it being understood that any such
termination values and marked-to-market values shall take into account any
assets posted as collateral or security for the benefit of a party to the
Hedging Agreement).
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, (ii) the unaudited financial statements of Borrower and its
Subsidiaries for each of the first three fiscal quarters ended after the date of
the most recent audited financial statements and at least 45 days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three-, six-
or nine-month period, as applicable, ending on such date.
“Holdings” has the meaning specified in the introductory paragraph hereto and
includes any successor to Holdings as contemplated by Section 7.09.
“Huntington Cash Management Obligations” all of Huntington National Bank’s
customary service charges, overdraft and returned item fees, transfer fees,
account maintenance fees, reasonable and documented legal fees, and expenses
relating to any account under any account agreements, including without
limitation the prepetition and post-petition Bank Fees (as defined in the Cash
Management Motion) and any chargebacks or other amounts owing to the Huntington
National Bank from (i) any checks or other items or receipts deposited in any
account are returned unpaid or otherwise dishonored for any reason, (ii) any
overdrafts on any account, (iii) any automated clearing house, wire transfer or
other electronic entries for deposit into any account that are returned or
otherwise dishonored, or (iv) claims of breach of the UCC’s transfer or
presentment warranties made against Huntington National Bank in connection with
items deposited to any account.
“Increased Amount” has the meaning specified in Section 7.03.
“Incur” means, with respect to any Indebtedness, to incur, create, issue, assume
or Guarantee such Indebtedness.
17

--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person, without duplication:
(a)          all indebtedness of such Person for borrowed money;
(b)          all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments (other than any obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees, bank guarantees and similar obligations under any Mining
Law or Environmental Law or with respect to worker’s compensation benefits);
(c)          all obligations of such Person arising under letters of credit,
bankers’ acceptances or other similar instruments (solely to the extent such
letters of credit, bankers’ acceptances or other similar instruments have been
drawn and remain unreimbursed);
(d)          all obligations of such Person to pay the deferred purchase price
of property or services;
(e)          the Attributable Indebtedness of such Person in respect of Capital
Leases;
(f)          all Indebtedness of other Persons Guaranteed by such Person to the
extent so Guaranteed;
(g)          all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person; and
(h)          all obligations of such Person under Hedging Agreements;
if and to the extent any of the preceding items (other than Guarantees referred
to in clause (e)) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP;
provided that in no event shall Indebtedness include (i) asset retirement
obligations, (ii) obligations (other than obligations with respect to
Indebtedness for borrowed money or other Funded Debt) related to surface rights
under an agreement for the acquisition of surface rights for the production of
coal reserves in the ordinary course of business in a manner consistent with
historical practice of the Borrower and its Subsidiaries, (iii) obligations
under coal purchase and sale contracts, (iv) trade accounts payable and accrued
expenses incurred in the ordinary course of business, (v) obligations under
federal coal leases, (vi) obligations under coal leases which may be terminated
at the discretion of the lessee, (vii) obligations for take-or-pay arrangements
or (viii) royalties, the dedication of reserves under supply agreements or
similar rights or interests granted, taken subject to, or otherwise imposed on
properties consistent with customary practices in the mining industry.
The amount of any obligation under any Hedging Agreement on any date shall be
deemed to be the Hedging Termination Value thereof as of such date.  The amount
of any Indebtedness issued with original issue discount shall be deemed to be
the face amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness.  The amount of any
Indebtedness secured by a Lien on an asset of such Person but not otherwise the
obligation, contingent or otherwise of such Person, shall be deemed to be the
lesser of (x) the fair market value (as reasonably determined by the Borrower in
good faith)of such asset on the date the Lien attached as determined in good
faith by the Borrower and (y) the amount of such Indebtedness.  The amount of
any other Indebtedness shall be the outstanding principal amount thereof.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Term Lender” means any Term Lender holding Initial Term Loans.
18

--------------------------------------------------------------------------------

“Initial Term Loan” has the meaning set forth in Section 2.01(a).
“Initial Term Loan Commitment” means, as to each Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Initial Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of Initial Term Loan Commitments as of the Closing Date is
$55,000,000.
“Initial Term Loan Facility” means, at any time (a) prior to the funding of the
Initial Term Loans on the Closing Date, the aggregate Initial Term Loan
Commitments at such time and (b) on and after the funding of the Initial Term
Loans on the Closing Date, the aggregate principal amount of the Initial Term
Loans of all Lenders outstanding at such time.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date (or,
if sooner, the date on which the Obligations become due and payable pursuant to
Section 8.02), and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one month
thereafter; provided that:
(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(ii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
(iii)          with respect to each Facility, no Interest Period shall extend
beyond its applicable Maturity Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Interim Order” means the order of the Bankruptcy Court entered in the Chapter
11 Cases after an interim hearing (assuming satisfaction of the standard
prescribed in Bankruptcy Rule 4001 and other applicable law) substantially in
the form of Exhibit K hereto or otherwise in form and substance satisfactory to
the Required Lenders (and with respect to the rights and duties of each Agent,
such Agent), which among other matters but not by way of limitation, authorizes,
on an interim basis, the Borrower and the Guarantors to execute and perform
under the terms of this Agreement and the other Loan Documents.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance (excluding intercompany liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Borrower and
its Subsidiaries) or capital contribution to, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.  For
purposes of covenant compliance, the amount of any Investment shall be (i) the
amount actually invested, as determined immediately prior to the time of each
such Investment, without adjustment for subsequent increases or decreases in the
value of such Investment minus (ii) the amount of dividends or distributions
received in connection with such Investment and any return of capital and
19

--------------------------------------------------------------------------------

any payment of principal received in respect of such Investment that in each
case is received in cash or Cash Equivalents.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means any Person (a) other than a Subsidiary in which the
Borrower or its Subsidiaries hold an ownership interest or (b) which is an
unincorporated joint venture of the Borrower or any Subsidiary.
“Junior Lien Indebtedness” means any other Indebtedness that is secured by a
Lien on the Collateral (or any portion thereof) that is junior to the Liens on
the Collateral securing the Obligations and that was permitted to be incurred
and so secured hereunder.
“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes, and determinations of arbitrators or courts or other Governmental
Authorities, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Leasehold Property” means any interest of any Loan Party as lessee or licensee
in, to and under leases or licenses of land, improvements and/or fixtures.
“Lender” has the meaning specified in the introductory paragraph hereto and
shall include any Lender that may become a party hereto pursuant to an
Assignment and Assumption or an amendment to this Agreement.
 “Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means, the sum of (i) the aggregate amount of cash and Cash
Equivalents on the consolidated balance sheet of the Borrower and its
Subsidiaries that is “unrestricted” in accordance with GAAP and (ii) at all
times prior to the Delayed Draw Funding Date, the Delayed Draw Term Loan
Commitment.
 “LLC Division” means the statutory division of any limited liability company
into two or more limited liability companies pursuant to Section 18.217 of the
Delaware Limited Liability Company Act or a comparable provision of a different
jurisdiction’s laws, as applicable.
“Loan” or “Loans” means, individually or collectively as the context requires, a
Term Loan and the Roll-Up Loans.
“Loan Documents” means this Agreement, each Note, the Agency Fee Letter, each
Security Document, any fee letter or other document relating to the fees
referred to in Section 2.08, and all other documents, certificates, instruments
or agreements executed and delivered by a Loan Party for the benefit of the
Agent or any Lender in connection herewith.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Management Services Agreement” means the Second Amended and Restated Services
Agreement entered into as of April 30, 2015 by and between Foresight Energy GP
LLC and Murray American Coal, Inc. (or their
20

--------------------------------------------------------------------------------

respective successors), as amended, amended and restated, modified or replaced
from time to time pursuant to one or more agreements.
“Management Incentive Plan” means the “Management Incentive Plan” as defined in
the Restructuring Support Agreement.
“Material Adverse Effect” means any material adverse effect on (i) the business,
condition (financial or otherwise), operations, performance, properties or
contingent liabilities of the Debtors, taken as a whole (other than by virtue of
the commencement and continuation of the Chapter 11 Cases and the events and
circumstances giving rise thereto); (ii) the ability of the Loan Parties, taken
as a whole, to fully and timely perform their respective material obligations
under this Agreement and the Loan Documents; (iii) the legality, validity,
binding effect or enforceability against a Loan Party of a Loan Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Loan
Document.
“Material Indebtedness” has the meaning specified in Section 8.01(e).
“Material Real Property” means (a) any fee owned or leased real property
interest held by a Loan Party on the Closing Date that has a fair market value
(as reasonably determined by the Borrower in good faith) in excess of $5,000,000
on the Closing Date, (b) any fee owned real property acquired by a Loan Party
after the Closing Date that has a total fair market value (as reasonably
determined by the Borrower in good faith) in excess of $5,000,000 as of the date
acquired and (c) any leasehold interest in real property leased by a Loan Party
after the Closing Date with a total fair market value (as reasonably determined
by the Borrower in good faith) in excess of $5,000,000 as of the date of the
lease thereof.
“Maturity Date” means the first to occur of: (a) the date that is 180 days
following the Petition Date (the “Stated Maturity Date”); provided, that, if
such date is not a Business Day, the Maturity Date shall be the preceding
Business Day, (b) the Plan Effective Date, (c) the consummation of a sale or
other disposition of all or substantially all assets of the Debtors under the
section 363 of the Bankruptcy Code, and (d) the date on which the Obligations
hereunder shall be accelerated in accordance with the provisions of this
Agreement.
“Mine” means any excavation or opening into the earth in the United States now
and hereafter made from which coal or other minerals are or can be extracted on
or from any of the real properties in which any Loan Party holds an ownership,
leasehold or other interest.
“Mining Financial Assurances” means letters of credit or performance bonds for
reclamation or otherwise, surety bonds or escrow agreements and any payment or
prepayment made with respect to, or certificates of deposit or other sums or
assets required to be posted by the Borrower under Mining Laws for reclamation
or otherwise.
“Mining Laws” means any and all current or future applicable federal, state,
local and foreign statutes, laws, regulations, legally-binding guidance,
ordinances, rules, judgments, orders, decrees or common law causes of action
relating to mining operations and activities, including, but not be limited to,
the Federal Coal Leasing Amendments Act; the Surface Mining Control and
Reclamation Act; all other applicable land reclamation and use statutes and
regulations; the Mineral Leasing Act of 1920; the Federal Mine Safety Act of
1977; the Black Lung Act; and the Coal Act; each as amended, and any comparable
state and local laws or regulations.
“Mining Lease” means a lease, license or other use agreement which provides the
Borrower or any Subsidiary the real property and water rights, other interests
in land, including coal, mining and surface rights, easements, rights of way and
options, and rights to timber and natural gas (including coalbed methane and gob
gas) necessary or integral in order to recover coal from any Mine.  Leases
(other than Capital Leases or operating leases of personal property even if such
personal property would become fixtures) which provide the Borrower or any other
Subsidiary the right to construct and operate a conveyor, crusher plant, silo,
load out facility, rail spur, shops, offices and related facilities on the
surface of the Real Property containing such reserves shall also be deemed a
Mining Lease.
“Monthly Mine-Level Financial Reports” means financial reports with respect to
the Borrower and its Subsidiaries, substantially in the form that has been
previously provided to the Financial Advisor or in the form of
21

--------------------------------------------------------------------------------

Exhibit I for any fiscal month that set forth mine-level operational financial
information and operating statistics delivered in accordance with Section
6.01(c).
“Monthly Consolidated Financial Reports” means financial reports with respect to
the Borrower and its Subsidiaries, substantially in the form of Exhibit J hereto
for any fiscal  month that set forth consolidated information and operating
statistics delivered in accordance with Section 6.01(c).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage, deed to secure debt, deed of trust or similar
instrument in form and substance reasonably satisfactory to the Collateral Agent
and the Required Lenders.
“Mortgaged Property” means all Real Property that constitutes Collateral.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Murray Energy” means Murray Energy Corporation, an Ohio corporation.
“Murray Energy Group” has the meaning specified in the definition of “Permitted
Holders”.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a management’s summary describing the
operations of the Borrower and its Subsidiaries for the applicable fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such period to which such financial statements relate.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, (b) any bona fide direct costs incurred in connection with any
sale of such assets as referred to in clause (i)(b) of this definition,
including Taxes paid or payable as a result of any gain recognized or otherwise
in connection therewith and (c) any payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness that is secured
by a Lien on the assets subject to the relevant event described in clause (i)(a)
or (b) above that is required that to be repaid as a result of such event.
“Net Proceeds” means, with respect to any Disposition pursuant to Sections
7.05(b) or 7.05(c), the sum of (a) cash payments or proceeds actually received
by the Borrower or any of its Subsidiaries in connection with such Disposition
(including any cash received by way of deferred payment (excluding, for
avoidance of doubt, royalty payments customary in the mining industry) pursuant
to, or by monetization of, Cash Equivalents or a note receivable or otherwise,
but only as and when so received) minus (b) the sum of (i) (A) the principal
amount, premium or penalty, if any, interest and other amounts of any
Indebtedness that is secured by (1) a Lien on an asset that is not Collateral or
by a Lien on an asset that is Collateral which Lien is senior in priority to the
Lien on such Collateral that secures the Obligations and, in each case, that is
required to be repaid in connection with such Disposition (other than
Indebtedness under the Loan Documents) or (B) any other required debt payments
or required payments of other obligations relating to the Disposition, in each
case, with the proceeds thereof, (ii) the reasonable or customary out-of- pocket
fees and expenses incurred by the Borrower or its Subsidiaries in connection
with such Disposition (including attorneys’ fees, accountants’ fees, investment
banking fees, real property related fees and charges and brokerage and
consultant fees), (iii) all Taxes required to be paid or accrued or reasonably
estimated to be required to be paid or accrued as a result thereof, (iv) in the
case of any Disposition by a non-Wholly Owned Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority or other third party interests and not available for
distribution to or for the account of the Borrower or a Wholly Owned Subsidiary
as a result thereof and
22

--------------------------------------------------------------------------------

(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (x) related to any
of the applicable assets and (y) retained by the Borrower or any Subsidiary
including, without limitation, pension and other post- employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition occurring on
the date of such reduction).
“New Common Equity” means the equity securities of Reorganized Foresight to be
issued upon consummation of the Acceptable Plan in accordance with the
Restructuring Support Agreement.
“Note” means a Term Loan Note and/or a Roll-Up Loan Note, as the context may
require.
“Obligations” means all advances to, and debts, liabilities and obligations of
every nature of each Loan Party, including obligations from the time to time
owed to any Agent (including any former Agent), Lenders or any other Secured
Party, under any Loan Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Obligee Guarantor” has the meaning specified in Section 11.07.
“OPEB” means post-employment benefits other than pension benefits, including, as
applicable, medical, dental, vision, life and accidental death and
dismemberment.
“Orders” means, collectively, the Interim Order and the Final Order.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
in the case of any amount denominated in Dollars and (b) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
“Parent” means any direct or indirect parent of the Borrower.
“Participant” has the meaning specified in Section 10.06(e).
23

--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.06(e).
“PATRIOT Act” has the meaning specified in Section 5.17(b).
“Payment in Full” means, the time at which no Lender shall have any Commitments,
any Loan or other Obligations unpaid, unsatisfied or outstanding (other than in
respect of contingent obligations, indemnities and expenses related thereto that
are not then payable or in existence).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.
“Permitted Holders” means, collectively, (a) (i) Chris Cline and his children
and other lineal descendants, Robert E. Murray, Brenda L. Murray, Robert Edward
Murray (son), Jonathan Robert Murray, Ryan Michael Murray (or any of their
estates, or heirs or beneficiaries by will) and any Related Party of a Permitted
Holder; (ii) the spouses or former spouses, widows or widowers and estates of
any of the Persons referred to in clause (i) above; (iii) any trust having as
its sole beneficiaries one or more of the persons listed in clauses (i) and (ii)
above; and (iv) any Person a majority of the voting power of the outstanding
Equity Interest of which is owned by one or more of the Persons referred to in
clauses (i), (ii) or (iii) above, (b) Murray Energy Corporation, an Ohio
corporation, and its Subsidiaries (“Murray Energy Group”), (c) any group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Persons referenced in clauses (a) through (b)
above, collectively, have beneficial ownership of more than 50% of the total
voting power of the voting units or stock of the Borrower or Holdings (or any
Parent), (d) Foresight Reserves L.P., (e) Holdings and any Parent and (f) the
General Partner.
“Permitted Liens” means each of the Liens permitted pursuant to Section 7.01.
“Permitted Payments to Parent” means, without duplication as to amounts,
dividends, distributions or the making of loans to Holdings or the General
Partner, in each case, to the extent paid in accordance with the Cash Flow
Forecast (subject to Permitted Variance):
(1)          in amounts required for such entity to pay (i) general corporate
overhead expenses (including, but not limited to, franchise taxes, legal
expenses, accounting expenses, expenses to maintain their corporate existence
and administrative expenses) and (ii) directors’ fees and expense reimbursements
under its charter or by-laws or pursuant to written agreements entered into
prior to the Closing Date with any such Person to the extent relating to the
Borrower and its Subsidiaries, in each case, when due; provided the aggregate
amount set forth in this clause (1) shall not exceed $50,000 in any fiscal
month;
(2)          to pay customary indemnification obligations of Holdings’ or the
General Partner’s owing to directors, officers, employees or other Persons under
its charter or by-laws or pursuant to written agreements entered into prior to
the Closing Date with any such Person to the extent relating to the Borrower and
its Subsidiaries; and
(3)          to pay obligations of Holdings or the General Partner in respect of
director and officer insurance (including premiums therefor) to the extent
relating to the Borrower and its Subsidiaries.
“Permitted Real Estate Encumbrances” means the following encumbrances which do
not, in any case, individually or in the aggregate, materially detract from the
value of any Mine subject thereto or interfere with the ordinary conduct of the
business or operations of the Borrower and its Subsidiaries as presently
conducted on, at or with respect to such Mine and as to be conducted following
the Closing Date: (a) encumbrances customarily found
24

--------------------------------------------------------------------------------

upon real property used for mining purposes in the applicable jurisdiction in
which the applicable real property is located to the extent such encumbrances
would be permitted or granted by a prudent operator of mining property similar
in use and configuration to such real property (e.g., surface rights agreements,
wheelage agreements and reconveyance agreements); (b) rights and easements of
(i) owners of undivided interests in any of the real property where the Borrower
and its Subsidiaries own less than 100% of the fee interest, (ii) owners of
interests in the surface of any real property where the applicable party does
not own or lease such surface interest, (iii) lessees, if any, of coal or other
minerals (including oil, gas and coal bed methane) where the Borrower and its
Subsidiaries do not own such coal or other minerals, and (iv) lessees of other
coal seams and other minerals (including oil, gas and coal bed methane) not
owned or leased by such party; (c) with respect to any real property in which
the Borrower or any Subsidiary holds a leasehold interest, terms, agreements,
provisions, conditions, and limitations (other than royalty and other payment
obligations which are otherwise permitted hereunder) contained in the leases
granting such leasehold interest and the rights of lessors thereunder (and their
heirs, executors, administrators, successors, and assigns), subject to any
amendments or modifications set forth in any landlord consent delivered in
connection with a Mortgage; (d) farm, grazing, hunting, recreational and
residential leases with respect to which the Borrower or any Subsidiary is the
lessor encumbering portions of the real properties to the extent such leases
would be granted or permitted by, and contain terms and provisions that would be
acceptable to, a prudent operator of mining properties similar in use and
configuration to such real properties; (e) royalty and other payment obligations
to sellers or transferors of fee coal or lease properties to the extent such
obligations constitute a lien not yet delinquent; (f) rights of others to
subjacent or lateral support and absence of subsidence rights or to the
maintenance of barrier pillars or restrictions on mining within certain areas as
provided by any mining lease, unless in each case waived by such other person;
and (g) rights of repurchase or reversion when mining and reclamation are
completed.
“Permitted Variance” has the meaning specified in Section 7.18.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petition Date” has the meaning specified in the recitals to this Agreement
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, by any ERISA
Affiliate.
“Plan Effective Date” means the date of the substantial consummation (as defined
in section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date) of one or more plans of reorganization confirmed
pursuant to a final order entered by the Bankruptcy Court.
“Platform” has the meaning specified in Section 6.02.
“Prepetition Agent” means the “Administrative Agent” as defined in the
Prepetition First Lien Credit Agreement.
“Prepetition Debt” means, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.
“Prepetition First Lien Credit Agreement” means the Credit and Guaranty
Agreement, dated as of March 28 2017, by and among the Borrower, Holdings and
the other guarantors party thereto, The Huntington National Bank, as facilities
administrative agent, Lord Securities Corporation, as term administrative agent,
and the other lenders party thereto from time to time, as amended, restated,
supplemented or otherwise modified from time to time.
“Prepetition First Lien Lender” means a “Lender” as defined in the Prepetition
First Lien Credit Agreement.
“Prepetition First Lien Obligations” means the “Obligations” as defined in the
Prepetition First Lien Credit Agreement.
25

--------------------------------------------------------------------------------

“Prepetition Second Lien Indenture” means the Indenture, dated as of March 28,
2017 among Foresight Energy, LLC, Foresight Energy Finance Corporation, the
guarantors party thereto and Wilmington Trust, National Association, as trustee.
“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  Any Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.
“Production Payments” means with respect to any Person, all production payment
obligations and other similar obligations with respect to coal and other natural
resources of such Person that are recorded as a liability or deferred revenue on
the financial statements of such Person in accordance with GAAP.
“Properties” has the meaning specified in Section 5.09(a).
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Qualified Stock” means all Capital Stock of a Person other than Disqualified
Stock.
“Real Properties” means, collectively, all right, title and interest of the
Borrower or any Subsidiary (including any leasehold or mineral estate) in and to
any and all parcels of real property owned or operated by the Borrower or any
Subsidiary, whether by lease, license or other use agreement, including but not
limited to, coal leases and surface use agreements, together with, in each case,
all improvements and appurtenant fixtures (including all conveyors, preparation
plants or other coal processing facilities, silos, shops and load out and other
transportation facilities), easements and other property and rights incidental
to the ownership, lease or operation thereof, including but not limited to,
access rights, water rights and extraction rights for minerals.
“Recipient” means any Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, affiliated investment
funds or investment vehicles, managed, advised or sub-advised accounts, funds or
other entities, investment advisors, sub-advisors or managers, agents,
representatives, attorneys, advisors or controlling persons of such Person and
of such Person’s Affiliates.
“Related Party of a Permitted Holder” means:
(a)          any immediate family member of any Permitted Holder; or
(b)          any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
Persons beneficially holding a majority (and controlling) interest of which
consist of any one or more Permitted Holders and/or such other Persons referred
to in the immediately preceding clause (a).
“Reorganization Plan” means a plan of reorganization in any or all of the
Chapter 11 Cases of the Debtors.
“Reorganized Foresight” means Holdings (or any other holding company or ultimate
parent entity) immediately after consummation of the Reorganization Plan.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
26

--------------------------------------------------------------------------------

“Reporting Period” as defined in the definition of “Budget Variance Report”.
“Required Lenders” means, as of any date of determination, Lenders having more
than 60% of the aggregate outstanding principal amount of the Loans and unused
Commitment of all Lenders; provided that Loans and unused Commitments held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Required Prepayment Date” has the meaning specified in Section 2.05(l).
“Requirement of Law” means as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Responsible Officer” means the chief executive officer, president or any vice
president of the Borrower, General Partner or Holdings or any applicable
Subsidiary and, in addition, any Person holding a similar position or acting as
a director or managing director with respect to any Foreign Subsidiary of the
Borrower or, with respect to financial matters, the chief financial officer,
treasurer or assistant treasurer of the Borrower, General Partner or Holdings.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) by the Borrower or any Subsidiary with
respect to its Capital Stock, or any payment (whether in cash, securities or
other property) by the Borrower or any Subsidiary, including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any of its Equity Interests, or on
account of any return of capital to its stockholders, partners or members (or
the equivalent Person thereof) and (b) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including covenant or legal defeasance), sinking fund or similar
payment with respect to, any unsecured Indebtedness for borrowed money,
Subordinated Indebtedness or Junior Lien Indebtedness.
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement dated as of March 10, 2020, executed and delivered by the Loan Parties
and the other parties thereto, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Roll-Up Amount” means, with respect to each Roll-Up Lender, the amount, if any,
of the Prepetition First Lien Obligations held by such Roll-Up Lender (or one or
more of its affiliates or any investment advisory client managed or advised by
such Roll-Up Lender) equal to 0.808625 times the sum of (x) the amount of
Initial Term Loans funded by such Roll-Up Lender (or one or more of its
affiliates or any investment advisory client managed or advised by such Roll-Up
Lender) on the Closing Date and (y) the amount of Delayed Draw Term Loan funded
by such Roll-Up Lender (or one or more of its affiliates or any investment
advisory client managed or advised by such Roll-Up Lender) on the Delayed Draw
Funding Date.  The aggregate Roll-Up Amount of all Roll-Up Lenders shall not
exceed $75,000,000.
“Roll-Up Facility” as defined in the recitals hereto.
“Roll-Up Lender” means a Consenting First Lien Lender that is a Term Lender (or
whose affiliates or whose affiliated investment funds, investment vehicles,
investment advisory clients or other entities that are managed or advised by
such Consenting First Lien Lender is a Term Lender), and any other Person that
becomes a Roll-Up Lender pursuant to an Assignment and Assumption Agreement.
“Roll-Up Loan Note” means a promissory note in the form of Exhibit C-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.
“Roll-Up Loans” as defined in Section 2.01(b)(iii).
“Roll-Up Notice” as defined in Section 2.01(b)(iii).
27

--------------------------------------------------------------------------------

 “Sale and Lease-Backs” has the meaning assigned to such term in Section 7.16.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means immediately available funds.
“Sanctions” has the meaning specified in Section 5.17(a).
“Sanctions Laws” has the meaning specified in Section 5.17(a).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions. “Secured Parties” means,
collectively, the Agents and the Lenders.
“Security Documents” means (i) the Orders, and (ii) to the extent requested by
the Collateral Agent or the Required Lenders, any security agreement, pledge
agreement, intellectual property security agreements, the Mortgages (if any),
each of the supplements thereto and any other documents, agreements or
instruments, in each case, in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders, delivered to the Collateral Agent
and/or the Lenders pursuant to this Agreement or any other Loan Documents or the
Orders in order to grant or purport to grant a Lien on any assets of the
Borrower or any other Loan Party to secure the Obligations.
 “Similar Business” means any of the following, whether domestic or foreign: the
mining, production, marketing, sale, trading and transportation (including,
without limitation, any business related to terminals) of natural resources
including coal, ancillary natural resources and mineral products, exploration of
natural resources, any acquired business activity so long as a material portion
of such acquired business was otherwise a Similar Business, and any business
that is ancillary or complementary to the foregoing.
“Stated Equity Value” means the “Stated Equity Value” as defined in the
Restructuring Support Agreement.
“Stated Maturity Date” has the meaning in clause (a) of the definition of
“Maturity Date.”
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Guarantor that is expressly subordinated in right of payment to the Indebtedness
under the Loan Documents pursuant to a written agreement to that effect.
“Subsidiary” means, with respect to any Person, any corporation, association,
limited liability company or other business entity of which more than 50% of the
outstanding Voting Stock is owned, directly or indirectly, by, or, in the case
of a partnership, the sole general partner or the managing partner or the only
general partners of which are, such Person and one or more Subsidiaries of such
Person (or a combination thereof).  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
“Superpriority Claim” means the “DIP Superpriority Claim” as defined in the
Orders.
“Surety Bonds” means surety bonds obtained by the Borrower or any Subsidiary
consistent with market practice and the indemnification or reimbursement
obligations of the Borrower or such Subsidiary in connection therewith.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means each financial institution listed on the signature pages
hereto as a Lender (other than a Roll-Up Lender) and any other Person that
becomes a party hereto pursuant to an Assignment and Assumption Agreement, in
each case, that has a Term Loan Commitment or is a holder of a Term Loan.
28

--------------------------------------------------------------------------------

“Term Loan” means the Initial Term Loan and the Delayed Draw Term Loan.
“Term Loan Commitment” means the Initial Term Loan Commitment and the Delayed
Draw Term Loan Commitment.
“Term Loan Facility” means the Initial Term Loan Facility and/or the Delayed
Draw Term Loan Facility.
“Term Loan Note” means a promissory note in the form of Exhibit C-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“Threshold Amount” means $5,000,000.
“Transactions” means the transactions contemplated herein to occur on the
Closing Date, including the funding of the Initial Term Loan Facility, the
provision of the Delayed Draw Term Loan Facility, the deemed funding of the
Roll-Up Loans, and the commencement of the Chapter 11 Cases.
“Two-Week Test Period” means, at any time, the two-week period ended on the
immediately preceding Friday; provided that only periods ending on the second
Friday following the Closing Date and each second Friday thereafter shall
constitute Two-Week Test Periods.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the applicable state of
jurisdiction.
“Unfunded Pension Liability” means the excess of a Pension Plan’s accrued
benefit liabilities under Section 4001 (a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).
“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
“Waivable Mandatory Prepayment” has the meaning specified in Section 2.05(l).
“Wholly Owned” means, with respect to any Subsidiary, a Subsidiary all of the
outstanding Capital Stock of which (other than any director’s qualifying shares)
is owned by the Borrower and one or more Wholly Owned Subsidiaries (or a
combination thereof).
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02          Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
29

--------------------------------------------------------------------------------

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organizational Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof”,
“hereto” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only, shall not constitute a part hereof,
shall not be given any substantive effect and shall not affect the
interpretation of this Agreement or any other Loan Document.
1.03          Accounting Terms.
(a)          Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
applied on a consistent basis.
(b)          Changes in GAAP.  If at any time any Accounting Change would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such Accounting Change as if such Accounting Change has not
been made (subject to the approval of the Required Lenders); provided that,
until so amended, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred.
1.04          Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).
1.05          LLC Division.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware Law (including
any LLC Division, or any comparable event under a different jurisdiction’s laws,
as applicable): (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01          The Loans.
30

--------------------------------------------------------------------------------

(a)          Term Loans.
(i)          Subject to the terms and conditions set forth herein, each Term
Lender agrees, severally and not jointly, to make a loan (“Initial Term Loan”)
to the Borrower in Dollars, on the Closing Date in an aggregate principal amount
not to exceed such Term Lender’s Initial Term Loan Commitment.  Initial Term
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(ii)          Subject to the terms and conditions set forth herein, each Term
Lender agrees, severally and not jointly, to make a loan (“Delayed Draw Term
Loans”) to the Borrower in Dollars, on the Delayed Draw Funding Date in an
aggregate principal amount not to exceed such Term Lender’s Delayed Draw Term
Loan Commitment.  Delayed Draw Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
(iii)          Borrower may make only one Borrowing under the Initial Term Loan
Commitment on the Closing Date, and Borrower may make only one Borrowing under
the Delayed Draw Term Loan Commitment on the Delayed Draw Funding Date.  Any
amount borrowed under this Section 2.01(a) and subsequently repaid or prepaid
may not be reborrowed.  Each Term Lender’s Initial Term Loan Commitment or the
Delayed Draw Term Loan Commitment shall terminate immediately and without any
further action on the Closing Date or the Delayed Draw Funding Date, as
applicable, after giving effect to the funding of such Term Lender’s Commitment
on such date.  Notwithstanding anything to the contrary, unless the
Administrative Agent and the Borrower shall otherwise agree, the initial
Interest Period of any Delayed Draw Term Loans that are Eurocurrency Rate Loans
shall commence on the date of funding and shall end on the last day of the
then-current Interest Period for all Eurocurrency Rate Loans that are Initial
Term Loans then outstanding.
(b)          Roll-Up Loan.
(i)          Subject to the terms and conditions set forth herein and the
Orders, the Prepetition First Lien Obligations held by each Consenting First
Lien Lender shall be automatically substituted and exchanged for (and prepaid
by) loans hereunder (the “Roll-Up Loans”) in a principal amount equal to such
Roll-Up Lender’s Roll-Up Amount on the Final Order Entry Date. Such Roll-Up
Loans shall be deemed funded on the Final Order Entry, and shall constitute, and
shall be deemed to be, Loans hereunder.
(ii)          No later than three (3) Business Days prior to the Final Order
Entry, the Administrative Agent shall have received a written notice, in form
and substance satisfactory to the Administrative Agent and the Required Lenders
(the “Roll-Up Notice”), which shall (A) attach a schedule identifying each
Roll-Up Lender and the principal amount of such Roll-Up Lender’s Roll-Up Loans
deemed issued hereunder, (B) attach a joinder to this Agreement executed by such
Roll-Up Lender, pursuant to which, inter alia, such Roll-Up Lender shall
represent and warrant that it has delivered to the Administrative Agent a
completed Administrative Questionnaire, such documentation and other information
under applicable “know your customer” and anti-money laundering rules and
regulations requested by the Administrative Agent and such documentation and
other information required under Section 3.01, and (C) include a certification
from the Borrower as to the accuracy of the information set forth in such
schedule delivered pursuant to clause (A) of this Section 2.01(b)(ii).
(iii)          The parties hereto agree that the Administrative Agent and the
Prepetition Agent may each conclusively rely on the Roll-Up Notice and this
Section 2.01(b) in adjusting the Register and the Register (as defined in the
Prepetition First Lien Credit Agreement) to reflect the cancellation of the
Prepetition First Lien Obligations and the Roll-Up Loans to be received by the
Roll-Up Lender on the Final Order Entry Date.
2.02          Borrowings, Conversions and Continuations of the Loans.
(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made by
delivery by Borrower of an irrevocable Borrowing Notice, appropriately completed
and signed by a Responsible Officer of the Borrower, to the Administrative
Agent.  Each Borrowing Notice must be received by the Administrative Agent, not
later than 11:00 a.m., New York City time, (i) three Business Days (or, such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of any Borrowing
31

--------------------------------------------------------------------------------

of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $250,000 in excess thereof.  Each Borrowing
Notice shall specify (i) whether the requested Borrowing is to be a Base Rate
Loan or Eurocurrency Rate Loan, (ii) the requested date of the Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) wire instructions for where Loan funds should be sent.  If the Borrower
fails to specify a Type of Loan in a Borrowing Notice or if the Borrower fails
to give a timely notice requesting a conversion or continuation of Eurocurrency
Rate Loans, then the Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.
(b)          Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Applicable
Percentage under the applicable Facility of the Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each applicable Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection.  In the
case of a Borrowing of any Term Loans, each applicable Lender shall make the
amount of its Term Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office, not later than 1:00 p.m.
on the Business Day specified in the applicable Borrowing Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), and receipt of
all requested Loan funds, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, no Loans
of any Facility may be requested as, converted to or continued as Eurocurrency
Rate Loans if the Required Lenders or the Administrative Agent so notify the
Borrower.
(d)          Promptly on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurocurrency Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)          After giving effect to all Borrowings, all conversions of Loans
from one type to the other, and all continuations of Loans as the same Type,
there shall not be more than four (4) Interest Periods in effect hereunder in
respect of the Loans.
2.03          [Reserved].
2.04          [Reserved].
2.05          Prepayments.
(a)          Voluntary Prepayments.  The Borrower may, upon written notice to
the Administrative Agent at any time or from time to time voluntarily prepay
Loans, in each case, in whole or in part, subject to Section 2.09(c) and Section
2.09(d); provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York City time (or such other later date
and time which is acceptable to the Administrative Agent), (A) three Business
Days prior to any date of prepayment of Eurocurrency Rate Loans, and (B) one
Business Day prior to the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal
32

--------------------------------------------------------------------------------

amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $250,000 in excess thereof or, in each case, the
entire amount thereof then outstanding.  Each such notice shall specify the date
and amount of such prepayment and the Facility(ies) and Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the applicable Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any such notice may be contingent upon the consummation of a
refinancing or other transactions and such notice may otherwise be extended or
revoked by the Borrower by notice to the Administrative Agent prior to the
specified effective date if such condition is not satisfied, in each case, with
the requirements of Section 3.05 to apply to any failure of the contingency to
occur and any such extension or revocation.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a) shall be
applied as specified in Section 2.05(j), and each prepayment of Loans shall be
paid to the Lenders in accordance with their respective Applicable Percentages.
(b)          [Reserved].
(c)          [Reserved].
(d)          [Reserved].
(e)          Asset Sales.  No later than five Business Days following the
consummation of any Disposition by the Borrower or a Subsidiary pursuant to
Sections 7.05(b) or 7.05(c) that results in the amount of Net Proceeds (as of
the date of such receipt) exceeding $250,000 in an aggregate amount of all Net
Proceeds received since the Closing Date (such excess amount, the “Excess
Proceeds”), the Borrower shall prepay the Loans in an aggregate amount equal to
100% of the Excess Proceeds.  Any prepayment of a Eurocurrency Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with
additional amounts required pursuant to Section 3.05.
(f)          Issuance of Debt.  On the first Business Day following receipt by
Borrower or any of its Subsidiaries of any cash proceeds from the incurrence of
any Indebtedness of Borrower or any of its Subsidiaries (other than with respect
to Indebtedness permitted to be incurred pursuant to Section 7.03), Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses.
(g)          [Reserved].
(h)          Insurance/Condemnation Proceeds.  No later than five Business Days
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Collateral Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds.
(i)          [Reserved].
(j)          Application of Prepayments.  Each prepayment of the outstanding
Loans (including all Base Rate Loans and all Eurocurrency Rate Loans) pursuant
to this Section 2.05 shall be accompanied by accrued interest to the extent
required by Section 2.08.  Subject to the Carve Out, each prepayment of Loans
pursuant to Section 2.05 shall be, subject to the Orders, remitted by the
Borrower to the Administrative Agent and applied by the Administrative Agent in
accordance with Section 8.04.
(k)          [Reserved].
(l)          Waivable Mandatory Prepayment.  Anything contained herein to the
contrary notwithstanding, in the event the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) not
33

--------------------------------------------------------------------------------

less than five Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrower is required to make such Waivable Mandatory Prepayment,
the Borrower shall notify the Administrative Agent in writing of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender’s Applicable Percentage of such
Waivable Mandatory Prepayment.  Each such Lender may exercise such option by
giving written notice to the Borrower and the Administrative Agent of its
election to do so on or before 5:00 p.m., New York City time, on the third
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Borrower and the Administrative Agent of its
election to exercise such option on or before the third Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option).  On the Required Prepayment Date, (i) the Borrower
shall pay to the Administrative Agent an amount equal to that portion of the
Waivable Mandatory Prepayment that is payable to those Lenders that have elected
not to exercise such option, to prepay the Loans of such Lenders (which
prepayment shall be applied in accordance with the terms of this Section 2.05),
and (ii) the portion of the Waivable Mandatory Prepayment otherwise payable to
Lenders that have elected to exercise such option (“Declined Proceeds”) may be
retained by the Borrower to be used for any purpose not prohibited hereunder.
2.06          [Reserved].
2.07          Repayment of Loans.  The Borrower hereby unconditionally agrees to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of such Lender’s Loans, together with all other amounts owed
hereunder with respect thereto, including all applicable fees in accordance with
Section 2.09 on the Maturity Date.
2.08          Interest.
(a)          Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)          If any amount of principal or interest of any Loan (or any other
Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09          Fees.
(a)          Agency Fee.  The Borrower shall pay to each Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the
Agency Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(b)          Upfront Fee.  The Borrower shall pay to the Administrative Agent
(i) on the Closing Date for the account of each Initial Term Lender, as fee
compensation for the funding of such Initial Term Lender’s Initial Term Loan, an
upfront fee in an amount equal to 3.00% of the aggregate principal amount of
such Initial Term Lender’s Initial Term Loan Commitment, payable to such Initial
Term Lender from the proceeds of its Initial Term Loan on the Closing Date, and
(ii) on the Delayed Draw Funding Date for the account of each Delayed Draw Term
Lender, as fee compensation for the funding of such Delayed Draw Term Lender’s
Delayed Draw Term Loan, an upfront fee in an amount equal to 3.00% of the
aggregate principal amount of such Delayed Draw Term Lender’s Delayed Draw Term
Loan Commitment, payable to such Delayed Draw Term Lender from the proceeds of
its Delayed Draw Term
34

--------------------------------------------------------------------------------

Loan on the Delayed Draw Funding Date.  Such upfront fees will be in all
respects fully earned, due and payable upon the funding of the Initial Term
Loans or the Delayed Draw Term Loans, as the case may be, and shall be
non-refundable and non-creditable thereafter.
(c)          Put Option Premium.  The Borrower shall pay to each Backstop Lender
(or any Affiliate, or any affiliated investment fund, investment vehicle or
entity that is managed, advised or sub-advised by such Backstop Lender or such
Affiliate, in each case, designated by such Backstop Lender in writing to the
Administrative Agent) a put option premium in an amount equal to 5.0% of the
aggregate principal amount of such Backstop Lender’s Backstop Commitments (as in
effect immediately prior to the funding of Initial Term Loans), which shall be
due on the Plan Effective Date and payable in the form of New Common Equity at a
35% discount to the Stated Equity Value, subject to dilution for the Management
Incentive Plan; provided, however, that, after the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable) upon the occurrence of any Event of Default under this
Agreement or upon repayment of the Loans in full and termination of all
Commitments without the occurrence of the Plan Effective Date, the Borrower
shall pay to each Backstop Lender (or any Affiliate, or any affiliated
investment fund, investment vehicle or entity that is managed, advised or
sub-advised by such Backstop Lender or such Affiliate, in each case, designated
by such Backstop Lender in writing to the Administrative Agent) in cash a put
option premium in an amount equal to $10,000,000, ratably in accordance with
their Backstop Commitments (as in effect immediately prior to the funding of the
Initial Term Loans).  Such put option premium will be fully earned in all
respects on the Closing Date, and shall be non-refundable and non-creditable
thereafter.  The Agents shall have no responsibility for the distribution of any
New Common Equity to the Backstop Lenders.
(d)          Exit Fee.  The Borrower shall pay to each Term Lender (or any
Affiliate, or any affiliated investment fund, investment vehicle or entity that
is managed, advised or sub-advised by such Term Lender or such Affiliate, in
each case, designated by such Term Lender in writing to the Administrative
Agent) an exit fee in an aggregate amount equal to 1.0% of the aggregate
principal amount of the Term Loan Commitment (prior to any funding of Term
Loans), which shall be due on the Plan Effective Date, ratably in accordance
with Term Loans then outstanding and any unfunded Term Loan Commitments then
outstanding, and payable in the form of New Common Equity at a 35% discount to
the Stated Equity Value, subject to dilution for the Management Incentive Plan;
provided, however, that, after the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable)
upon the occurrence of any Event of Default under this Agreement or upon
repayment of the Loans in full and termination of all Commitments without the
occurrence of the Plan Effective Date, the Borrower shall pay to each Term
Lender (or any Affiliate, or any affiliated investment fund, investment vehicle
or entity that is managed, advised or sub-advised by such Term Lender or such
Affiliate, in each case, designated by such Term Lender in writing to the
Administrative Agent) in cash an exit fee in an amount equal to $2,000,000,
ratably in accordance with their Term Loans outstanding at such time.  Such exit
fees will be fully earned in all respects on the Closing Date, and shall be
non-refundable and non-creditable thereafter.  The Agents shall have no
responsibility for the distribution of any New Common Equity to the Term
Lenders.
(e)          Delayed Draw Term Loan Commitment Fee.   The Borrower shall pay to
the Administrative Agent, for the account of each Delayed Draw Term Lender, as
fee compensation for such Term Lender’s Delayed Draw Term Loan Commitment, a
commitment fee (the “Delayed Draw Term Loan Commitment Fee”) on the Delayed Draw
Term Loan Commitment (whether or not then available) of such Term Lender
accruing, during the period commencing from the Closing Date to the Delayed Draw
Funding Date, at a rate per annum equal to the 1.00%, payable to such Term
Lender from the proceeds of its Delayed Draw Term Loan on the Delayed Draw
Funding Date.  Such Delayed Draw Term Loan Commitment Fee will be in all
respects fully earned, due and payable upon the funding of the Delayed Draw Term
Loans, and shall be non-refundable and non-creditable thereafter.
2.10          Computation of Interest and Fees.
(a)          All computations of interest for Base Rate Loans, where the rate of
interest is calculated on the basis of the Prime Rate, shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by an
35

--------------------------------------------------------------------------------

Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
2.11          Evidence of Debt.
(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to the
Borrower, the Borrower shall execute and deliver a Note to such Lender, which
shall evidence such Lender’s Loans to the Borrower in addition to such accounts
or records.  Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
2.12          Payments Generally; Administrative Agent’s Clawback.
(a)          General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent for the account of
the Lenders, to which such payment is owed, at the Administrative Agent’s Office
in Dollars and in Same Day Funds not later than 2:00 p.m., New York City time,
on the date specified herein.  The Administrative Agent will promptly distribute
to each applicable Lender its Applicable Percentage of such payment in like
funds as received by wire transfer to such applicable Lender’s Lending Office. 
All payments received by the Administrative Agent after 2:00 p.m., New York City
time, may, in Administrative Agent’s discretion, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)          (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon., New York
City time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if an applicable Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans of the Facility and Type comprising such Borrowing.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Term Loan,
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)          Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the
36

--------------------------------------------------------------------------------

Administrative Agent for the account of the applicable Lenders hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the applicable Lenders, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent at the Overnight Rate.
A notice of the Administrative Agent to any applicable Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall promptly
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)          Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Term Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Term Loan or to make its payment under Section 10.04(c).
(e)          Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.13          Pro Rata; Sharing of Payments by Lenders.  Except as otherwise
expressly provided in this Agreement, each payment (including each prepayment)
by the Borrower on account of principal of and interest on any Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans then held by the respective
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of (a) Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be;
provided that:
(a)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(b)          the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall
37

--------------------------------------------------------------------------------

apply), (iii) any payments pursuant to the Agency Fee Letter, or (iv) any
payments made pursuant to Article III or Section 10.13.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.14          [Reserved].
2.15          [Reserved].
2.16          [Reserved].
2.17          [Reserved].
2.18          Defaulting Lenders.  Notwithstanding anything contained in this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(a)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to any Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
A Lender that has become a Defaulting Lender because of an event referenced in
the definition of Defaulting Lender may cure such status and shall no longer
constitute a Defaulting Lender as a result of such event when (i) such
Defaulting Lender shall have fully funded or paid, as applicable, all Loans or
other amounts required to be funded or paid by it hereunder as to which it is
delinquent (together, in each case, with such interest thereon as shall be
required to any Person as otherwise provided in this Agreement), (ii) the
Administrative Agent and each of the Borrower shall have received a
certification by such Defaulting Lender of its ability and intent to comply with
the provisions of this Agreement going forward, and (iii) each of the
Administrative Agent and the Borrower shall have determined (and notified the
Administrative Agent) that they are satisfied, in their sole discretion, that
such Defaulting Lender intends to continue to perform its obligations as a
Lender hereunder and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder.  No reference in this subsection
to an event being “cured” shall by itself preclude any claim by any Person
against any Lender that becomes a Defaulting Lender for such damages as may
otherwise be available to such Person arising from any failure to fund or pay
any amount when due hereunder or from any other event that gave rise to such
Lender’s status as a Defaulting Lender.
38

--------------------------------------------------------------------------------

2.19          Priority and Liens; No Discharge.
(a)          The relative priorities of the Liens with respect to the Collateral
shall be as set forth in the Interim Order (and, when entered, the Final Order).
Notwithstanding anything to the contrary in this Agreement or in any Loan
Document, all of the Liens described herein shall be effective and perfected
upon entry of the Interim Order without the necessity of the execution or
recordation of filings by the Debtors of security agreements, mortgages, control
agreements, pledge agreements, financing statements or other similar documents,
or the possession or control by the Collateral Agent, as applicable, of, or
over, any Collateral, as set forth in the Interim Order and, when entered, the
Final Order.
(b)
(i)          Each Loan Party that is a Debtor hereby confirms and acknowledges
that, pursuant to the Interim Order (and, when entered, the Final Order), the
Liens in favor of the Collateral Agent on behalf of and for the benefit of the
Secured Parties in all of the Collateral and the proceeds thereof, which
includes, without limitation, all of such Debtor’s Real Properties (other than
Excluded Assets), now existing or hereafter acquired, shall be created and
perfected without the recordation or filing in any land records or filing
offices of any mortgage, assignment or similar instrument.
(ii)          Further to Section 2.19(b)(i) and the Interim Order (and, when
entered, the Final Order), subject to Section 2.19(b)(iv) below, to secure the
full and timely payment and performance of the Obligations, each Loan Party that
is a Debtor hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
CONFIRMS, to the Collateral Agent, for the ratable benefit of the Secured
Parties, all or any Real Properties (in any case, excluding any Real Properties
that are Excluded Assets), but which, for the avoidance of doubt, shall include
all of such Loan Party’s right, title and interest now or hereafter acquired in
and to (a) any and all easements, rights-of-way, reversions, sidewalks, strips
and gores of land, drives, roads, curbs, streets, ways, alleys, passages,
passageways, sewer rights, waters, water courses, water rights, mineral, gas and
oil rights, as-extracted collateral and all power, air, light and other rights,
estates, titles, interests, privileges, liberties, servitudes, licenses,
tenements, hereditaments and appurtenances whatsoever, in any way belonging,
relating or appertaining thereto, or any part thereof, or which hereafter shall
in any way belong, relate or be appurtenant thereto; (b) the lessee’s interest
and estate in, to and under any leases and subleases to which such Loan Party is
a party (as such leases and subleases may be extended, amended, supplemented,
modified or restated), together with any and all easements, rights-of-way,
reversions, sidewalks, strips and gores of land, drives, roads, curbs, streets,
ways, alleys, passages, passageways, sewer rights, waters, water courses, water
rights, mineral, gas and oil rights, as-extracted collateral and all power, air,
light and other rights, estates, titles, interests, privileges, liberties,
servitudes, licenses, tenements, hereditaments and appurtenances whatsoever, in
any way demised under such leases and subleases; (c) any and all tipples,
loading and coal washing facilities, railroad tracks, buildings, foundations,
structures and other fixtures and improvements and any and all alterations and
all materials now or hereafter intended for construction, reconstruction or
repair thereof; (d) any and all permits, certificates, authorizations, consents,
approvals, licenses, franchises, waivers or other instruments now or hereafter
required by any Governmental Authority to operate or use and occupy the Real
Properties and related assets for its intended uses; (e) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by such Loan Party, and water, gas, electrical, telephone,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements or used or useful in connection with mining coal or other
minerals or in connection with any related activities or the maintenance or
preservation thereof; (f) all goods, accounts, general intangibles, instruments,
documents, chattel paper, as-extracted collateral and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC; (g) all reserves, escrows or impounds and all deposit
accounts; (h) such Loan Party’s right, title and interest as lessor, landlord,
sublessor, sublandlord, franchisor, licensor or grantor, in all leases and
subleases (including, without limitation, intercompany leases) of land or
improvements, leases and subleases of space, oil, gas and mineral leases,
franchise agreements, licenses, occupancy or concession agreements or other
agreements which grant to any Person (other than such Loan Party) a possessory
interest in, or the right to use any Real Properties, including, all rents,
additional rents, royalties, cash, guaranties, letters of credit, bonds,
sureties or securities deposited thereunder to secure performance of the
lessee’s, sublessee’s, franchisee’s, licensee’s or obligee’s obligations
thereunder, revenues, earnings, profits and income, advance rental or royalties,
payments, payments incident to assignment, sublease or surrender of a lease,
claims for forfeited deposits and claims for damages, now due or hereafter to
become due, with respect to any lease, any indemnification against, or
reimbursement for, sums paid and costs and expenses incurred by such Loan Party
39

--------------------------------------------------------------------------------

under any lease or otherwise, and any award in the event of the bankruptcy of
any tenant or lessee under or guarantor of a lease; (i) all other agreements,
such as construction contracts, architects’ agreements, engineers’ contracts,
utility contracts, maintenance agreements, management agreements, service
contracts, listing agreements, guaranties, warranties, permits, licenses,
certificates and entitlements in any way relating to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of any Real
Properties; (j) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing; (k) all
property tax refunds payable to such Loan Party; (l) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof; (m) all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by such Loan Party; and (n) any awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
Governmental Authority pertaining to the Real Properties (BUT EXCLUDING from the
foregoing grants, Excluded Assets), TO HAVE AND TO HOLD to the Collateral Agent,
and such Loan Party does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to such property, assets and interests unto
the Collateral Agent.
(iii)          Each Loan Party that is a Debtor further agrees that upon the
request of the Collateral Agent (acting at the direction of the Required
Lenders), such Loan Party shall execute and deliver to the Collateral Agent, as
soon as reasonably practicable following such request but in any event within 45
days following such request (or such later date as may be extended by the
Collateral Agent), with respect to Real Properties owned or leased by such Loan
Party (in any case, excluding any Real Properties that are Excluded Assets) and
identified by the Collateral Agent, the applicable Loan Party shall deliver:

 
1.
fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each such Real
Properties, and any ancillary deliverables as reasonably requested by the
Collateral Agent (including, without limitation, memoranda of leases in
recordable form, duly executed by the applicable landlord and Loan Party);

 
2.
an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which each such Real Property is located with
respect to the enforceability of the form(s) of Mortgages to be recorded in such
state and such other matters as Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Collateral Agent; and

 
3.
(A) a completed Flood Certificate with respect to any Real Property that
constitutes Collateral and that is improved with structures eligible for flood
insurance under the Flood Program, which Flood Certificate shall (x) be
addressed to the Collateral Agent and (y) otherwise comply with the Flood
Program; (B) if the Flood Certificate states that such Real Property is located
in a Flood Zone, Debtor’s written acknowledgment of receipt of written
notification from the Collateral Agent (x) as to the existence of each such Real
Property and (y) as to whether the community in which such Real Property is
located is participating in the Flood Program; and (C) if such Real Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that Debtor has obtained a policy of flood insurance
that is in compliance with all applicable requirements of the Flood Program.



(iv)          Each of the Loan Parties agrees that to the extent that its
Obligations have not been Paid in Full, (i) its obligations shall not be
discharged by any order confirming a Reorganization Plan (and each of the Loan
Parties, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (ii) the Superpriority Claim granted to the Secured
Parties pursuant to the Orders and the Liens granted to the Secured Parties
pursuant to the Orders shall not be affected in any manner by any order
confirming a Reorganization Plan; provided that such Obligations shall be
discharged upon such Payment in Full, and such Obligations may be otherwise
treated in accordance with an Acceptable Plan and such treatment will provide
for the discharge of the Obligations arising hereunder if so provided by such
Acceptable Plan.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
40

--------------------------------------------------------------------------------

3.01          Taxes.
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any Loan Party hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of the
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.01(a)) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)          Payment of Other Taxes by the Borrower.  Without duplication of any
obligation set forth in subsection (a) above, the Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of
any Other Taxes.
(c)          Indemnification by the Borrower.  The Loan Parties shall jointly
and severally indemnify each Recipient within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient, or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of an applicable
Lender, shall be conclusive absent manifest error.
(d)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01, the applicable Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)          Status of Lenders.
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable Law and from time to time when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
(ii)          Without limiting the generality of the foregoing,
(A)          any Lender that is not a Foreign Lender shall deliver to the
Borrower and Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter as
prescribed by applicable Law or upon the reasonable request of the Borrower or
the Administrative Agent), duly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)          any Foreign Lender, to the extent it is legally entitled to do so,
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior
41

--------------------------------------------------------------------------------

to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:
(1)          in the case of any Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, duly completed and executed copies
of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)          duly completed and executed copies of IRS Form W-8ECI or IRS Form
W-8EXP;
(3)          in the case of any Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
related to a Loan Party as described in Section 881(c)(3)(C) of the Code (a
“U.S. Tax Compliance Certificate”) and (y) duly completed and executed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
(4)          to the extent any Foreign Lender is not the beneficial owner, duly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8EXP, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or
Exhibit M-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-4 on
behalf of each such direct and indirect partner;
(C)          in addition, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed copies of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax duly completed and executed
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower or Administrative Agent to determine the
withholding or deduction required to be made; provided, that notwithstanding
anything to the contrary in this Section 3.01(e); the completion, execution and
submission of the documentation described in this subclause 3.01(e)(ii)(C) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or Section 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times as
prescribed by Law and at such time or times as reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such
42

--------------------------------------------------------------------------------

Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this subclause
3.01(e)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying or any other Person.
(g)          Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of any Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
repayment, satisfaction or discharge of all obligations under any Loan Document,
and the termination of this Agreement.
3.02          Illegality.  If any Lender determines that as a result of any
Change in Law it becomes unlawful, or that any Governmental Authority asserts
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, (a) any obligation of such Lender to make or continue Eurocurrency Rate
Loans or to convert Base Rate Loan to Eurocurrency Rate Loans, shall be
suspended and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on Base Rate Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case, until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (i) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender,
which it shall do as promptly as possible, that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurocurrency Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03          Inability to Determine Rates
43

--------------------------------------------------------------------------------

(a)          If the Administrative Agent determines that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (i) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or (ii) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders, who agree to so instruct the Administrative
Agent once the circumstances giving rise to the inability to determine rates no
longer exist) revokes such notice.  Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.03(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
3.03(a)(i) have not arisen but the supervisor for the administrator of the
Eurocurrency Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that (x) gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans of similar type in the
United States at such time, and (y) is a rate that the Administrative Agent is
able to calculate and administer, and the Borrower and the Administrative Agent
shall enter into an amendment to this Agreement to effectuate such alternate
rate of interest and such other changes to this Agreement as may be necessary or
desirable in connection therewith.  Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date that notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (b) (but in the case of the circumstances described in
Section 3.03(b)(ii), only to the extent the Eurocurrency Rate is not available
or published at such time on a current basis), Sections 3.03(a)(i) and (ii)
shall be applicable.
3.04          Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)          Increased Costs Generally.  If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e));
(ii)          subject any Recipient to Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon written request of such Lender setting forth in
reasonable detail such increased costs, the Borrower will pay to such Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such
44

--------------------------------------------------------------------------------

additional costs incurred or reduction suffered; provided that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and so long as such
efforts would not be materially disadvantageous to it, in its reasonable
discretion, in any legal, economic or regulatory manner) to designate a
different Eurocurrency lending office if the making of such designation would
allow the Lender or its Eurocurrency lending office to continue to perform its
obligation to make Eurocurrency Rate Loans or to continue to fund or maintain
Eurocurrency Rate Loans and avoid the need for, or reduce the amount of, such
increased cost.
(b)          Capital Requirements.  If any Lender reasonably determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time, after submission to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the change and the calculation of such reduced rate of return, the
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)          Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section, describing the basis therefor and showing the calculation thereof in
reasonable detail, and delivered to the Borrower shall be conclusive, absent
manifest error.  The Borrower shall pay such Lender, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.
(d)          Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)          Additional Reserve Requirements.  The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
reasonably determined by such Lender in good faith, which determination shall be
conclusive, absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive, absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrower shall have
received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender
describing the basis therefor and showing the calculation thereof, in each case,
in reasonable detail.  If a Lender fails to give notice 10 Business Days prior
to the relevant Interest Payment Date, such additional interest or costs shall
be due and payable within 30 days from receipt of such notice.
(f)          Certain Rules Relating to the Payment of Additional Amounts.  If
any Lender requests compensation pursuant to this Section 3.04, or the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, such Lender shall either (A)
forego payment of such additional amount from the Borrower or (B) reasonably
afford the Borrower the opportunity to contest, and reasonably cooperate with
the Borrower in
45

--------------------------------------------------------------------------------

contesting, the imposition of any Indemnified Taxes or other amounts giving rise
to such payment; provided that the Borrower shall reimburse such Lender for its
reasonable and documented out-of-pocket costs, including reasonable and
documented attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Indemnified
Taxes or other amounts.
3.05          Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
(c)          [reserved]; or
(d)          any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
anticipated profits.  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06          Mitigation Obligations; Replacement of Lenders.
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (i) use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (B) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender, as applicable, and (ii) promptly inform the
Borrower and the Administrative Agent when the circumstances giving rise to the
applicability of such Sections no longer exists.  The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.
3.07          Survival.  The parties’ obligations under this Article III shall
survive the resignation or replacement of any Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments,
46

--------------------------------------------------------------------------------

the repayment, satisfaction or discharge of all obligations under any Loan
Document, and the termination of this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
4.01          Conditions Precedent to the Closing Date.  The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:
(a)          Petition Date. The Petition Date shall have occurred and the
Borrower and each Guarantor shall be a debtor and debtor-in-possession in the
Chapter 11 Cases.
(b)          Loan Documents. The Administrative Agent shall have received each
Loan Document required to be delivered on the Closing Date, each of which shall
be in form and substance reasonably acceptable to the Required Lenders,
including:
(i)          this Agreement, executed and delivered by the Administrative Agent,
the Borrower, each Guarantor and each Person that is a Lender as of the Closing
Date;
(ii)          [reserved];
(iii)          the Agency Fee Letter, executed and delivered by the Agents and
the Borrower;
(iv)          [reserved];
(v)          Notes, executed and delivered by the Borrower in favor of each
Lender requesting any Note;
(vi)          a certificate of each Loan Party signed on behalf of such Loan
Party by a Responsible Officer, dated the Closing Date (the statements made in
which certificate shall be true on and as of the Closing Date), certifying as to
(A) the Organizational Documents of each Loan Party, certified, to the extent
applicable, by the applicable Governmental Authority, and the absence of any
amendments to the Organizational Documents of such Loan Party since the date
certified by such Governmental Authority, including a true and correct copy of
the bylaws, limited liability company agreement, or partnership agreement of
such Loan Party as in effect on the date on which the resolutions referred to in
Section 4.01(b)(vi)(B) were adopted and on the Closing Date, (B) copies of
resolutions of the board of directors and/or similar governing bodies of each
Loan Party approving and authorizing the Transactions and the execution,
delivery and performance of the Loan Documents to which it is a party, (C) the
good standing or valid existence of such Loan Party as a corporation, limited
liability company or partnership organized or formed under the laws of the
jurisdiction of its incorporation or formation and the absence of any proceeding
for the dissolution or liquidation of such Loan Party; and (D) the signatures
and incumbency of each Responsible Officer of each Loan Party executing the Loan
Documents to which it is a party; and
(vii)          a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.01 and 4.02 have been
satisfied, and (B) that there has not occurred since December 31, 2018, any
Material Adverse Effect.
(c)          Personal Property Collateral. Each Loan Party shall have delivered
to the Collateral Agent:
(i)          evidence reasonably satisfactory to the Collateral Agent of the
compliance by each Loan Party of their obligations under the Security Documents
(including their obligations to execute or authorize, as applicable, and deliver
UCC financing statements (including, without limitation, as-extracted financing
statements), originals of securities, instruments and chattel paper, in each
case, constituting Collateral, as provided therein);
(ii)          a completed Collateral Questionnaire dated the Closing Date and
executed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby;
47

--------------------------------------------------------------------------------

(iii)          [reserved]; and
(iv)          evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 7.03) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Collateral Agent or
the Required Lenders.
(d)          Approvals; No Restrictions. All governmental and third party
approvals necessary or required in connection with the Transactions and the
continuing operations of the Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained and be in full force and
effect. The Loan Parties and their Affiliates shall not be subject to
contractual or other restrictions that would be violated by the execution and
delivery of the Loan Documents or the initial extension of credit hereunder and
there shall not exist any action, suit, investigation, litigation, proceeding or
hearing, pending or threatened in any court or before any arbitrator or
Governmental Authority that affects the Transactions or otherwise impairs the
ability of the Loan Parties to consummate the Transactions and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered, in each case that would be material and adverse to the Agents or the
Lenders.
(e)          Fees; Expenses.  Any fees required to be paid on or before the
Closing Date to the Agents and/or the Lenders under this Agreement, the Agency
Fee Letter, or otherwise in connection with the Facilities shall have been paid
and, unless waived by the Agents and/or the Lenders, as applicable, the Borrower
shall have paid all reasonable and documented costs and expenses of the Agents
and the Lenders (including the reasonable and documented fees and expenses of
(i) Akin Gump Strauss Hauer & Feld LLP, Milbank LLP, and Bryan Cave Leighton
Paisner LLP, counsel to the Lenders, (ii) Lazard and Perella Weinberg Partners
L.P., financial advisors to the Lenders, and (iii) Ropes & Gray LLP, counsel to
the Agents).
(f)          No Material Adverse Effect. Since December 31 2018, no Material
Adverse Effect (after giving effect to the qualifications set forth in such
definition) shall have occurred.
(g)          Budget and Cash Flow Forecast. The Administrative Agent shall have
received (x) weekly operating and cash flow projections for the Debtors for the
period commencing on the Petition Date and ending on July 11, 2020, in form and
substance satisfactory to the Financial Advisor (the “DIP Budget”), and (y) the
Cash Flow Forecast; provided that such Cash Flow Forecast may be amended,
replaced, supplemented or otherwise modified from time to time to the extent
such amended, replaced, supplemented or modified Cash Flow Forecast is in form
and substance satisfactory to the Required Lenders in their sole discretion.
(h)          Existing Indebtedness.  Borrower and its Subsidiaries shall have no
outstanding Indebtedness other than Indebtedness permitted under this Agreement.
(i)          Financial Statements. Administrative Agent shall have received from
Borrower (i) the Historical Financial Statements, (ii) a pro forma consolidated
balance sheet of Borrower and its Subsidiaries on a consolidated basis as of the
last day of the most recently completely four-fiscal quarter period for which
financial statements were delivered under clause (i) of the definition of the
term “Historical Financial Statements”, reflecting the related financings and
the other transactions contemplated by the Loan Documents to occur on or prior
to the Closing Date as if such transactions occurred as of such date.
(j)          Interim Order.  No later than five (5) days following the Petition
Date (or such later date as the Required Lenders may agree), the Interim Order
shall have been entered by the Bankruptcy Court in form and substance acceptable
to the Required Lenders and the Administrative Agent shall have received a
certified copy thereof; provided that the Interim Order shall not have been
vacated, reversed, modified, amended or stayed in any respect without the prior
written consent of the Required Lenders.
(k)          First Day Orders. All “first day” orders intended to be entered by
the Bankruptcy Court at or immediately after the Debtors’ “first day” shall have
been entered by the Bankruptcy Court in form and substance acceptable to the
Required Lenders.
48

--------------------------------------------------------------------------------

(l)          Patriot Act. The Lenders and the Administrative Agent shall have
received prior to the Closing Date all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act
(which shall include, but not be limited to, a duly executed IRS Form W-9, or
other applicable tax form); provided that such information is requested at least
3 Business Days prior to the Closing Date.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01 or
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender specifying its objection thereto.
4.02          Conditions Precedent to Each Term Loan.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including, without limitation, any Loans on the Closing Date) is subject to
satisfaction of the following conditions precedent:
(a)          No Default. There shall exist no Default or Event of Default under
the Loan Documents.
(b)          Representations and Warranties. The representations and warranties
of the Borrower and each Guarantor herein and in the other Loan Documents shall
be true and correct in all material respects (or in the case of representations
and warranties with a “materiality” qualifier, true and correct in all respects)
immediately prior to, and after giving effect to, such funding of the applicable
Loans to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case, such representations and warranties shall have been true
and correct in all materials respects on and as of such earlier date; provided
that in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

(c)          Interim Order.  At any time prior to the Final Order Entry Date,
the Interim Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed in any respect without the prior
written consent of the Required Lenders.
(d)          Final Order. With respect to any Credit Extension on or after the
Final Order Entry Date, the Final Order shall be in full force and effect and
shall not have been vacated or reversed, shall not be subject to a stay and
shall not have been modified or amended in any respect without the prior written
consent of the Required Lenders.
(e)          Restructuring Support Agreement.  The Restructuring Support
Agreement (i) shall be in full force and effect, (ii) shall not have been
amended or modified without the prior written consent of the Required Lenders,
and (iii) no breach that would, after the expiration of any applicable notice or
cure period, give rise to a right to terminate the Restructuring Support
Agreement shall exist.
(f)          Notice of Borrowing. The Administrative Agent shall have received a
duly executed Borrowing Notice from the Borrower pursuant to and in accordance
with Section 2.02(a).
(g)          No Trustee.  No trustee, receiver or examiner with expanded powers
to operate or manage the financial affairs, the business, or reorganization of
the Loan Parties shall have been appointed or designated.
(h)          Dismissal; Conversion. None of the Chapter 11 Cases of any Debtors
shall have been dismissed.  The Chapter 11 Cases shall not have been converted
to Chapter 7 of the Bankruptcy Code.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made hereby, each Loan Party represents and
warrants to the Agents and the Lenders that the following statements are true
and correct:
49

--------------------------------------------------------------------------------

5.01          Existence, Qualification and Power.  Each Loan Party and its
Subsidiaries (a) (i) is duly organized or formed and validly existing and (ii)
is in good standing under the Laws of the jurisdiction of its incorporation or
organization, if such legal concept is applicable in such jurisdiction, (b)
subject to any restriction arising on account of Borrower’s or each of its
Subsidiaries’ status as a “debtor” under the Bankruptcy Code, has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) subject to entry of the Orders and the terms thereof, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified, licensed, and in good standing (to the extent good
standing is an applicable legal concept in the relevant jurisdiction), under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; where the
failure to so qualify or be in good standing could not reasonably be expected to
have a Material Adverse Effect.
5.02          Authorization; No Contravention.  Subject to entry of the Orders
and the terms thereof, the execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party, (a) have been duly
authorized by all necessary corporate or other organizational action and (b) do
not and will not (i) contravene the terms of any of such Person’s Organizational
Documents; (ii) except to the extent excused as a result of the Chapter 11
Cases, conflict with or result in any breach or contravention of, or the
creation of, any Lien (other than Permitted Liens) under, or require any payment
to be made under (A) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority to which such Person or its property is subject or (C) any arbitral
award to which such Person or its property is subject; or (iii) violate any Law
binding on such Loan Party, except in each case referred to in clauses (b)(ii)
or (b)(iii) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
5.03          Governmental Authorization.  Except for the entry of the Orders,
(a) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority and (b) no material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with any other Person, in each case, is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
those approvals, consents, exemptions, authorizations or other actions which
have already been obtained, taken, given or made and are in full force and
effect.
5.04          Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  Subject to the entry of the Orders
and the terms thereof, this Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other Laws relating to or
affecting creditors’ rights generally, general principles of equity, regardless
of whether considered in a proceeding in equity or at law and an implied
covenant of good faith and fair dealing.
5.05          Financial Conditions; No Material Adverse Effect.
(a)          The Historical Financial Statements were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of such dates
and their results of operations for the period covered thereby, subject, in the
case of any unaudited financial statements, to the absence of footnotes and to
normal year end adjustments.
(b)          Since December 31, 2018, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect (after giving effect to the
qualifications set forth in such definition).
(c)          The financial projections and estimates and information of a
general economic nature prepared, or as directed by, the Loan Parties or any of
their representatives and that have been made available to any Lender or its
Related Parties in connection with the Transactions or the other transactions
contemplated by this Agreement as of
50

--------------------------------------------------------------------------------

the date delivered in connection with this Agreement have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable in light of the conditions existing at the time of
delivery of such forecasts (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).
5.06          Litigation.
(a)          There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, by
or before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
public filings prior to the date hereof, as to which there is a reasonable
possibility of an adverse determination and that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(b)          None of Borrower or any of its Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable Law (including any zoning, building or environmental law,
mine safety law, ordinance, code or approval or any building permit) or any
restriction of record or agreement affecting any Mortgaged Property, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.07          No Default.  .  Other than as a result of the commencement of the
Chapter 11 Cases and the effects thereof, none of the Borrower or any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect.  No Default
or Event of Default has occurred and is continuing or would result from the
consummation of the Transactions or any other transactions contemplated by this
Agreement or any other Loan Document.
5.08          Ownership and Identification of Property.
(a)          The Borrower and its Subsidiaries have good record and marketable
title in fee simple to, or valid leasehold interests in, all Real Property
necessary or used in the ordinary conduct of its business, except for minor
defects in title as could not reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, with respect to all real property listed on
Schedule 5.08(c): (i) the Borrower and its Subsidiaries possess all leasehold
interests necessary for the operation of the Mines currently being operated by
each of them and included or purported to be included in the Collateral pursuant
to the Security Documents, except where the failure to possess such leasehold
interests could not reasonably be expected to have a Material Adverse Effect,
(ii) each of their respective rights under the leases, contracts, rights-of-way
and easements necessary for the operation of such Mines are in full force and
effect, except to the extent that failure to maintain such leases, contracts,
rights of way and easements in full force and effect could not reasonably be
expected to have a Material Adverse Effect; and (iii) each of the Borrower and
its Subsidiaries possesses all licenses, permits or franchises which are
necessary to carry out its business as presently conducted at any Mine included
or purported to be included in the Collateral pursuant to the Security
Documents, except where failure to possess such licenses, permits or franchises
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.
(b)          Schedule 5.08(b) lists completely and correctly as of the Closing
Date all Material Real Property fee owned by the Borrower and the other Loan
Parties.
(c)          Schedule 5.08(c) lists completely and correctly as of the Closing
Date all Leasehold Properties constituting Material Real Property leased by the
Borrower and the other Loan Parties and the lessors thereof.
(d)          Except as could not be expected to have a Material Adverse Effect,
there are no pending or, to the knowledge of any Loan Party, proposed special or
other assessments for public improvements or otherwise affecting any material
portion of any owned Real Property of the Loan parties, nor are there
contemplated improvements to such owned Real Property of the Loan Parties that
may result in such special or other assessments.
51

--------------------------------------------------------------------------------

5.09          Environmental Compliance.  Except as disclosed on Schedule 5.09,
or as otherwise could not reasonably be expected to have a Material Adverse
Effect:
(a)          The facilities and properties currently or formerly owned, leased
or operated by the Borrower, or any of its respective Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, or (ii) could reasonably be
expected to give rise to liability under, any applicable Environmental Law.
(b)          None of the Borrower, nor any of its respective Subsidiaries has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding compliance with or liability under
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower, or any of its Subsidiaries (the “Business”), or any prior
business for which the Borrower has retained liability under any Environmental
Law.
(c)          Hazardous Materials have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, or under any of the Properties in violation of, or in
a manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
(d)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law to which the Borrower, or any of its Subsidiaries is or, to the knowledge of
the Borrower, will be named as a party or with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other similar administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
(e)          There has been no release or threat of release of Hazardous
Materials at or from the Properties, or arising from or related to the
operations of the Borrower, or any of its Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under any applicable Environmental Laws.
(f)          The Properties and all operations at the Properties are in
compliance with all applicable Environmental Laws.
(g)          The Borrower and each of its Subsidiaries has obtained, and is in
compliance with, all Environmental Permits required for the conduct of its
businesses and operations, and the ownership, occupation, operation and use of
its Property, and all such Environmental Permits are in full force and effect.
5.10          Insurance.
(a)          The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which may be Affiliates
of the Borrower, in such amounts (after giving effect to any self- insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
(b)          As to any Building located on Material Real Property and
constituting Collateral, all flood hazard insurance policies required hereunder
have been obtained and remain in full force and effect, and the premiums thereon
have been paid in full.
5.11          Taxes.  The Borrower and its Subsidiaries have filed or caused to
be filed all applicable U.S. federal, state, foreign and other material Tax
returns and reports required to be filed, and have paid or caused to be paid all
U.S. federal, state, foreign and other Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, in each case, except as otherwise permitted
52

--------------------------------------------------------------------------------

under Section 6.04.  No Tax Lien has been filed which would not be permitted
under Section 7.01 and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any Tax, fee or other charge which could reasonably be
expected to result in a Material Adverse Effect. As of the Closing Date, neither
Borrower nor any Subsidiary thereof is party to any tax sharing agreement.
5.12          ERISA Compliance.  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
(a)          Each Plan is in material compliance in all respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws (except
that with respect to any Multiemployer Plan which is a Plan, such representation
is deemed made only to the knowledge of the Borrower), and each Foreign Plan is
in material compliance in all respects with the applicable provisions of Laws
applicable to such Foreign Plan.
(b)          There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan.
(c)          (i) As of the Closing Date, no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; and (iii) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.
5.13          Subsidiaries.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13.
5.14          Margin Regulations; Investment Company Act.
(a)          The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)          None of the Borrower, any Person Controlling the Borrower, nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15          Disclosure.  No report, financial statement, certificate or other
information furnished in writing by any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, taken as
whole with any other information furnished or publicly available, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading as of the date when made or delivered;
provided that, with respect to any forecast, projection or other statement
regarding future performance, future financial results or other future
developments, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
delivery of such information (it being understood that any such information is
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the future
developments addressed in such information can be realized).
5.16          Compliance with Laws.  Each of Holdings and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws (including
any zoning, building, ordinance, code or approval or any building or mining
permits and all orders, writs, injunctions and decrees applicable to it or to
its properties), except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
5.17          Anti-Corruption; Sanctions; Terrorism Laws.
(a)          None of the Borrower, any Subsidiary nor, to the knowledge of the
Borrower, any director, officer, agent, employee or Affiliate of the Borrower or
any Subsidiary is (i) a person on the list of “Specially Designated
53

--------------------------------------------------------------------------------

Nationals and Blocked Persons” or (ii) subject of any active sanctions
administered or enforced by the U.S. Department of State or the U.S. Department
of Treasury (including the Office of Foreign Assets Control) or any other
applicable Governmental Authority (collectively, “Sanctions”, and the associated
laws, rules, regulations and orders, collectively, “Sanctions Laws”); and the
Borrower will not directly or, to the knowledge of the Borrower, indirectly use
the proceeds of the Loans for the purpose of financing the activities of any
Person that is the subject of, or in any country or territory that at such time
is the subject of, any Sanctions.
(b)          The Borrower and each Subsidiary is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the USA PATRIOT Act (Title III of Pub. L.
107-56), as amended (the “PATRIOT Act”), (iii) Sanctions Laws and (iv)
Anti-Corruption Laws.
(c)          No part of the proceeds of any Loan will be used, directly or, to
the knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or anti-corruption laws, rules, regulations and
orders (collectively, “Anti-Corruption Laws”).
5.18          Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, except
where the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect.  To the best knowledge
of the Borrower, the use of such IP Rights by the Borrower or any Subsidiary
does not infringe upon any rights held by any other Person except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect.  Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which could reasonably be expected to have a
Material Adverse Effect.
5.19          Security Interest in Collateral.  Subject to the entry of the
Order and the terms thereof, the provisions of the Orders, this Agreement and
the other Loan Documents create legal and valid Liens on all Collateral in favor
of the Collateral Agent, for the benefit of the Secured Parties, and upon entry
of the Orders, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable (except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law)) against the applicable Loan Party and all third
parties, and having priority with respect to other Liens on the Collateral as
contemplated by the Orders.
5.20          Mines.  Schedule 5.20 sets forth a complete and accurate list of
all Mines (including addresses and the owner thereof) owned or operated by the
Borrower or any of its Subsidiaries as of the Closing Date and included or
purported to be included in the Collateral.
5.21          [Reserved].
5.22          Labor Relations.  Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries, or to the best
knowledge of the Borrower, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the
Borrower or any of its Subsidiaries or to the best knowledge of the Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving the Borrower or any of its Subsidiaries, and (c) to the
best knowledge of the Borrower, no union representation question existing with
respect to the employees of the Borrower or any of its Subsidiaries and, to the
best knowledge of the Borrower, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or (c)
above, either individually or in the aggregate) such as is not reasonably likely
to have a Material Adverse Effect.
54

--------------------------------------------------------------------------------

5.23          Bankruptcy Related Matters.
(a)          The Chapter 11 Cases were commenced on the Petition Date in
accordance with applicable law and proper notice thereof was given for (i) the
motion seeking approval of the Loan Documents and the Interim Order and Final
Order, (ii) the hearing for the entry of the Interim Order, and (iii) the
hearing for the entry of the Final Order (provided that notice of the final
hearing will be given as soon as reasonably practicable after such hearing has
been scheduled).
(b)          After the entry of the Interim Order, and pursuant to and to the
extent provided in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Chapter 11 Cases having
priority over all administrative expense claims and unsecured claims against the
Debtors now existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims of the kind specified in Sections 105, 326, 330,
331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of
the Bankruptcy Code or otherwise, as provided under Section 364(c)(1) of the
Bankruptcy Code, subject to (i) the Carve Out and (ii) the priorities set forth
in the Interim Order or Final Order, as applicable.
(c)          After the entry of the Interim Order and pursuant to and to the
extent provided in the Interim Order and the Final Order, the Obligations will
be secured by a valid and perfected Lien on all of the Collateral subject, as to
priority, to the extent set forth in the Interim Order or the Final Order, and
in any case, (i) subject to Permitted Liens and (ii) excluding claims and causes
of action under sections 502(d), 544, 545, 547, 548, 550 and 553 of the
Bankruptcy Code (collectively, “Avoidance Actions”) (but including, upon entry
of the Final Order, the proceeds thereof).
(d)          The Interim Order (with respect to the period on and after entry of
the Interim Order and prior to entry of the Final Order) or the Final Order
(with respect to the period on and after entry of the Final Order, as the case
may be), is in full force and effect and has not been reversed, stayed (whether
by statutory stay or otherwise), vacated, or without the Required Lenders’ (and
with respect to any provision that affects the rights or duties of any Agent,
such Agent’s) consent, modified or amended.  The Loan Parties are in compliance
in all material respects with the Orders.
(e)          The DIP Budget, the Cash Flow Forecast, and all other projected
consolidated balance sheets, income statements and cash flow statements of
Borrower and its Subsidiaries delivered to the Administrative Agent were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed in good faith by the Borrower to be fair in light of
the conditions existing at the time of delivery of such report or projections
(it being understood that any projections or estimates made in the items
described in this subsection (e) are not to be viewed as facts and are subject
to significant uncertainties and contingencies, that no assurance can be given
that any such projections or estimates will be realized, that actual results may
differ from projected results and such differences may be material).
ARTICLE VI
AFFIRMATIVE COVENANTS
Until Payment in Full of all Obligations, the Borrower shall, and shall cause
each of its Subsidiaries to:
6.01          Financial Statements.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Financial Advisor
(which shall be entitled to deliver such information to the Lenders in its sole
discretion):
(a)          Annual Financial Statements. Within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year in which the
Closing Date occurs) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail (together with a
Narrative Report), and prepared in accordance with GAAP; such consolidated
statements shall be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be
55

--------------------------------------------------------------------------------

prepared in accordance with generally accepted auditing standards and which may
contain a “going concern” qualification.
(b)          Quarterly Financial Statements. Within 45 days after the end of
each fiscal quarter of each fiscal year of the Borrower (commencing with the
fiscal quarter ended March 31, 2020), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with a Narrative Report) and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, changes in
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
(c)          Monthly Financial Statements. (i) Within 30 days after the end of
each month (commencing with the month ending March 31, 2020), the Monthly
Consolidated Financial Report, certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, and (ii) within 30 days after the end of each
month (commencing with the month ending March 31, 2020), the Monthly Mine-Level
Financial Report, certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial information reported therein.
(d)          Cash Flow Forecast.  No later than 12:00 p.m. on the Thursday
following the end of every fourth calendar week, commencing with the Thursday of
the fourth calendar week following the week in which the Petition Date occurs, a
Cash Flow Forecast, substantially in the form of the initial Cash Flow Forecast
provided pursuant to Section 4.01(g) or as otherwise reasonably satisfactory to
the Financial Advisor.
(e)          Budget Variance Report.          No later than 7:00 p.m. on
Thursday of each week after each Reporting Period (commencing with the Thursday
of the first full week following the Petition Date), a Budget Variance Report
for the immediately preceding Reporting Period.  Each such report shall be
certified by a Responsible Officer of the Borrower as being prepared in good
faith and fairly presenting in all material respects the information set forth
therein.
(f)          Critical Vendor Report.  No later than 7:00 p.m. on the Thursday of
every other week (commencing with the Thursday of the first full week following
the Petition Date), a Critical Vendor Report.  Each such report shall be
certified by a Responsible Officer of the Borrower as being prepared in good
faith and fairly presenting in all material respects the information set forth
therein.
6.02          Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Financial Advisor:
(a)          concurrently with the delivery of the financial statements referred
to in Section 6.01(a) and (b) (commencing with the delivery of the financial
statements for the first full fiscal quarter ending March 31, 2019), a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
(b)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report sent to the holders of
Equity Interests in Holdings or Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which Holdings or
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
(c)          promptly, such additional information regarding the business,
financial or corporate affairs of Holdings, the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender (through the Administrative Agent) may from time to time reasonably
request that is reasonably available without undue cost or burden.
56

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Holdings or the Borrower
posts such documents, or provides a link thereto on Holdings’ or the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval system.
In the event that Holdings or any Parent reports on a consolidated basis, such
consolidated reporting at Holdings or such Parent’s level in a manner consistent
with that described in clauses 6.01(a) and 6.01(b) of this Section 6.01 for the
Borrower will satisfy the requirements of such clauses.
The Borrower hereby acknowledges that (a) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that (a) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (b) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat the
Borrower Materials as not containing any material non- public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); and (c) all Borrower Materials marked “PUBLIC” or not marked as
containing material non-public information are permitted to be made available
through a portion of the Platform designated “Public Investor.” Notwithstanding
the foregoing, the Borrower shall not be under any obligation to mark the
Borrower Materials “PUBLIC” or as containing material non-public information;
provided, however, that the following Borrower Materials shall be deemed to be
marked “PUBLIC” unless the Borrower notifies the Administrative Agent prior to
posting that any such document contains material non-public information: (1) the
Loan Documents, and (2) any notification of changes in the terms of the
Facilities. The Borrower acknowledges and agrees that the list of Disqualified
Institutions does not constitute non-public information and shall be posted to
all Lenders by the Administrative Agent.   In connection with the foregoing,
each party hereto acknowledges and agrees that the foregoing provisions are not
in derogation of their confidentiality obligations under Section 10.07.
6.03          Notices.  Notify the Administrative Agent:
(a)          Promptly upon any Responsible Officer of the Borrower obtaining
knowledge thereof, of the occurrence of any Default or Event of Default
hereunder;
(b)          Promptly upon any Responsible Officer of the Borrower obtaining
knowledge thereof, of any event which could reasonably be expected to have a
Material Adverse Effect;
(c)          of the occurrence of any ERISA Event that, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect,
promptly and in any event within 30 days after any Responsible Officer of the
Borrower knows or has obtained notice thereof;
(d)          within 15 days of the Borrower or any Guarantor changing its legal
name, jurisdiction of organization or the location of its chief executive office
or sole place of business; and
(e)          promptly, as to any Building located on Material Real Property and
constituting Collateral, of any redesignation of any such property on which such
Building is located into or out of a special flood hazard area.
Each notice pursuant to Sections 6.03(a)-(c) shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
57

--------------------------------------------------------------------------------

6.04          Payment of Tax Obligations.  Subject to the Bankruptcy Code, the
terms of the applicable Orders and any required approval by the Bankruptcy
Court, except where failure to do so could not reasonably be expected to result
in a Material Adverse Effect, with respect to the Borrower and each of its
Subsidiaries, pay and discharge all Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.
6.05          Preservation of Existence, Etc.; Activities of Foresight Energy
Finance Corporation.  Subject to the Bankruptcy Code, the terms of the
applicable Orders and any required approval by the Bankruptcy Court,
(a)          Preserve, renew and maintain in full force and effect its legal
existence except in a transaction permitted by Section 7.04.
(b)          With respect to Foresight Energy Finance Corporation, a Delaware
corporation, cause such Subsidiary not to hold any material assets and not
engage in any material business or activity other than maintaining its corporate
existence.
6.06          Maintenance of Properties.
(a)          Maintain, preserve and protect all of its material properties and
material equipment, including Collateral, necessary in the operation of its
business in good working order and condition (ordinary wear and tear and damage
by fire or other casualty or taking by condemnation excepted), except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(b)          Keep in full force and effect all of its material leases and other
material contract rights, and all material rights of way, easements and
privileges necessary or appropriate for the proper operation of the Mines being
operated by the Borrower or a Subsidiary and included or purported to be
included in the Collateral by the Security Documents, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.07          Maintenance of Insurance.
(a)          Maintain with financially sound and reputable insurance companies
which may be Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
(b)          With respect to any Building located on Material Real Property and
constituting Collateral, the Borrower shall and shall cause each appropriate
Loan Party to (i) maintain fully paid flood hazard insurance on any such
Building that is located in a special flood hazard area, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
(ii) furnish to the Collateral Agent an insurance certificate evidencing the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof (or at such other time acceptable to the
Collateral Agent).  The Borrower shall cooperate with the Collateral Agent’s
reasonable request for any information reasonably required by the Collateral
Agent to comply with The National Flood Insurance Reform Act of 1994, as
amended.
6.08          Compliance with Laws.  Except as otherwise excused by the
Bankruptcy Code, comply in all respects with the requirements of all Laws
(including the PATRIOT Act, Sanctions Laws, the Anti-Corruption Laws and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect (or, in the case of compliance with the
PATRIOT Act, Sanctions Laws and the Anti-Corruption Laws, the failure to comply
therewith is not material).
58

--------------------------------------------------------------------------------

6.09          Books and Records.  (a) Maintain proper books of record and
account, in which in all material respects full, true and correct entries in
conformity with GAAP shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all material requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10          Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender (provided that, subject
to no Event of Default having occurred or be continuing, such Lender to be
accompanied by the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (except to the extent (a) any such access
is restricted by a Requirement of Law or (b) any such agreements, contracts or
the like are subject to a written confidentiality agreement with a non-Affiliate
that prohibits the Borrower or any of its Subsidiaries from granting such access
to the Administrative Agent or the Lenders; provided that, with respect to such
confidentiality restrictions affecting the Borrower or any of its Subsidiaries,
a Responsible Officer is made available to the Administrative Agent and such
Lender (provided that, subject to no Event of Default having occurred or be
continuing, such Lender to be accompanied by the Administrative Agent) to
discuss such confidential information to the extent permitted), and to discuss
the business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided that the Administrative Agent or such
Lender shall give the Borrower reasonable advance notice prior to any contact
with such accountants and give the Borrower the opportunity to participate in
such discussions, provided further that the costs of one such visit per calendar
year (or an unlimited amount if an Event of Default has occurred and is
continuing) for the Administrative Agent, the Lenders and their representatives
as a group shall be the responsibility of the Borrower. In no event shall the
Administrative Agent be required to bear any cost or expense hereunder.
6.11          Use of Proceeds.  The proceeds of the Loans shall be used in
accordance with the terms of the Cash Flow Forecast (subject to Permitted
Variances), including to (i) pay for the fees, costs and expenses incurred in
connection with the Transactions and the Chapter 11 Cases and (ii) to fund
working capital of the Loan Parties (including, without limitation, payments of
fees and expenses to professionals under Section 328 and 331 of the Bankruptcy
Code and administrative expenses of the kind specified in Section 503(b) of the
Bankruptcy Code incurred in the ordinary course of business of the Loan Parties
or otherwise approved by the Bankruptcy Court (and not otherwise prohibited
under this Agreement)).
6.12          Additional Guarantors.  Within 10 days (or such longer period as
the Administrative Agent may agree in its sole discretion) of a Person becoming
a Subsidiary that is required to be a Guarantor by virtue of the definition of a
Guarantor, the Borrower shall cause any such Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other documents as the Administrative Agent shall deem
appropriate for such purpose.
6.13          [Reserved].
6.14          Preparation of Environmental Reports.  If an Event of Default
caused by reason of a breach under Sections 6.08 or 5.09 with respect to
compliance with Environmental Laws shall have occurred and be continuing, at the
reasonable request of the Required Lenders through the Administrative Agent,
provide, in the case of the Borrower, to the Lenders within 60 days after such
request, at the expense of the Borrower, an environmental or mining site
assessment or audit report for the Properties which are the subject of such
breach prepared by an environmental or mining consulting firm reasonably
acceptable to the Required Lenders and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Properties and the estimated cost of curing any
violation or non-compliance of any Environmental Law.
6.15          Certain Long Term Liabilities and Environmental Reserves.  To the
extent required by GAAP, maintain adequate reserves for (a) future costs
associated with any lung disease claim alleging pneumoconiosis or silicosis or
arising out of exposure or alleged exposure to coal dust or the coal mining
environment, (b) future costs associated with retiree and health care benefits,
(c) future costs associated with reclamation of disturbed acreage, removal of
facilities and other closing costs in connection with closing its mining
operations and (d) future costs associated with other potential environmental
liabilities.
59

--------------------------------------------------------------------------------

6.16          Covenant to Give Security.
(a)          Personal Property including IP of New Guarantors.  Concurrently
with any Subsidiary becoming a Guarantor pursuant to Section 6.12 (or a later
date to which the Collateral Agent agrees), any property of such Subsidiary
constituting Collateral shall automatically become subject to the Lien securing
the Obligations pursuant to the Orders, and the Borrower shall, or cause such
Subsidiary to, deliver any Security Document as the Collateral Agent or the
Required Lenders may request, including the delivery of stock certificates, if
any, representing the Capital Stock of such Subsidiary accompanied by undated
stock powers or instruments of transfer executed in blank.
(b)          Real Property of New Guarantors.
(i)          New Real Property Identification.  With respect to any Subsidiary
becoming a Guarantor pursuant to Section 6.12, concurrently with such Subsidiary
becoming a Guarantor (or a later date to which the Collateral Agent agrees),
furnish to the Collateral Agent a description of all Material Real Property fee
owned or leased by such Subsidiary.
(ii)          Real Property.  With respect to any Subsidiary becoming a
Guarantor pursuant to Section 6.12, any Real Property of such Subsidiary shall
automatically become subject to the Lien securing the Obligations as provided in
Section 2.19, and Section 2.19(b)(iii) shall apply to such Real Property.  In
addition to the foregoing, Borrower shall, at the reasonable request of the
Collateral Agent or the Required Lenders, deliver to the Collateral Agent such
appraisals as are required by law or regulation of Real Property with respect to
which Collateral Agent has been granted a Lien, evidence of the filing of
as-extracted UCC-1 financing statements in the appropriate jurisdiction, and
such other instruments in connection therewith as the Collateral Agent or the
Required Lenders shall reasonably require.
(iii)          Consents Related to Leaseholds Concerning Material Real
Property.  With respect to any leasehold interest of any Subsidiary becoming a
Guarantor pursuant to Section 6.12 that would constitute Material Real Property
but for the need to obtain the consent of another Person (other than the
Borrower or any Controlled Subsidiary) in order to grant a security interest
therein, upon the request of Collateral Agent or the Required Lenders, the
Borrower and its Subsidiaries shall use commercially reasonable efforts to
obtain such consent for the 120 day period commencing after such entity becomes
a Guarantor, provided that there shall be no requirement to pay any sums to the
applicable lessor other than customary legal fees and administrative expenses
(it is understood, for avoidance of doubt, that, without limiting the foregoing
obligations of the Borrower set forth in this Section 6.16(b)(iii), any failure
to grant a security interest in any such leasehold interest as a result of a
failure to obtain a consent shall not be a Default hereunder, and, for avoidance
of doubt, the Borrower and its Subsidiaries shall no longer be required to use
commercially reasonable efforts to obtain any such consent after such
above-mentioned time period to obtain a consent has elapsed).
(c)          Personal Property (including IP) Acquired by Borrower or
Guarantors.  If requested by the Collateral Agent or the Required Lenders, the
Borrower shall, or shall cause any Subsidiary, (i) to the extent that any
Capital Stock in, or owned by, a Loan Party constitutes Collateral, promptly
deliver stock certificates, if any, representing such Capital Stock accompanied
by undated stock powers or instruments of transfer executed in blank to the
Collateral Agent and/or execute and deliver to the Collateral Agent any Security
Document as any Agent or the Required Lenders may request to pledge any such
Capital Stock and (ii) to the extent that any intellectual property owned by a
Loan Party constitutes Collateral, promptly deliver any Security Document or
supplements thereto as may be requested by the Collateral Agent or the Required
Lenders.
(d)          Real Property Acquired by Borrower and Guarantors.
(i)          New Real Property Identification.  Within 10 days (or such longer
period as the Collateral Agent may agree in its sole discretion) of any
acquisition of a new Real Property by any Loan Party, such Loan Party shall
notify the Collateral Agent of the acquisition of any such Real Property (fee
owned or leased by such Loan Party.
(ii)          Real Property.  Any Real Property acquired by the Borrower or any
Guarantor shall automatically become subject to the Lien as provided in Section
2.19, and Section 2.19(b)(iii) shall apply to such Real
60

--------------------------------------------------------------------------------

Property.  In addition to the foregoing, Borrower shall, at the reasonable
request of the Collateral Agent or the Required Lenders, deliver to the
Collateral Agent such appraisals as are required by law or regulation of Real
Property with respect to which Collateral Agent has been granted a Lien,
evidence of the filing of as-extracted UCC-1 financing statements in the
appropriate jurisdiction, and such other instruments in connection therewith as
the Collateral Agent or the Required Lenders shall reasonably require.
(iii)          Consents Related to Leaseholds Concerning Material Real
Property.  With respect to the acquisition of any leasehold interest by any
Subsidiary that would constitute Material Real Property but for the need to
obtain the consent of another Person (other than the Borrower or any Controlled
Subsidiary) in order to grant a security interest therein, upon the request of
Collateral Agent or the Required Lenders, the Borrower and its Subsidiaries
shall use commercially reasonable efforts to obtain such consent for the 120 day
period commencing on the date of the notification provided pursuant to Section
6.16(d)(i), provided that there shall be no requirement to pay any sums to the
applicable lessor other than customary legal fees and administrative expenses
(it is understood, for avoidance of doubt, that, without limiting the foregoing
obligations of the Borrower set forth in this Section 6.16(d)(iii), any failure
to grant a security interest in any such leasehold interest as a result of a
failure to obtain a consent shall not be a Default hereunder, and, for avoidance
of doubt, the Borrower and its Subsidiaries shall no longer be required to use
commercially reasonable efforts to obtain any such consent after such
above-mentioned time period to obtain a consent has elapsed).
(e)          Further Assurances.  Subject to any applicable limitation in any
Security Document and subparagraph (f) below, upon request of the Collateral
Agent or the Required Lenders, at the expense of the Borrower, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Collateral Agent or the Required Lenders may deem necessary
or desirable in order to effect fully the purposes of the Orders and the Loan
Documents, including the filing of financing statements necessary or advisable
in the opinion of the Collateral Agent or the Required Lenders to perfect any
security interests created under the Orders or any other Security Document.
(f)          Collateral Principles.  Notwithstanding anything to the contrary in
any Loan Document, (i) no actions in any non-U.S. jurisdiction or required by
the Requirement of Law of any non-U.S. jurisdiction shall be required in order
to create any security interests in assets located or titled outside of the U.S.
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction), (ii) the
Collateral Agent in its discretion may grant extensions of time for the creation
or perfection of security interests in, and Mortgages on, or taking other
actions with respect to, particular assets where it reasonably determines in
consultation with the Borrower, that the creation or perfection of security
interests and Mortgages on, or taking other actions, cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Security Documents, and (iii) any
Liens required to be granted from time to time pursuant to Security Documents
and this Agreement on assets of the Loan Parties to secure to the Obligations
shall exclude the Excluded Assets.
6.17          [Reserved].
6.18          Post Closing Covenants.  Cause to be delivered or performed the
documents and other agreements and actions set forth on Schedule 6.18 within the
time frame specified on such Schedule 6.18.
6.19          ERISA.  Except, in each case, to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect,
comply with the provisions of ERISA, the Code, and other Laws applicable to the
Plans.
6.20          Lender Calls.  Borrower will participate in a telephonic
conference call with (x) the Administrative Agent and the Lenders once during
each two-week period at such time as may be agreed to by Borrower and
Administrative Agent and (y) the Financial Advisor once during each week at such
time as may be agreed to by Borrower and Financial Advisor, in each case, to
discuss cash flows and operations of the Borrower and its Subsidiaries; it being
understood and agreed that the calls in clauses (x) and (y) shall be conducted
separately.
6.21          First and Second Day Orders.  The Borrower shall cause all
proposed “first day” orders, “second day” orders and all other orders
establishing procedures for administration of the Chapter 11 Cases or approving
61

--------------------------------------------------------------------------------

significant or outside the ordinary course of business transactions submitted to
the Bankruptcy Court to be in accordance with and permitted by the terms of this
Agreement and acceptable to the Required Lenders in all material respects, it
being understood and agreed that the forms of orders approved by the Required
Lenders prior to the Petition Date are in accordance with and permitted by the
terms of this Agreement in all respects and are acceptable.
6.22          Milestones.  Comply with the following milestones (unless extended
or waived by the Required Lenders):
(a)          no later than thirty-five (35) calendar days after the Petition
Date, (i) the Bankruptcy Court shall have entered the Final Order, and (ii) the
Loan Parties shall have filed the Reorganization Plan and the Disclosure
Statement (which shall include the Valuation Analysis (as defined in the
Restructuring Support Agreement), which shall be acceptable to the Required
Lenders in their sole and absolute discretion) with the Bankruptcy Court;
(b)          no later than fifty (50) calendar days after the Petition Date, the
Loan Parties shall have entered into each of Renegotiated Contracts/Leases (as
defined in the Restructuring Support Agreement), in form and substance
acceptable to the Loan Parties and the Required First Lien Lenders (as defined
in the Restructuring Support Agreement);
(c)          no later than seventy (70) calendar days after the Petition Date,
the Bankruptcy Court shall have entered an order approving the Disclosure
Statement in form and substance reasonably acceptable to the Loan Parties and
the Required First Lien Lenders (as defined in the Restructuring Support
Agreement) and, solely with respect to the economic treatment provided on
account of the Second Lien Claims (as defined in the Restructuring Support
Agreement), reasonably acceptable to the Required Second Lien Lenders (as
defined in the Restructuring Support Agreement);
(d)          no later than one hundred fifteen (115) calendar days after the
Petition Date, the Bankruptcy Court shall have entered the Confirmation Order
(as defined in the Restructuring Support Agreement) in form and substance
acceptable to the Loan Parties and the Required First Lien Lenders (as defined
in the Restructuring Support Agreement) and, solely with respect to the economic
treatment provided on account of the Second Lien Claims (as defined in the
Restructuring Support Agreement), reasonably acceptable to the Required Second
Lien Lenders (as defined in the Restructuring Support Agreement); and
(e)          no later than one hundred thirty (130) calendar days after the
Petition Date, the Plan Effective Date shall have occurred.
6.23          Bankruptcy Notices.  The Borrower will furnish to the Financial
Advisor, the Administrative Agent, and Akin Gump Strauss Hauer & Feld LLP and
Milbank LLP, as counsel to the Backstop Lenders:
(a)          copies of any informational packages provided to potential bidders,
draft agency agreements, purchase agreements, status reports, and updated
information related to the sale or any other transaction and copies of any such
bids and any updates, modifications or supplements to such information and
materials; and
(b)          use commercially reasonable efforts to provide draft copies of all
definitive documents and any other material motions or applications or other
material documents to be filed in the Chapter 11 Cases to counsel to the
Consenting Stakeholders, if reasonably practicable at least two (2) Business
Days in advance of when the Loan Parties intend to file such documents, and,
without limiting any approval rights set forth in this Agreement or the
Restructuring Support Agreement, consult in good faith with counsel to the
Consenting Stakeholders regarding the form and substance of any such proposed
filing.
6.24          Bankruptcy Related Matters.  The Borrower will and will cause each
of the other Loan Parties to:
(a)          cause all proposed (i) “first day” orders, (ii) “second day”
orders, (iii) orders related to or affecting the Loans and other Obligations,
the Prepetition Debt and the Loan Documents, any other financing or use of cash
collateral, any sale or other disposition of Collateral outside the ordinary
course, cash management, adequate protection, any plan of reorganization and/or
any disclosure statement related thereto, (iv) orders concerning the
62

--------------------------------------------------------------------------------

financial condition of the Borrower or any of its Subsidiaries or other
Indebtedness of the Loan Parties or seeking relief under section 363,364 or 365
of the Bankruptcy Code or rule 9019 of the Federal Rules of Bankruptcy
Procedure, (v) orders authorizing additional payments to critical vendors
(outside of the relief approved in the “first day” and “second day” orders) and
(vi) orders establishing procedures for administration of the Chapter 11 Cases
or approving significant transactions submitted to the Bankruptcy Court, in each
case, proposed by the Debtors to be in accordance with and permitted by the
terms of this Agreement and acceptable to the Required Lenders (and (i) with
respect to any provision that affects the rights or duties of any Agent, such
Agent and (ii) with respect to any orders described in clause (v) above,
acceptable to the Required Lenders in their reasonable discretion) in all
respects, it being understood and agreed that the forms of orders approved by
the Required Lenders (and with respect to any provision that affects the rights
or duties of any Agent, such Agent) prior to the Petition Date are in accordance
with and permitted by the terms of this Agreement and are acceptable in all
respects;
(b)          comply in all material respects with each order entered by the
Bankruptcy Court in connection with the Chapter 11 Cases; and
(c)          comply in a timely manner with their obligations and
responsibilities as debtors in possession under the Bankruptcy Code, the
Bankruptcy Rules, the Interim Order and the Final Order, as applicable, and any
other order of the Bankruptcy Court.
6.25           Chief Executive Officer.  At all times following the Closing
Date, the Borrower shall cause Robert D. Moore to hold the position of chief
executive officer of the Borrower.
ARTICLE VII
NEGATIVE COVENANTS
Until Payment in Full, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01          Liens.  Create, incur, assume or permit to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
(a)          (i) Liens in favor of the Collateral Agent for the benefit of the
Secured Parties granted pursuant to any Loan Document and (ii) Liens securing
obligations in respect of Huntington Cash Management Obligations;
(b)          (i) Liens existing on the Petition Date and set forth on Schedule
7.01 and (ii) any Lien in favor of non-affiliated third party existing on the
Petition Date that is not set forth on Schedule 7.01 to the extent (x) the
amount of obligations secured by such Liens do not exceed $2,000,000
individually or $5,000,000 in the aggregate, and (y) a revised Schedule 7.01
including such Lien is delivered to the Administrative Agent for distribution to
the Lenders;
(c)          Liens for Taxes or for pre-petition utilities, assessments or
governmental charges or levies on the property of the Borrower or any Subsidiary
if the same shall not at the time be delinquent as of the Petition Date and can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings, provided that any reserve or appropriate provision that shall be
required in conformity with GAAP shall have been made therefor;
(d)          Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, materialmen’s, construction and repairmen’s, vendors’ and
mechanics’ Liens and other similar Liens, with respect to amounts which are not
yet overdue for a period of more than 60 days or are being contested in good
faith and by appropriate proceedings;
(e)          [reserved];
(f)          (i) Liens incurred, or pledges or deposits under or to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
reclamation bonds, return of money bonds, insurance bonds, Mining Financial
Assurances, statutory obligations or bonds, government contracts, health or
social security benefits, unemployment or other insurance obligations, workers’
compensation claims, water treatment obligations, insurance obligations,
reclamation obligations, obligations under Mining Laws or similar legislation,
stay bonds, utility bonds, surety and appeal bonds (including surety bonds
obtained as required in connection with federal coal leases), performance bonds,
63

--------------------------------------------------------------------------------

bid bonds, performance guarantees (including, without limitation, performance
guarantees pursuant to coal supply agreements or equipment leases), bankers
acceptances, completion guarantees, bank guarantees and letters of credit,
customs duties and other obligations, including self-bonding arrangements, of a
like nature incurred in the ordinary course of business, or (ii) Liens on assets
to secure obligations under surety bonds obtained as required in connection with
entering into of federal coal leases; provided that no more than $7,500,000 of
cash may be posted following the Petition Date under this Section 7.01(f)
(g)          survey exceptions, easements, rights-of-way, zoning restrictions,
leases, subleases, licenses, other restrictions and other similar encumbrances
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, Liens set forth as exceptions to the
Borrower’s or any Subsidiary’s title insurance policies and Liens as set forth
as exceptions to the title opinions delivered;
(h)          Liens granted to provide adequate protection pursuant to the
Interim Order or the Final Order;
(i)          Liens (including the interest of a lessor under a Capital Lease) on
property and improvements that secure Indebtedness incurred pursuant to Section
7.03(j) for the purpose of financing all or any part of the purchase price or
cost of construction or improvement of such property; provided that the Lien
does not (i) extend to any additional property and (ii) secure any additional
obligations, in each case other than the initial property so subject to such
Lien and the Indebtedness and other obligations originally so secured (other
than improvements on and accessions to such property, proceeds and products
thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);
(j)          [reserved];
(k)         [reserved];
(l)          Liens as a result of the filing of UCC financing statements as
precautionary measure in connection with leases, operating leases or consignment
arrangements;
(m)        [reserved];
(n)         [reserved];
(o)         [reserved];
(p)         Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower or any Subsidiary on deposit with or in possession of such bank;
(q)         [reserved];
(r)          [reserved];
(s)         customary Liens in favor of trustees, paying agents and escrow
agents, and netting and setoff rights, bankers’ liens and the like in favor of
financial institutions and counterparties to financial obligations and
instruments, including Hedging Agreements;
(t)         [reserved];
(u)        Permitted Real Estate Encumbrances;
(v)        [reserved];
(w)       [reserved];
64

--------------------------------------------------------------------------------

(x)        Coal Liens;
(y)        [reserved];
(z)        Liens on insurance policies and proceeds thereof, or other deposits,
to secure insurance premium financings;
(aa)      (x) Production Payments, royalties, dedication of reserves under
supply agreements or similar or related rights or interests granted, taken
subject to, or otherwise imposed on properties or (y) cross charges, Liens or
security arrangements entered into in respect of a Joint Venture for the benefit
of a participant, manager or operator of such Joint Venture, in each case,
consistent with normal practices in the mining industry;
(bb)      other Liens securing Indebtedness or obligations in an aggregate
principal amount at any time outstanding not to exceed $500,000;
(cc)      [reserved];
(dd)      [reserved];
(ee)      Liens in the ordinary course of business securing obligations in
respect of trade-related letters of credit permitted under Section 7.03(p)
covering only the goods (or the documents of title in respect of such goods)
financed by such letters of credit and the proceeds and products thereof;
(ff)       Liens incurred or assumed in connection with the issuance of revenue
bonds the interest on which is tax-exempt under the Code;
(gg)      Liens in the ordinary course of business on specific items of
inventory, equipment or other goods and proceeds of any Person securing such
Person’s obligations in respect thereof or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;
(hh)      deposits made in the ordinary course of business to secure reclamation
liabilities, insurance liabilities and/or surety liabilities;
(ii)        (x) surface use agreements, easements, zoning restrictions, rights
of way, encroachments, pipelines, leases (other than Capital Lease Obligations),
subleases, rights of use, licenses, special assessments, trackage rights,
transmission and transportation lines related to Mining Leases or mineral rights
or constructed coal mine assets or other Real Property including re-conveyance
obligations to a surface owner following mining, royalty payments and other
obligations under surface owner purchase or leasehold arrangements necessary to
obtain surface disturbance rights to access the subsurface coal deposits and
similar encumbrances on Real Property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligation and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary and (y) Liens on
the property of the Borrower or any Subsidiary, as tenant under a lease or
sublease entered into in the ordinary course of business by such Person, in
favor of the landlord under such lease or sublease, securing the tenant’s
performance under such lease or sublease, as such Liens are provided to the
landlord under applicable law and not waived by the landlord; and
(jj)        Liens on deposits made to cash collateralize obligations in respect
of letters of credit existing on the Closing Date.
For purposes of determining compliance with this Section 7.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
7.01(a) through (jj) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 7.01(a) through
(jj), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
65

--------------------------------------------------------------------------------

securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 7.01 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof). In addition, with respect
to any Lien securing Indebtedness that was permitted to secure such Indebtedness
at the time of the incurrence of such Indebtedness, such Lien shall also be
permitted to secure any Increased Amount of such Indebtedness.
7.02          Investments.  Make any Investments, except:
(a)            Investments held by the Borrower or any Subsidiary in cash or
Cash Equivalents;
(b)           to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), loans or advances, payroll, travel and other
loans or advances to current or former officers, directors, employees, managers,
directors or consultants of the Borrower or Holdings in an aggregate amount not
to exceed $100,000 at any time outstanding, made in the ordinary course of
business;
(c)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
(d)          Investments (including debt obligations and Capital Stock) received
in satisfaction of judgments or in connection with the bankruptcy or
reorganization of suppliers and customers of the Borrower and its Subsidiaries
and in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;
(e)           Investments in the nature of Production Payments, royalties,
dedication of reserves under supply agreements or similar or related rights or
interests granted, taken subject to, or otherwise imposed on properties;
(f)           (i) Investments in existence on the Petition Date or made pursuant
to a legally binding written commitment in existence on the Petition Date and
listed on Schedule 7.02, and (ii) any Investment existing on the Petition Date
that is not set forth on Schedule 7.02 to the extent (x) the amount of such
Investment does not exceed $2,000,000 individually or $5,000,000 in the
aggregate, and (y) a revised Schedule 7.02 including such Investment is
delivered to the Administrative Agent for distribution to the Lenders; provided
that the amount of any such Investment set forth in Schedule 7.02 may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof or (y) as otherwise permitted hereunder;
(g)          Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower and its Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, (B) litigation, arbitration or other disputes or (C)
the foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment;
(h)          [reserved];
(i)           Hedging Agreements or Cash Management Obligations permitted under
this Agreement;
(j)           Investments acquired solely in exchange for management services
provided by the Borrower or a Subsidiary;
(k)          Investments by the Borrower or any Subsidiary in any Debtor, and
Investments by any Debtor in the Borrower;
(l)           [reserved];
66

--------------------------------------------------------------------------------

(m)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), additional Investments by the Borrower or any
Debtor in an aggregate amount not to exceed $1,000,000, but without duplication,
the cash return thereon received after the date hereof as a result of any sale
for cash, repayment, return, redemption, liquidating distribution or other cash
realization not to exceed the amount of such Investments in such Person made
after the date hereof in reliance on this Section 7.02(m) shall be deducted in
determining the amount of Investments outstanding pursuant to this Section
7.02(m);
(n)           [reserved];
(o)           [reserved];
(p)          (i) receivables owing to the Borrower or any Subsidiary if created
or acquired in the ordinary course of business, (ii) endorsements for collection
or deposit in the ordinary course of business and (iii) securities, instruments
or other obligations received in compromise or settlement of debts created in
the ordinary course of business, or by reason of a composition or readjustment
of debts or reorganization of another Person, or in satisfaction of claims or
judgments;
(q)          Investments made pursuant to surety bonds, reclamation bonds,
performance bonds, bid bonds, appeal bonds and related letters of credit or
similar obligations, in each case, to the extent such surety bonds, reclamation
bonds, performance bonds, bid bonds, substituting appeal bonds, related letters
of credit and similar obligations are permitted under this Agreement;
(r)          Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations in respect of coal sales contracts
(and extensions or renewals thereof on similar terms), under any Mining Law,
Environmental Law or other applicable law or with respect to workers’
compensation benefits, unemployment insurance and other social security laws or
regulations or similar legislation, or to secure liabilities to insurance
carriers under insurance arrangements in respect of such obligations, or good
faith deposits, prepayments or cash payments in connection with bids, tenders,
contracts or leases or to secure public or statutory obligations, customs duties
and the like, or for payment of rent, in each case entered into in the ordinary
course of business, and pledges or deposits made in the ordinary course of
business in support of obligations under coal sales contracts (and extensions or
renewals thereof on similar terms) or any other Indebtedness, or Liens securing
Indebtedness, of the type referred to in Section 7.03(p);
(s)           [reserved];
(t)           [reserved];
(u)          to the extent substituting an Investment, purchases and
acquisitions, in the ordinary course of business, of inventory, supplies,
material or equipment;
(v)          Investments resulting from liens, pledges and deposits permitted
under Section 7.01;
(w)         [reserved]; and
(x)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), any Permitted Payments to Parent, to the extent
constituting an Investment.
7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:
(a)          Indebtedness arising under the Loan Documents;
(b)         (i) Indebtedness outstanding on the Petition Date and listed on
Schedule 7.03, and (ii) any Indebtedness outstanding on the Petition Date that
is not set forth on Schedule 7.03 to the extent (x) the aggregate principal
amount of such Indebtedness does not exceed $2,000,000 individually or
$5,000,000 in the aggregate, and
67

--------------------------------------------------------------------------------

 (y) a revised Schedule 7.03 including such Indebtedness is delivered to the
Administrative Agent for distribution to the Lenders;
(c)          [reserved];
(d)          (i) Indebtedness of the Borrower or any Subsidiary consisting of
Guarantees of Indebtedness of any Subsidiary otherwise permitted under this
Section 7.03 and (ii) Indebtedness of any Subsidiary consisting of Guarantees of
Indebtedness of the Borrower otherwise permitted under this Section 7.03;
provided that (i) if the Indebtedness being guaranteed is subordinated to or
pari passu with the Obligations, then the guarantee must be subordinated or pari
passu, as applicable, to the same extent as the Indebtedness guaranteed and (ii)
if incurred by the Borrower or a Subsidiary, such guarantee shall be permitted
as an Investment pursuant to Section 7.02;
(e)          Indebtedness in respect of (i) Cash Management Obligations incurred
in the ordinary course of business and consistent with past practice and (ii)
Hedging Agreements that are not speculative in nature and incurred in the
ordinary course of business and consistent with past practice, in each case of
the Borrower or any Subsidiary;
(f)          Indebtedness of the Borrower and any Debtor owed to any other
Debtor and of any Debtor owed to the Borrower;
(g)          [reserved];
(h)          [reserved];
(i)          [reserved];
(j)          to the extent incurred in accordance with the Cash Flow Forecast
(subject to Permitted Variance), Indebtedness of the Borrower or any Subsidiary
incurred to finance all or any part of the acquisition, construction,
development or improvement of any property or assets, including purchase money
obligations, Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets before the acquisition thereof, provided that the aggregate
principal amount of any Indebtedness Incurred pursuant to this Section 7.03(j)
and outstanding at the time of Incurrence, may not exceed $1,000,000;
(k)          [reserved];
(l)           [reserved];
(m)         [reserved];
(n)          [reserved];
(o)          additional Indebtedness of the Loan Parties in an aggregate
principal amount outstanding at the time of Incurrence, not to exceed $500,000;
(p)          Indebtedness of the Borrower or any Subsidiary in connection with
one or more standby or trade-related letters of credit, performance bonds, bid
bonds, stay bonds, appeal bonds, bankers acceptances, Mining Financial
Assurances, statutory obligations or bonds, health or social security benefits,
unemployment or other insurance obligations, workers’ compensation claims, water
treatment obligations, insurance obligations, reclamation obligations, bank
guarantees, surety bonds, utility bonds, performance guarantees (including,
without limitation, performance guarantees pursuant to coal supply agreements or
equipment leases) completion guarantees or other similar bonds and obligations,
including self-bonding arrangements, issued by or on behalf of the Borrower or a
Subsidiary, in each case, in the ordinary course of business or pursuant to
self- insurance obligations and not in connection with the borrowing of money or
the obtaining of advances;
(q)          [reserved];
68

--------------------------------------------------------------------------------

(r)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; and
(s)          Indebtedness of the Borrower or any Subsidiary consisting of (i)
the financing of insurance premiums or (ii) take-or-pay obligations contained in
supply or other arrangements.
For purposes of determining compliance with this Section 7.03 or Section 7.01,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.
Further, for purposes of determining compliance with this Section 7.03, in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of more than one of the categories set forth in Sections 7.03 (a) through (u),
the Borrower will be permitted to divide and classify such item of Indebtedness
(or any portion thereof) on the date of its Incurrence, or later re-divide and
reclassify all or a portion of such item of Indebtedness in any manner that
complies with this Section 7.03.
In addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.  “Increased Amount” of any Indebtedness shall mean any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness, the accretion of
original issue discount, or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured and (2) senior
Indebtedness as subordinated Indebtedness or junior to any other senior
Indebtedness merely because it has junior priority with respect to the same
collateral.
7.04          Fundamental Changes.  Subject to Section 10.21, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of related transactions) all or substantially all
of the assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries, taken as a whole, to or in favor of any Person, except if no
Default exists or would immediately result therefrom:
(a)          any Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person or (ii)
any one or more other Subsidiaries, provided that (A) when any Wholly Owned
Subsidiary is merging with another Subsidiary, a Wholly Owned Subsidiary shall
be the continuing or surviving Person, (B) when any Subsidiary is merging with
any other Subsidiary, the continuing or surviving Person shall be a Subsidiary,
(C) when any Foreign Subsidiary is merging with any Domestic Subsidiary, the
continuing or surviving Person shall be the Domestic Subsidiary and (D) when any
Guarantor is merging with any other Subsidiary, the continuing or surviving
Person shall be a Guarantor;
(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to the Borrower or
to another Subsidiary; provided that (i) if the transferor in such a transaction
is a Subsidiary, then the transferee must either be the Borrower or another
Subsidiary, (ii) if the transferor
69

--------------------------------------------------------------------------------

is a Domestic Subsidiary, then the transferee must either be the Borrower or
another Domestic Subsidiary and (iii) if the transferor is a Guarantor, then the
transferee must either be the Borrower or another Guarantor;
(c)          the Borrower may Dispose of all or a portion of the Equity
Interests of any of its Subsidiaries to a Guarantor (other than Holdings or
General Partner);
(d)          the Borrower and any Subsidiary may merge or consolidate with any
other Person in a transaction in which the Borrower or the Subsidiary, as
applicable, is the surviving or continuing Person; provided that, the Borrower
may not merge or consolidate with any Subsidiary unless the Borrower is the
surviving or continuing Person; and
(e)          any Subsidiary may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and the assets, if any, of any Subsidiary so liquidated or
dissolved are transferred (x) to another Subsidiary or the Borrower and (y) to a
Guarantor or the Borrower if such liquidated or dissolved Subsidiary is a
Guarantor.
7.05          Dispositions.  Make any Disposition (other than Dispositions
permitted pursuant to Sections 7.01, 7.02, 7.04 and 7.06), except:
(a)          (i) the sale or Disposition of damaged, obsolete, unusable or worn
out equipment or equipment that is no longer needed in the conduct of the
business of the Borrower and its Subsidiaries, (ii) sales or Dispositions of
inventory, used or surplus equipment or reserves and Dispositions related to the
burn-off of mines or (iii) the abandonment or allowance to lapse or expire or
other disposition of intellectual property by the Borrower and its Subsidiaries
in the ordinary course of business;
(b)          sales, transfers or other dispositions of assets with respect to
any Debtor pursuant to any order of the Bankruptcy Court, in form and substance
reasonably satisfactory to the Required Lenders, permitting a de minimis asset
disposition without further order of the Bankruptcy Court, so long as the
proceeds thereof are applied in accordance with Section 2.05, if applicable;
(c)          [reserved];
(d)          Dispositions of cash and Cash Equivalents;
(e)          [reserved];
(f)          (A) the sale of defaulted receivables in the ordinary course of
business and (B) Dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceeding;
(g)          any transfer of property or assets that consists of grants by the
Borrower or its Subsidiaries in the ordinary course of business of licenses or
sub-licenses, including with respect to intellectual property rights;
(h)          [reserved];
(i)          (A) the grant in the ordinary course of business of any
non-exclusive easements, permits, licenses, rights of way, surface leases or
other surface rights or interests and (B) any lease, sublease or license of
assets (with a Loan Party as the lessor, sublessor or licensor) in the ordinary
course of business;
(j)          Dispositions of assets resulting from condemnation or casualty
events;
(k)          [reserved];
(l)          [reserved];
70

--------------------------------------------------------------------------------

(m)          [reserved];
(n)          [reserved];
(o)          (i) any surrender or waiver of contractual rights or the
settlement, release, or surrender of contractual, tort or other claims of any
kind or (ii) any settlement, discount, write off, forgiveness, or cancellation
of any Indebtedness owing by any present or former directors, officers, or
employees of the Borrower or` any Subsidiary or any of their successors or
assigns;
(p)          the unwinding or termination of any Hedging Agreements;
(q)          [reserved];
(r)          [reserved];
(s)          [reserved];
(t)          exchanges or relocations of easements for pipelines, oil and gas
infrastructure and similar arrangements in the ordinary course of business; and
(u)          Dispositions of assets acquired in connection with an acquisition
by the Borrower or any Subsidiary that are Disposed of for fair market value (as
reasonably determined by the Borrower in good faith) within 90 days of such
acquisition.
7.06          Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that:
(a)          dividends or distributions by a Subsidiary payable, on a pro rata
basis or on a basis more favorable to the Borrower or a Subsidiary, to all
holders of any class of Equity Interests of such Subsidiary a majority of which
is held, directly or indirectly through Subsidiaries, by the Borrower;
(b)          the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
Equity Interests of such Person or another Subsidiary;
(c)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), Permitted Payments to Parent;
(d)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), so long as no Event of Default shall have
occurred and is continuing or would result therefrom, Restricted Payments made
pursuant to this Section 7.06(d) in an amount not to exceed $100,000 in the
aggregate; and
(e)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), Restricted Payments made to Holdings (or any
Parent) to enable Holdings (or any Parent) to pay (i) operating costs and
expenses and other administrative fees and costs, in each case, to the extent
expressly required to be paid pursuant to the Management Services Agreement, and
(ii) after the entry of an order by the Bankruptcy Court (which order shall be
in full force and effect and shall not have been vacated, reversed, modified,
amended or stayed in any respect without the prior written consent of the
Required Lenders), authorizing the Debtors’ entry into, or an assumption of, an
amendment to the Management Services Agreement, in form and substance
satisfactory to the Required Lenders, (x) management fees, to the extent
expressly required to be paid pursuant to such amended terms of the Management
Services Agreement, and (y) minimum royalty payments to Murray Energy Group on
account of any Debtor’s coal mine leases with Colt LLC.
7.07          Change in Nature of Business.  Engage in any business other than a
Similar Business.
71

--------------------------------------------------------------------------------

7.08          Transactions with Affiliates.  Enter into, renew or extend any
transaction or arrangement, including the purchase, sale, lease or exchange of
property or assets or the rendering of any service, with any Affiliate of the
Borrower or any Subsidiary.  Notwithstanding the foregoing, the foregoing
restrictions shall not apply to the following:
(A)          transactions between or among the Borrower and any of its
Subsidiaries or a Person that becomes a Subsidiary;
(B)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), the payment of reasonable and customary (as
determined in good faith by the Borrower) regular fees, compensation,
indemnification and other benefits to current, former and future directors of
the Borrower, a Subsidiary, or Holdings, who are not employees of the Borrower,
such Subsidiary or Holdings, including reimbursement or advancement of
reasonable and documented out-of-pocket expenses and provisions of liability
insurance;
(C)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), loans or advances to officers, directors or
employees of the Borrower or Holdings in the ordinary course of business of the
Borrower or its Subsidiaries or Holdings or Guarantees in respect thereof or
otherwise made on their behalf (including payment on such Guarantees) but only
to the extent permitted by applicable law and Section 7.02(b);
(D)          transactions arising under any contract, agreement, instrument or
other arrangement in effect on the Closing Date and set forth on Schedule 7.08;
(E)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), intercompany Investments permitted by Section
7.02 and Restricted Payments permitted by Section 7.06;
(F)          to the extent made in accordance with the Cash Flow Forecast
(subject to Permitted Variance), after the entry of an order by the Bankruptcy
Court (which order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed in any respect without the prior
written consent of the Required Lenders), authorizing the Debtors’ entry into,
or an assumption of, an amendment to the Management Services Agreement, in form
and substance satisfactory to the Required Lenders, minimum royalty payments to
Murray Energy Group on account of any Debtor’s coal mine leases with Colt LLC;
(G)          the Management Services Agreement (and transactions arising
pursuant to the terms thereof) as in effect on the Closing Date; provided that
any payment or distribution by any Debtor to any of its Affiliates pursuant to
the Management Services Agreement shall only be made pursuant to Section
7.06(d); and
(H)          any agreements entered into in connection with the Transactions.
7.09          Permitted Activities of General Partner and Holdings.  (a) General
Partner and Holdings shall not incur or permit to exist any Lien other than (i)
Liens created under the Loan Documents and (ii) Liens not prohibited by Section
7.01 on any of the Equity Interests issued by the Borrower held by General
Partner or Holdings and (b) General Partner and Holdings shall do or cause to be
done all thing necessary to preserve, renew and keep in full force and effect
its legal existence; provided, that so long as no Default has occurred and is
continuing or would result therefrom, Holdings may merge with any other Person
(and if it is not the survivor of such merger, the survivor shall assume
Holdings’ obligations, as applicable, under the Loan Documents).
7.10          Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of any regulation of the
FRB, including Regulations T, U and X.
7.11          [Reserved].
72

--------------------------------------------------------------------------------

7.12          Burdensome Agreements.  Enter into any Contractual Obligation
(other than any Loan Document) that (x) limits the ability of the Borrower or
any Guarantor to create, incur, assume or suffer to exist any Lien upon any of
its property to secure the Obligations hereunder or (y) limits the ability of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor; provided,
however, that the foregoing clause shall not apply to Contractual Obligations
which:
(a)          exist as of the Petition Date and are set forth on Schedule 7.12;
(b)          are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower;
(c)          customary restrictions and conditions contained in the document
relating to any Lien, so long as (i) such Lien is permitted by Section 7.01 and
such restrictions or conditions relate only to the specific asset subject to
such Lien and (ii) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 7.12;
(d)          [reserved];
(e)          restrictions imposed by applicable law;
(f)          any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or Disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or Disposition to the extent
relating to the Equity Interests or assets that are then subject to such sale or
Disposition;
(g)          are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures or the Equity Interests therein;
(h)          are customary restrictions contained in leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto;
(i)          are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Subsidiary;
(j)          are customary limitations (including financial maintenance
covenants) existing under or by reason of leases entered into in the ordinary
course of business;
(k)          are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
(l)          are customary provisions restricting assignment of any agreements;
(m)          [reserved];
(n)          any restrictions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.03 of this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(o)          [reserved];
(p)          customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations; or
73

--------------------------------------------------------------------------------

(q)          are set forth in any agreement evidencing an amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the Contractual Obligations referred to in Sections 7.12(a)
through 7.12(p) above; provided, that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, not materially less favorable to the Loan
Party with respect to such limitations than those applicable pursuant to such
Contractual Obligations prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing (it being
understood that the introduction of any such limitation in a Contractual
Obligation that did not previously contain any such limitation shall be deemed
to be adverse in a material respect to the interest of the Lenders unless
otherwise of the type permitted by this Section 7.12).
7.13          [Reserved].
7.14          Maximum Capital Expenditure.  Make or incur Capital Expenditures,
in any period indicated below in an aggregate amount for Borrower and its
Subsidiaries in excess of the amount set forth below opposite such period:
Period
Maximum Capital Expenditures
Petition Date through March 31, 2020
$16,200,000
Petition Date through April 30, 2020
$19,410,000
Petition Date through May 31, 2020
$20,540,000
Petition Date through June 30, 2020
$27,490,000
Petition Date through July 31, 2020
$28,500,000



7.15          Fiscal Year.  Change its fiscal year-end from December 31.
7.16          Sale and Lease-Backs.  Other than in respect of Sale and
Lease-Backs in existence on the Closing Date, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which the Borrower or such Subsidiary (a) has sold or transferred to any other
Person (other than the Borrower or any of its Subsidiaries) and (b) thereafter
rents or leases such property that it intends to use for substantially the same
purpose as the property which has been sold or transferred (collectively, the
“Sale and Lease- Backs”).
7.17          Amendments or Waivers of Organizational Documents.  Amend,
restate, supplement, modify or waive any provision of any of its Organizational
Documents after the Closing Date, in each case, to the extent the same, taken as
a whole, would be material and adverse to any Secured Party (in the good faith
determination of the Borrower).
7.18          Budget Variance.  (a) As of the last day of each applicable
Two-Week Test Period commencing with the last day of the first Two-Week Test
Period ending after the Closing Date, for such Two-Week Test Period (i) the
negative variance (as compared to the Cash Flow Forecast) of the actual
aggregate operating cash receipts  of the Debtors shall not exceed 15%, (ii) the
positive variance (as compared to the applicable Cash Flow Forecast) of the
aggregate operating disbursements  (excluding professional fees, interest
payments and disbursements made by the Debtors set forth under “MEC Affiliate
Disbursements” in the Cash Flow Forecast (including, without limitation, any
payments pursuant to the Management Services Agreement)) made by the Debtors
shall not exceed 15% and (iii) the positive variance (as compared to the
applicable Cash Flow Forecast) of the aggregate disbursements  made by the
Debtors set forth under “MEC Affiliate Disbursements” in the Cash Flow Forecast
(including, without limitation, any payments pursuant to the Management Services
Agreement)) shall not exceed 15%, and (b) beginning with the delivery of the
third Budget Variance Report, as of the last day of each applicable Four-Week
Test Period commencing with the last day of the first Four-Week Test Period
ending after the Closing Date, for such Four-Week Test Period, (i) the negative
variance (as compared to the applicable Cash Flow Forecast) of the actual
aggregate operating cash receipts  of the Debtors shall not exceed 10%, (ii) the
positive variance (as compared to the applicable Cash Flow Forecast) of the
aggregate operating disbursements  (excluding professional fees, interest
payments and disbursements made by the Debtors set forth under “MEC Affiliate
Disbursements” in the Cash Flow Forecast (including, without limitation, any
payments pursuant to the Management Services Agreement) made by the Debtors
shall not exceed 10% and (iii) the positive variance (as compared to the
applicable Cash Flow Forecast) of the aggregate disbursements
74

--------------------------------------------------------------------------------

made by the Debtors set forth under “MEC Affiliate Disbursements” in the Cash
Flow Forecast (including, without limitation, any payments pursuant to the
Management Services Agreement) shall not exceed 10% (such variance that does not
breach this covenant, the “Permitted Variance”).
7.19          Minimum Liquidity.  Permit Liquidity at any time to be less than
(i) prior to the Delayed Draw Funding Date, $20,000,000, and (ii) on or after
the Delayed Draw Funding Date, $40,000,000.
7.20          [Reserved].
7.21          Additional Bankruptcy Matters.  Permit any of its Subsidiaries to,
without the Required Lenders’ prior written consent, do any of the following:
(a)          use any portion or proceeds of the Loans or the Collateral, or
disbursements set forth in the Cash Flow Forecast, for payments or purposes that
would violate the terms of the Interim Order or the Final Order;
(b)          incur, create, assume, suffer to exist or permit any other
superpriority administrative claim which is pari passu with or senior to the
claim of the Secured Parties against any Loan Party, except for the Carve Out or
as otherwise expressly permitted by the Orders;
(c)          subject to the Orders, assert, join, investigate, support or
prosecute any claim or cause of action against any of the Secured Parties (in
their capacities as such), unless such claim or cause of action is in connection
with the enforcement of the Loan Documents against any of the Secured Parties;
(d)          other than as provided in any “first day” order, enter into any
agreement to return any of its inventory to any of its creditors for application
against any pre-petition Indebtedness, pre-petition trade payables or other
pre-petition claims under Section 546(c) of the Bankruptcy Code or allow any
creditor to take any setoff or recoupment against any of its pre-petition
Indebtedness, pre-petition trade payables or other pre-petition claims based
upon any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or
otherwise if, after giving effect to any such agreement, setoff or recoupment,
the aggregate amount applied to pre-petition Indebtedness, pre-petition trade
payables and other pre-petition claims subject to all such agreements, setoffs
and recoupments since the Petition Date would exceed $250,000;
(e)          seek, consent to, or permit to exist, without the prior written
consent of the Required Lenders, any order granting authority to take any action
that is prohibited by the terms of this Agreement, the Interim Order, the Final
Order or the other Loan Documents or refrain from taking any action that is
required to be taken by the terms of this Agreement, the Interim Order, the
Final Order or any of the other Loan Documents;
(f)          subject to the terms of the Orders and subject to Article VIII,
object to, contest, delay, prevent or interfere with in any material manner the
exercise of rights and remedies by the Agents, the Lenders or other Secured
Parties with respect to the Collateral following the occurrence of an Event of
Default, including without limitation a motion or petition by any Secured Party
to lift an applicable stay of proceedings to do the foregoing (provided that any
Loan Party may contest or dispute whether an Event of Default has occurred in
accordance with the terms of the Orders);
(g)          except as expressly provided or permitted hereunder (including,
without limitation, to the extent pursuant to any “first day” or “second day”
orders complying with the terms of this Agreement) or, with the prior consent of
the Required Lenders, make any payment or distribution to any non-Debtor
Affiliate or insider of any Debtor unless otherwise contemplated in the Cash
Flow Forecast (subject to Permitted Variances);
(h)          except for the Carve Out or as otherwise expressly permitted by the
Orders, incur, create, assume, suffer to exist or permit (or file an application
for the approval of) any other Superpriority Claim which is pari passu with or
senior to the claims of the Administrative Agent, the Collateral Agent and
Lenders against the Loan Parties or the adequate protection Liens or claims; or
75

--------------------------------------------------------------------------------

(i)           make or permit to be made any change to the Final Order without
the consent of the Required Lenders.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01          Events of Default.  Any of the following shall constitute an Event
of Default (each, an “Event of Default”):
(a)          Non-Payment.  The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan, or
(ii) within five Business Days after the same becomes due and payable, any
interest on any Loan, , or any fee due hereunder, any other amount payable
hereunder or under any other Loan Document; or
(b)          Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01(a), 6.01(b),
6.01(c), 6.01(d), 6.01(e), 6.01(f), 6.02(a), 6.03(a), 6.05, 6.11, 6.18  6.21 
6.22, 6.23 or Article VII; or
(c)          Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)          Cross-Default.  Unless the enforcement thereof is stayed by
operation of the Chapter 11 Cases, any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness under the Loan Documents) in each case
having an aggregate principal amount of more than the Threshold Amount
(“Material Indebtedness”), beyond the period of grace, if any, provided in the
instrument or agreement under which such Material Indebtedness was created or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness, or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause or to permit the holder or holders
of such Material Indebtedness, or the beneficiary or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity, or such
Guarantee to become due or payable; provided, that this clause 8.01(e) shall not
apply to any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if (i)
such sale or transfer is permitted hereunder and under the documents providing
for such Indebtedness, (ii) such Indebtedness becomes due substantially
contemporaneously with the completion and closing of such voluntary sale and
transfer (and not upon entry into the purchase or transfer agreement related
thereto) and (iii) the process of such voluntary sale or transfer are applied to
pay in full such Indebtedness substantially contemporaneously with such sale or
transfer; or
(f)          Insolvency Proceedings, Etc.  Any Loan Party or Subsidiary that is
not a Debtor institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 30 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 30 calendar days, or an order for relief is entered
in any such proceeding; or
76

--------------------------------------------------------------------------------

(g)          [Reserved].
(h)          Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third party insurance), and such judgments or orders shall not have been
vacated, discharged, waived, stayed or bonded pending appeal within 60 days from
the entry thereof; or
(i)          ERISA.  The occurrence of any of the following events that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect: (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in an actual obligation to pay money of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or
(j)          Invalidity of Loan Documents.  Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or Payment in Full, ceases to be in full force and effect; or any Loan
Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or any Security Document ceases to create a valid Lien with
the priority required thereby on the Collateral covered thereby (other than (x)
as to any immaterial portion of the Collateral or (y) as expressly permitted
thereunder or solely as a result of the acts or omissions of any Agent); or
(k)          Change of Control.  There occurs any Change of Control; or
(l)          Restructuring Support Agreement or Backstop Commitment Agreement
Termination.  (i) The bringing of a motion or taking of any action by any of the
Loan Parties or any Subsidiary to terminate the Restructuring Support Agreement
and/or the Backstop Commitment Agreement, or (ii) the Restructuring Support
Agreement  and/or the Backstop Commitment Agreement is terminated for any
reason, or modified, amended or waived in any manner materially adverse to the
Secured Parties without the prior consent of the Required Lenders; or
(m)          Management Services Agreement Termination.  (i) The bringing of a
motion or taking of any action by any of the Loan Parties or any Subsidiary to
terminate the Management Services Agreement or (ii) the Management Services
Agreement is terminated for any reason, or modified, amended or waived in any
manner materially adverse to the Secured Parties without the prior consent of
the Required Lenders; or
(n)          Guarantees, Security Documents and Loan Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the Payment in Full of all Obligations (other than contingent indemnity
obligations), shall cease to be in full force and effect (other than in
accordance with its terms or in connection with a transaction permitted by
Section 7.04) or shall be declared to be null and void or any Guarantor shall
repudiate its obligations thereunder, (ii) any Security Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected Lien (subject to Permitted Liens) on the Collateral purported to be
covered thereby and with the priority contemplated by the Orders, and (iii) any
Loan Party shall contest the validity or enforceability of any Loan Document or
any Order in writing or repudiate or rescind (or purport to repudiate or
rescind) or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any provision of any Loan Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by any Order or any other Security
Document; or
(o)          Chapter 11 Cases.  There occurs any of the following in the Chapter
11 Cases:
(i)          the bringing of a motion or taking of any action by any of the Loan
Parties or any Subsidiary (A) to grant any Lien other than Liens permitted
pursuant to Section 7.01 upon or affecting any Collateral, or (B) to use cash
collateral of the Agents and the other Secured Parties under section 363(c) of
the Bankruptcy Code without the prior written consent of the Required Lenders,
except as provided in the Interim Order or Final Order;
77

--------------------------------------------------------------------------------

(ii)          the entry of an order in any of the Chapter 11 Cases confirming a
Reorganization Plan that is not an Acceptable Plan;
(iii)        (A) the entry of an order amending, supplementing, staying,
vacating or otherwise modifying the Interim Order or the Final Order in any
material respect without the written consent of the Required Lenders, or the
Interim Order or the Final Order shall otherwise not be in full force and effect
or (B) any Loan Party or any Subsidiary shall fail to comply with the Orders in
any material respect;
(iv)         the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against, any Agent, any Lender, any other Secured
Party or any of the Collateral;
(v)          (A) the appointment of a trustee, receiver or an examiner (other
than a fee examiner) in the Chapter 11 Cases with expanded powers to operate or
manage the financial affairs, the business, or reorganization of the Loan
Parties, or (B) the sale without the Required Lenders’ consent of any material
portion of the Debtors’ assets either through a sale under Section 363 of the
Bankruptcy Code, through a confirmed plan of reorganization in the Chapter 11
Cases or otherwise that does not result in Payment in Full in cash of all of the
Obligations under this Agreement at the closing of such sale or initial payment
of the purchase price or effectiveness of such plan of reorganization, as
applicable;
(vi)         the dismissal of any Chapter 11 Case, or the conversion of any
Chapter 11 Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or any Loan Party shall file a motion or other pleading seeking
the dismissal of the Chapter 11 Case under Section 1112 of the Bankruptcy Code
or otherwise or the conversion of the Chapter 11 Cases to Chapter 7 of the
Bankruptcy Code;
(vii)        any Loan Party shall file a motion seeking, or the Bankruptcy Court
shall enter an order granting relief from or modifying the automatic stay under
Section 362 of the Bankruptcy Code (A) to allow any creditor (other than the
Agents) to execute upon or enforce a Lien on any Collateral, (B) approving any
settlement or other stipulation not approved by the Required Lenders (which
approval shall not be unreasonably withheld) with any secured creditor of any
Loan Party providing for payments as adequate protection or otherwise to such
secured creditor, (C) with respect to any Lien on or the granting of any Lien on
any Collateral to any federal, state or local environmental or regulatory agency
or authority or (D) to permit other actions that would have a Material Adverse
Effect on the Debtors or their estates (taken as a whole);
(viii)       [reserved];
(ix)         the entry of an order in the Chapter 11 Cases avoiding or
permitting recovery of any portion of the payments made on account of the
Obligations owing under this Agreement;
(x)          the entry of an order in the Chapter 11 Cases terminating or
modifying the exclusive right of any Loan Party to file a Reorganization Plan
pursuant to Section 1121 of the Bankruptcy Code;
(xi)         the failure of any Loan Party to perform in all material respects
any of its obligations under the Orders;
(xii)        the existence of any claims or charges, or the entry of any order
of the Bankruptcy Court authorizing any claims or charges, other than the
Obligations in, or as otherwise permitted under the applicable Loan Documents or
permitted under the Orders, entitled to superpriority administrative expense
claim status in any Chapter 11 Case pursuant to Section 364(c)(1) of the
Bankruptcy Code pari passu with or senior to the claims of the Agents and the
Secured Parties under this Agreement and the other Loan Documents, or there
shall arise or be granted by the Bankruptcy Court (A) any claim having priority
over any or all administrative expenses of the kind specified in clause (b) of
Section 503 of the Bankruptcy Code or clause (b) of Section 507 of the
Bankruptcy Code (other than the Carve Out) or (B) any Lien on the Collateral
having a priority senior to or pari passu with the Liens and security interests
granted herein, except, in each case, as expressly provided in the Loan
Documents or in the Orders then in effect (but only in the event specifically
consented to by the Administrative Agent (at the direction of the Required
Lenders)), whichever is in effect;
78

--------------------------------------------------------------------------------

(xiii)          the Interim Order (prior to the Final Order Entry Date) or, on
and after entry thereof, the Final Order shall cease to create a valid and
perfected Lien on the Collateral or to be in full force and effect, shall have
been reversed, modified, amended, stayed, vacated, or subject to stay pending
appeal, in the case of modification or amendment, without prior written consent
of the Required Lenders);
(xiv)          an order in the Chapter 11 Cases shall be entered limiting the
extension under Section 552(b) of the Bankruptcy Code of the Liens of the
Prepetition Debt on the Collateral to any proceeds, products, offspring, or
profits of the Collateral acquired by any Loan Party after the Petition Date;
(xv)           an order of the Bankruptcy Court shall be entered denying or
terminating use of cash collateral by the Loan Parties;
(xvi)          an order materially adversely impacting the legal rights and
interests of the Agents and the Lenders under the Loan Documents shall have been
entered by the Bankruptcy Court or any other court of competent jurisdiction;
(xvii)         any Loan Party shall challenge, support or encourage a challenge
of any payments made to any Agent, any Lender, or any Secured Party with respect
to the Obligations, or without the consent of the Required Lenders and, if
required by Section 10.01, any other Secured Party, the filing of any motion by
the Loan Parties seeking approval of (or the entry of an order by the Bankruptcy
Court approving) adequate protection to any holder of Prepetition Debt that is
inconsistent with an Order;
(xviii)       without the Required Lenders’ consent, the entry of any order by
the Bankruptcy Court granting, or the filing by any Loan Party or any of its
Subsidiaries of any motion or other request with the Bankruptcy Court (in each
case, other than the Orders and motions seeking entry thereof or permitted
amendments or modifications thereto) seeking, authority to use any cash proceeds
of any of the Collateral or to obtain any financing under Section 364 of the
Bankruptcy Code other than the Loan Documents or any other financing that
results in the Payment in Full of the Obligations;
(xix)          any Loan Party or any person on behalf of any Loan Party shall
file any motion seeking authority to (A) consummate a sale of assets
(constituting Collateral or otherwise) outside the ordinary course of business
or (B) reject any executory contract or unexpired lease (relating to property
that constitutes Collateral or otherwise) without the consent of the Required
Lenders, and in each case not otherwise permitted hereunder;
(xx)           any Loan Party shall make any payment (whether by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any
Prepetition Debt or payables other than payments permitted under this Agreement
to the extent authorized or required by one or more “first day” or “second day”
orders or any of the Orders (or other orders with the consent of Required
Lenders) and consistent with the Cash Flow Forecast (subject to Permitted
Variances);
(xxi)          without the Required Lenders’ consent or as otherwise permitted
by the Orders, any Loan Party or any Subsidiary thereof shall file any motion or
other request with the Bankruptcy Court seeking (A) to grant or impose, under
Section 364 of the Bankruptcy Code or otherwise, liens or security interests in
any Collateral, whether senior, equal or subordinate to the Collateral Agent’s
liens and security interests; or (B) to modify or affect any of the rights of
the Agents, the Lenders or the Secured Parties under the Orders or the Loan
Documents and related documents by any Reorganization Plan confirmed in the
Chapter 11 Cases or subsequent order entered in the Chapter 11 Cases; and
(xxii)          the filing by any of the Loan Parties of any Reorganization Plan
other than an Acceptable Plan.
8.02          Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, subject to the terms of the Orders,
take any or all of the following actions:
79

--------------------------------------------------------------------------------

(a)          declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)          [reserved]; and
(d)         exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, any Order or
applicable Law (including, but not limited to, the Bankruptcy Code and the UCC),
including the right to set off any amounts held as cash collateral (including,
without limitation, in any cash collateral account held for the benefit of the
Secured Parties);
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Debtor Relief Laws of the
United States or any other Event of Default under Section 8.01(f) or (g) hereof,
the obligation of each Lender to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.
8.03        [Reserved].
8.04       Application of Funds.  Subject to the Orders, after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable, any amounts received on account of the
Obligations (including proceeds of Collateral) shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts  payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders (including fees and time
charges for attorneys who may be employees of any Lender) and amounts payable
under Article III, ratably among the Lenders in accordance with their respective
Applicable Percentages;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest in respect of the Loans and other Obligations, ratably among the
Lenders in accordance with their respective Applicable Percentages;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in accordance with their
respective Applicable Percentages;
Fifth, to payment of any remaining Obligations, ratably among the Lenders and
the other Secured Parties, ratably among the Lenders in accordance with their
respective Applicable Percentages; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
Paid in Full, to the Borrower or as otherwise required by Law;
provided, that the application to the Obligations of amounts received in respect
of the Collateral is expressly subject to the priorities set forth in the
Interim Order (and, when entered, the Final Order), and all such amounts shall
first be allocated in accordance with such priorities.
ARTICLE IX
AGENTS
80

--------------------------------------------------------------------------------

9.01        Appointment and Authority.
(a)          Each of the Lenders hereby irrevocably appoints Cortland Capital
Market Services LLC to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents, and irrevocably authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers, rights and remedies as are delegated or granted to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  Except with respect to Section 9.06 and
Section 9.10, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower, nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  In performing its functions and duties hereunder, the
Administrative Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.
(b)          Each of the Lenders hereby irrevocably appoints Cortland Capital
Market Services LLC to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the
Lenders, and by accepting the benefits of the Loan Documents the other Secured
Parties, hereby expressly authorize the Collateral Agent to (i) execute any and
all documents with respect to the Collateral (including any amendment,
supplement, modification or joinder with respect thereto) and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Loan Documents and acknowledge and
agree that any such action by the Collateral Agent shall bind the Secured
Parties and (ii) negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.
9.02          Rights as a Lender.  The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Loans, the Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not an Agent hereunder, and may accept fees and other considerations from
the Borrower for service in connection herewith and otherwise without any duty
to account therefor to the Lenders.
9.03          Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:
(a)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
(b)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.01), provided that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that, in its opinion or the opinion of
its counsel, may violate the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; provided, further, that if any
Agent so requests, it shall first be indemnified and provided with adequate
security to its sole satisfaction (including reasonable advances as may be
requested by such Agent) by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such directed action;
81

--------------------------------------------------------------------------------

(c)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity;
(d)         shall be responsible or have any liability for or in connection
with, or have any duty to ascertain, inquire into, monitor, maintain, update or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions; and without limiting the generality of the foregoing, no Agent
shall (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution;
(e)         neither any Agent nor any of its Related Parties shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction (which shall not
include any action taken or omitted to be taken in accordance with clause (i),
for which such Agent shall have no liability);
(f)          shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice describing such Default and is labeled a
“Notice of Default” is given to such Agent by the Borrower or a Lender; or
(g)        shall be responsible for or have any duty to ascertain or inquire
into (i) any recital, statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document or made in any written
or oral statements made in connection with the Loan Documents and the
transactions contemplated thereby, (ii) the contents of any financial or other
statements, instruments, certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, whether made by
such Agent to the Lenders or by or on behalf of any Loan Party to such Agent or
any Lender in connection with the Loan Documents and the transactions
contemplated thereby, (iii) the financial condition or business affairs of any
Loan Party or any other Person liable for the payment of any Obligations, (iv)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the use of proceeds of the Loans or
the occurrence or possible occurrence of any Default or Event of Default or to
make any disclosures with respect to the foregoing, (v) the execution, validity,
enforceability, effectiveness, genuineness, collectability or sufficiency of
this Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, preservation, perfection, maintenance of perfection,
or priority of any Lien purported to be created by the Loan Documents, (vi) the
value or the sufficiency of any Collateral, (vii) whether the Collateral exists,
is owned by Borrower or its Subsidiaries, is cared for, protected, or insured or
has been encumbered, or meets the eligibility criteria applicable in respect
thereof, or (viii) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.
Anything contained herein to the contrary notwithstanding, no Agent shall have
any liability arising from confirmation of the amount of outstanding Loans or
the component amounts thereof.
For the avoidance of doubt, and without limiting the other protections set forth
in this Article 9, with respect to any determination, designation, or judgment
to be made by the Administrative Agent or the Collateral Agent herein or in the
other Loan Documents, the Administrative Agent or the Collateral Agent, as
applicable, shall be entitled to request that the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.01) make or confirm such determination, designation, or
judgment.
9.04          Reliance by Agents.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by
82

--------------------------------------------------------------------------------

its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan and such Lender shall have not made its ratable portion of
such Loan available to the Administrative Agent.  Each Agent shall be entitled
to rely on and may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05          Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents, sub-agents and
attorneys-in-fact appointed by such Agent.  Each Agent and any such co-agent,
sub-agent and attorney-in-fact may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties. 
The rights, privileges, protections, immunities, and indemnities of this Article
and Section 10.04 shall apply to any such co-agent, sub-agent or
attorney-in-fact and to the Related Parties of such Agent and any such co-agent,
sub-agent or attorney-in-fact, and shall apply to each of their respective
activities in such capacities as if such co-agent, sub-agent or attorney-in-fact
and Related Parties were named herein.  Notwithstanding anything herein to the
contrary, with respect to each co-agent, sub-agent or attorney-in-fact appointed
by any Agent, (i) such co-agent, sub-agent or attorney-in-fact shall be a third
party beneficiary under this Agreement with respect to all rights, privileges,
protections, immunities, and indemnities of this Article and Section 10.04 and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, privileges,
protections, immunities, and indemnities of this Article and Section 10.04
directly, without the consent or joinder of any other Person, against any or all
Loan Parties and the Lenders, (ii) rights, privileges, protections, immunities,
and indemnities of this Article and Section 10.04 shall not be modified or
amended without the consent of such co-agent, sub-agent or attorney-in-fact, and
(iii) such co-agent, sub-agent or attorney-in-fact shall only have obligations
to such Agent and not to any Loan Party, Lender or any other Person, and no Loan
Party, Lender or any other Person shall have any rights, directly or indirectly,
as a third party beneficiary or otherwise, against such co-agent, sub-agent or
attorney-in-fact.  No Agent shall be responsible for the negligence or
misconduct of any such co-agents, sub-agents and attorneys-in-fact except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such co-agents, sub-agents and attorneys-in-fact.
9.06          Resignation of Agent.  Each Agent may at any time give notice of
its resignation to the applicable Lenders, and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the approval of the Borrower unless an Event of Default under Section 8.01(f) or
(g) has occurred or is continuing (such approval not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that (x) in no event shall any successor Agent be a
Defaulting Lender, a Disqualified Institution or an Affiliated Lender and (y) if
such Agent shall notify the Borrower and the applicable Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the retiring Collateral Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such retiring Agent shall instead be made by or to
each applicable Lender directly, until such time as the Required Lenders appoint
a successor Agent as provided for above in this Section.  Upon the acceptance of
a successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its applicable predecessor unless otherwise agreed between the Borrower and
such successor.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 10.04, and all
other rights, privileges, protections, immunities, and indemnities granted to
such Agent hereunder or the other Loan Documents shall continue in effect for
the benefit of such retiring Agent, its co-agents, sub-agents and
attorneys-in-fact and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
83

--------------------------------------------------------------------------------

9.07        Non-Reliance on Agents and Other Lenders.
(a)          Each Lender acknowledges represents and warrants that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(b)          Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such analysis on
behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.  Each Lender, by delivering its signature
page to this Agreement or an Assignment and Assumption, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, Required Lenders, or
Lenders, as applicable, on the Closing Date. Each Lender acknowledges that none
of the Agents or their Related Parties have made any representation or warranty
to it, and that no act by any Agent or its Related Parties hereinafter taken
shall be deemed to constitute any representation or warranty by any Agent or its
Related Parties to any Lender. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by an Agent, no Agent
or any of its Related Parties shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any other Person party to a Loan Document
that may come into the possession or control of such Agent or its Related
Parties.
9.08        No Other Duties, Etc.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein for such Agent and the
other Loan Documents.  Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees.  The duties of
each Agent shall be mechanical and administrative in nature; and no Agent shall
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender or any other Person; and nothing herein or
any of the other Loan Documents, expressed or implied, is intended to or shall
be so construed as to impose upon such Agent any obligations in respect hereof
or any of the other Loan Documents except as expressly set forth herein or
therein.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement or the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties.
9.09         [Reserved].
9.10         Guaranty and Collateral Matters.
(a)           Each Secured Party hereby and/or by accepting the benefits of the
Collateral authorizes each Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Guaranty, the Collateral and the Security Documents, as applicable. 
Subject to Section 10.01, without further written consent or authorization from
any Secured Party, each Agent may execute any documents or instruments necessary
to (i) under the circumstances described in clause (A) of Section 10.21(a),
confirm or acknowledge that the Liens on the Collateral no longer secure the
Obligations, (ii) in connection with a sale or disposition of assets permitted
by this Agreement, release any Liens encumbering any item of Collateral that is
the subject of such sale or other disposition of assets or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.01) have otherwise consented, (iii) release any Guarantor from the
Guaranty pursuant to Section 10.21 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.01)
have otherwise consented or (iv) acknowledge and confirm that specified assets
of the Loan Parties are Excluded Assets.
84

--------------------------------------------------------------------------------

(b)          The Lenders irrevocably authorize the Administrative Agent to
release any Guarantor from its obligations under the Guaranty in accordance with
the terms of Section 10.21.  Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10.
(c)         The Lenders irrevocably authorize the Collateral Agent to release
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document in accordance with the terms of Section 10.21.  Upon request by
the Collateral Agent at any time, the Required Lenders will confirm in writing
the Collateral Agent’s authority to release its interest in particular types or
items of property in accordance with this Section.
9.11       Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without limiting the provisions
of Section 3.01 or 3.04, each Lender shall, and does hereby, indemnify the
Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of such Administrative Agent to properly withhold tax from
amounts paid to or for the account of any applicable Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective), whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any applicable Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.11.  The agreements
in this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or
discharge of all obligations under any Loan Document, and the termination of
this Agreement.
9.12        Concerning the Collateral and Related Loan Documents. Each Lender
authorizes and directs each Agent to enter into, and agrees to be bound by, this
Agreement (and to make all representations, warranties, covenants, and
agreements on behalf of the Lenders as set forth therein), the Security
Documents, and the other Loan Documents, including, without limitation, each
Loan Document to be executed by such Agent and set forth on Schedule 6.18
hereto. Each Lender hereby acknowledges and agrees that (x) the foregoing
instructed actions constitute an instruction from all the Lenders under this
Section and (y) this Article 9 and Section 10.04 and any other rights,
privileges, protections, immunities, and indemnities in favor of any Agent
hereunder apply to any and all actions taken or not taken by such Agent in
accordance with such instruction. Each Lender agrees that any action taken by
the Collateral Agent in accordance with the terms of this Agreement or the other
Loan Documents relating to the Collateral and the exercise by the Collateral
Agent of its powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.
9.13        Survival. The agreements in this Article 9 shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the repayment,
satisfaction or discharge of all obligations under any Loan Document, and the
termination of this Agreement.
ARTICLE X
MISCELLANEOUS
10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower, or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower, or the applicable Loan
Party (in each case with a copy to the Agents), as the case may be, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
85

--------------------------------------------------------------------------------

(b)          postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) (it being understood that the waiver of, or
amendment to the terms of, any mandatory prepayment shall not constitute such a
postponement) without the written consent of each Lender directly affected
thereby;
(c)          waive, reduce or postpone the principal of, or the stated rate of
interest specified herein on, any Loan, or (subject to clause (y) of the first
proviso after clause 10.01(h) below) any fees or premiums or other amounts
payable hereunder without the written consent of each Lender directly affected
thereby; provided, however, that, without limiting the effect of clauses
10.01(h) below or the proviso directly below, only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;
(d)          change Section 2.13 or Section 8.04 in a manner that would alter
the pro rata sharing of payments required thereby in a manner that by its terms
modifies the application of such payments required thereby to be on a non- pro
rata basis without the written consent of each Lender adversely affected
thereby;
(e)          [reserved];
(f)          change any provision of this Section 10.01 or the definitions of
“Required Lenders,” or “Applicable Percentage” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender affected thereby;
provided, with the consent of the applicable Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Applicable Percentage” on substantially the same basis as
the Term Loans and the Roll-Up Loans, as applicable, are included on the Closing
Date.
(g)          other than as permitted by Section 9.10 and Section 10.21, release
(i) all or substantially all of the Guarantors from the Guaranty (as measured by
value, not by number) or all or substantially all of the Collateral, except as
expressly provided in the Loan Documents and except in connection with a “credit
bid” undertaken by the Collateral Agent at the direction of the Required Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the Loan
Documents (in which case only the consent of the Required Lenders will be needed
for such release) or (ii) all or substantially all of the Collateral covered by
the Security Documents without the written consent of each Lender, in each case
unless the release is permitted hereunder pursuant to Section 10.21; or
(h)          [reserved];
provided, that (x) no amendment, waiver or consent shall, unless in writing and
signed by the applicable Agent in addition to the Lenders required above, affect
the rights or duties of such Agent under this Agreement or any other Loan
Document; and (y) any Agency Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties to such Agency Fee
Letter.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (i) the Commitment of such Lender may not be increased or
extended and (ii) the principal of any Loan owed to such Lender may not be
reduced without the consent of such Lender.
Notwithstanding the foregoing, the Borrower and the Agents may amend this
Agreement and the other Loan Documents without the consent of any Lender (a) to
cure any ambiguity, omission, mistake, error, defect or inconsistency (as
reasonably determined by the Borrower in consultation with the Agents), so long
as such amendment, modification or supplement does not adversely affect the
rights of any Lender or the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, (b) to add a Guarantor with respect to the Loans or
collateral to secure the Loans, (c) to make administrative changes that do not
adversely affect the rights of any Lender, (d) to integrate any other Funded
Debt of the Borrower and its Subsidiaries that is secured by Liens on the
Collateral (or any portion thereof) that rank pari passu in right of security
with the Liens on the Collateral securing the Obligations or
86

--------------------------------------------------------------------------------

(e) to make technical, administrative or other changes that do not adversely
affect the rights of any Lender in respect of provisions relating to the
respective rights, roles or responsibilities of the Agents.
The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
Any such waiver and any such amendment or modification pursuant to this Section
10.01 shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Agents and all future holders of the Loans.  In the
case of any waiver, the Borrower, the Lenders and the Agents shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default that is waived pursuant to this
Section 10.01 shall be deemed to be cured and not continuing during the period
of such waiver.
10.02          Notices; Effectiveness; Electronic Communication.
(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopier (except for any notices sent to any Agent)
as follows or sent by electronic communication as provided in subsection (b)
below, and all notices and other communications expressly permitted hereunder to
be given by telephone shall be made to the applicable telephone number, as
follows:
(i)          if to the Borrower or any Agent to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)          if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified on Schedule 10.02 or in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
sent during normal business hours for the recipient, shall be deemed to have
been sent at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).  Notwithstanding the foregoing, (a) no notice to any Agent shall
be effective until received by such Agent and (b) any such notice or other
communication shall at the request of such Agent be provided to any co-agent,
sub-agent or attorney-in-fact appointed pursuant to Section 9.03(c) as
designated by such Agent from time to time.
(b)          Electronic Communications.  Notices and other communications to any
Agent and the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agents or
the Borrower may, in their discretion, agree to accept notices and other
communications to the Agents or the Borrower hereunder by electronic
communications pursuant to procedures approved by the Administrative Agent or
the Borrower, as applicable, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received
87

--------------------------------------------------------------------------------

upon the deemed receipt by the intended recipient at its e-mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  Each Loan Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the such Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses have resulted from
the gross negligence or willful misconduct of such Agent Party, as determined by
a final non- appealable judgment of a court of competent jurisdiction; provided,
however, that in no event shall the Borrower or any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages); provided that such waiver shall not limit any Loan Party’s
reimbursement or indemnification obligations under Sections 10.04(a) or
10.04(b), respectively.  Each Loan Party, each Lender, and each Agent agrees
that any Agent may, but shall not be obligated to, store any electronic
communication on the Platform in accordance with such Agent’s customary document
retention procedures and policies.
(d)          Defaults.  Any notice of Default or Event of Default may be
provided by telephone if confirmed promptly thereafter by delivery of written
notice thereof.
(e)          Change of Address, Etc.  The Borrower and any Agent may change its
address, electronic mail address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, electronic mail address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
(f)          Reliance by Agents and Lenders.  The Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Borrowing
Notices) purportedly given by or on behalf of the Borrower, even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  All telephonic notices to and other telephonic communications with any
Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording.
(g)          Private Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information.  In the event that any Public Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) neither the Borrower nor any
Agent has any responsibility for such Public Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement and
the other Loan Documents.
10.03          No Waiver; Cumulative Remedies.  No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan
88

--------------------------------------------------------------------------------

Document shall impair such right, remedy, power or privilege or be construed to
be a waiver of any default or acquiescence therein; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided and in the other Loan Documents are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
10.04      Expenses; Indemnity; Damage Waiver.
(a)          Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket legal and other expenses incurred by the Agents and
their respective Affiliates (including the reasonable and documented fees,
charges and disbursements of (x) Ropes & Gray LLP, as primary counsel for the
Agents and their Affiliates, (x) Akin Gump Strauss Hauer & Feld LLP and Milbank
LLP and  Bryan Cave Leighton Paisner LLP, as counsel to the Backstop Lenders,
(y) a single local counsel in each relevant jurisdiction and any special counsel
reasonably deemed necessary by the Agents, and (z) a single local counsel in
each relevant jurisdiction and any special counsel reasonably deemed necessary
by the Lenders), in each case, in connection with the preparation, due
diligence, negotiation, execution, delivery, administration and enforcement of
this Agreement and the other Loan Documents or any amendments, modifications,
consents, or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
[reserved] and (iii) all reasonable and documented out-of-pocket legal and other
expenses (including the cost of any investigation or preparation) incurred by
any Agent or any Lender (including the reasonable fees, charges and
disbursements of (x) Ropes & Gray LLP, as primary counsel for the Agents and
their Affiliates, (y) Akin Gump Strauss Hauer & Feld LLP and Milbank LLP, as
counsel to the Backstop Lenders, (y) a single local counsel in each relevant
jurisdiction and any special counsel reasonably deemed necessary by the Agents,
and (z) a single local counsel in each relevant jurisdiction and any special
counsel reasonably deemed necessary by the Lenders (and, in the case of an
actual or perceived conflict of interest where the Indemnitees affected by such
conflict notifies the Borrower of the existence of such conflict, of another
firm of counsel for such affected Indemnitees and local counsel for the
conflicted party)), in each case, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Agents (and any co-agent, sub-agent or attorney-in-fact thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities (including any Environmental
Liability), obligations, penalties, actions, judgments, and related reasonable
and documented out-of-pocket costs, fees and expenses (including the reasonable
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
(whether or not such investigation, litigation, claim or proceeding is brought
by the Borrower, the Borrower’s equity holders, affiliates or creditors or an
Indemnitee and whether or not any such Indemnitee is otherwise a party thereto
and without regard to the exclusive or contributory negligence of such
Indemnitee) or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of any Agent (and any co-agent,
sub-agent or attorney-in-fact thereof) and its Related Parties only, the
administration and enforcement of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom and (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto and without regard to
the exclusive or contributory negligence of such Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are found in a final,
non-appealable judgment by a court of competent jurisdiction to (x) have
resulted from the gross negligence or willful misconduct of such Indemnitee (or
any of such Indemnitee’s controlled affiliates or any of its or their respective
officers, directors, employees, agents, controlling persons or members of any of
the foregoing) or (y) have arisen out of or in connection with any claim,
litigation, loss
89

--------------------------------------------------------------------------------

or proceeding not involving an act or omission of the Borrower or any of its
Related Parties and that is brought by an Indemnitee against another Indemnitee
(other than any claims against an Indemnitee in its capacity or in fulfilling
its role as an Agent or arranger or any similar role under this Agreement or any
claims arising out of any act or omission of the Borrower or any of its
Affiliates).  The Borrower also agrees that no Indemnitee shall have any
liability (whether direct or indirect, in contract, tort or whether based on
such Indemnitee’s exclusive or contributory negligence or otherwise) to the
Borrower for or in connection with this Agreement or the other Loan Documents,
any transactions contemplated hereby or thereby or such Indemnitees’ role or
services in connection herewith or therewith, except to the extent that any
liability for losses, claims, demands, damages, liabilities or expenses incurred
by the Borrower resulted from the  gross negligence or willful misconduct of
such Indemnitee, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  This Section 10.04(b) shall not apply with respect to
Taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)          Reimbursement and Indemnification by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Agents (or any
such co-agent, sub-agent or attorney-in-fact thereof) or any Related Party (and
without limiting its obligation to do so), each Lender severally agrees to
reimburse and indemnify the Agents (or any such co-agent, sub-agent or
attorney-in-fact) or such Related Party, as the case may be, with respect to
such Lender’s Applicable Percentage (determined as of the time that such
reimbursement or indemnity is sought), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by any Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s (or such
Affiliate’s) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no party hereto shall assert, and each hereby
waives, any claim against the Borrower and its Affiliates or any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
such waiver shall not limit any Loan Party’s reimbursement or indemnification
obligations under Sections 10.04(a) or 10.04(b), respectively.  No Indemnitee
referred to in subsection (b) above or the Borrower and its Affiliates shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee.
(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
(f)          Survival.  The agreements in this Section shall survive the
resignation or replacement of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the repayment,
satisfaction or discharge of all obligations under any Loan Document, and the
termination of this Agreement. The reimbursement, indemnity and contribution
obligations of the Borrower under this Section 10.04 will be in addition to any
liability which the Borrower may otherwise have, will extend upon the same terms
and conditions to any affiliate of any Indemnitee and the partners, members,
directors, agents, employees, and controlling persons (if any), as the case may
be, of any Indemnitee and any such affiliate, and will be binding upon and inure
to the benefit of any successors and assigns of the Borrower, any Indemnitee,
any such affiliate, and any such Person.
10.05     Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any payment by or on behalf of the Borrower is made to the
Agents or any Lender, or the Agents or any Lender enforces any security
interests or exercises its right of setoff, and such payment
90

--------------------------------------------------------------------------------

or the proceeds of such enforcement or setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agents or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to each Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment. 
The obligations of the Lenders under clause (b) of the preceding sentence shall
survive Payment in Full and the termination of this Agreement.
10.06     Successors and Assigns.
(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder,
except through a transaction permitted hereunder, without the prior written
consent of the Agents and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (e)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section or (iv) pursuant
to the syndication of Loans in accordance with the Restructuring Support
Agreement.  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)          Assignments by Lenders.  Any Lender may at any time sell, assign or
transfer to one or more Eligible Assignees (and any assignee pursuant to
syndication of Loans in accordance with the Restructuring Agreement), upon the
giving of notice to the Borrower and the Administrative Agent, all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it or other
Obligations); provided that:
(i)          except (a) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it, which such amount is less than the applicable minimum transfer amount set
forth below, (b) in the case of an assignment of Loans in connection with the
syndication of Loans contemplated in the Restructuring Support Agreement, or (c)
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent, shall not be less than $1,000,000 in the case of an
assignment of Loans and, unless each of the Administrative Agent and, so long as
no Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to an assignment of Loans unless it shall have objected thereto
by written notice to the Administrative Agent within seven (7) Business Days
after having received notice thereof; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
(iii)          [reserved];
91

--------------------------------------------------------------------------------

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (provided however, that (i) the
Administrative Agent may in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) the Administrative
Agent does hereby waive such processing and recordation fee in connection with
an assignment to an assignee which is already a Lender or is an affiliate or
Approved Fund of a Lender or a Person under common management with a Lender) and
the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and to the Administrative
Agent and the Borrower any such know-your-customer documents, forms, certificate
or other evidence, if any, as the assignee under such Assignment and Assumption,
including that as may be required to deliver pursuant to Section 3.01;
(v)          in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to any Agent and any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Laws without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs; and
(vi)          pro rata assignments shall not be required and each assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
under and in respect of any applicable Loan and related Commitments.
Subject to acceptance and recording thereof in the applicable Register by the
Administrative Agent pursuant to subsection (d) of this Section, from and after
the closing date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 3.01
(subject to the requirements and limitations therein, including the requirements
of Section 3.01(e)), 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the closing date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in the Commitments and Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of such Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.06, the disposition of such Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
(c)          [Reserved].
(d)        Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and
92

--------------------------------------------------------------------------------

principal amounts of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide).  The Register shall be available for
inspection by the Borrower and each Lender (solely as to the amount of Loans of
such Lender) at any reasonable time and from time to time upon reasonable prior
written notice.
(e)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or any Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender, to the extent that it has a consent right hereunder,
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in clauses (a), (b), (c), (g) and (h) of the
first proviso to Section 10.01 that affects such Participant (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof).  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment, provided, that in the case of Section 3.01,
such Participant shall have complied with the requirements of such section (it
being understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
Each Lender that sells a participation, acting for this purpose as a
non-fiduciary agent (solely for tax purposes) of the Borrower, shall maintain a
register for the recordation of the names and addresses of the Participants and
principal amount of (and stated interest on) each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that the relevant parties, acting reasonably and in
good faith, determine that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender and each Loan Party shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.
(f)          Limitation upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(g)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender to
secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
93

--------------------------------------------------------------------------------

pledgee or assignee for such Lender as a party hereto; provided further, that in
no event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
(h)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
10.07          Treatment of Certain Information; Confidentiality.  Each of the
Agents and the Lenders agrees that it will treat as confidential (to the extent
clearly identified at the time of delivery as confidential) all information
provided to it hereunder or under any other Loan Document by or on behalf of the
Borrower or any of its Subsidiaries or Affiliates (collectively, “Information”)
in accordance with the Agents’ and the Lenders’ applicable customary procedures
for handling confidential information of such nature, except to the extent such
Information (a) is publicly available or becomes publicly available other than
by reason of disclosure by the Agents or the Lenders, any of their respective
affiliates or representatives in violation of this Agreement or the other Loan
Documents, (b) was received by the Agents and the Lenders from a source (other
than the Borrower or any of its affiliates, advisors, members, directors,
employees, agents or other representatives) not known by the Agents and the
Lenders to be prohibited from disclosing such Information to such Person by a
legal, contractual or fiduciary obligation to the Borrower or (c) was already in
the Agents’ and the Lenders’ possession from a source other than the Borrower or
any of its affiliates, advisors, members, directors, employees, agents or other
representatives or is independently developed by such Person without the use of
or reference to any such confidential information; provided, however, that
nothing herein will prevent the Agents and the Lenders from disclosing any such
Information (including Information regarding Disqualified Institutions) (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable Law
or compulsory legal process (in which case such Person agrees to inform the
Borrower promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority or any self-regulatory authority
having jurisdiction over such Person or any of its affiliates, (c) to such
Person’s affiliates and such Person’s and affiliates’ respective officers,
directors, partners, members, employees, affiliated investment funds or
investment vehicles, managed, advised or sub-advised accounts, funds or other
entities, investment advisors, sub-advisors or managers, legal counsel,
independent auditors and other experts or agents who need to know such
Information and on a confidential basis and who are informed of the confidential
nature of the Information, (d) to existing Lenders and to potential and
prospective Agents, Lenders, assignees, participants and any direct or indirect
contractual counterparties to any Hedging Agreement relating to the Borrower or
its obligations under this Agreement, in each case, subject to such recipient’s
agreement (which agreement (other than Disqualified Institutions) may be in
writing or by “click through” agreement or other affirmative action on the part
of the recipient to access such Information and acknowledge its confidentiality
obligations in respect thereof pursuant to customary practice) to keep such
Information confidential on substantially the terms set forth in this Section
10.07, (e) to ratings agencies who have agreed to keep such Information
confidential on terms no less restrictive than this Section 10.07 in any
material respect or otherwise on terms acceptable to the Borrower in connection
with obtaining ratings of the Loans, (f) for purposes of establishing a “due
diligence” defense, (g) on a confidential basis, to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (h) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder or (i) upon Borrower’s prior written consent
(which may be by email).  In addition, the Agents may disclose the existence of
this Agreement and Information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents in connection with the administration and management of this Agreement
and the other Loan Documents.
Each of the Agents and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Laws, including Federal and
state securities laws.
94

--------------------------------------------------------------------------------

10.08          Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
subject to the Orders, upon the occurrence of any Event of Default or at
maturity each Lender and its Affiliates is hereby authorized by each Loan Party
at any time or from time to time subject to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to any Loan Party or to any other Person (other than the Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of any Loan Party against and
on account of the obligations and liabilities of any Loan Party to such Lender
hereunder, including all claims of any nature or description arising out of or
connected hereto, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Article II and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Sections 2.18 and 8.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and its Affiliates under this Section 10.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09          Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
10.10          Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (i.e., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.
10.11          Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and the funding of any Borrowing.  Such representations, warranties and
agreements have been or will be relied upon by each Agent and each Lender,
regardless of any investigation made by any Agent or any Lender or on their
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.  Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Loan Party
95

--------------------------------------------------------------------------------

set forth in Sections 3.01, 3.04, 3.05, 10.04(a), 10.04(b) and 10.08 and the
agreements of Lenders set forth in Sections 2.13, 9.03, 9.12, 10.04(c), and
10.05 shall survive the resignation or replacement of any Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the repayment, satisfaction or discharge of all obligations under
any Loan Document, and the termination of this Agreement.
10.12          Severability.  If any provision of this Agreement or the other
Loan Documents or any obligation hereunder or under any other Loan Document is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions or obligations of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions or obligations with valid provisions or
obligations the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions or obligations.  The invalidity
of a provision or obligation in a particular jurisdiction shall not invalidate
or render unenforceable such provision or obligation in any other jurisdiction.
10.13          Replacement of Lenders.  If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, (c) any Lender is at such time a
Defaulting Lender or has given notice pursuant to Section 3.02 or (d) any Lender
becomes a “Nonconsenting Lender” (hereinafter defined), then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to (and such Lender shall) assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interest,
rights (other than its existing rights to payments pursuant to Section 3.01 or
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee selected by the Borrower that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)          the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b) from the Borrower (provided however, that the
Administrative Agent may in its sole discretion elect to waive such processing
and recordation fee in the case of any assignment);
(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)          such assignment does not conflict with applicable Laws,
(e)          neither any Agent nor any Lender shall be obligated to be or to
find the assignee; and
(f)          in the case of an assignment resulting from a Lender becoming a
Nonconsenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  In the event that (x) the Borrower or the Administrative Agent
has requested the Lenders to consent to a departure or waiver of any provisions
of the Loan Documents or to agree to any amendment thereto and (y) the Required
Lenders or Required Facility Lenders, as applicable, have agreed to such
consent, waiver or amendment, then any such Lender, who does not agree to such
consent, waiver or amendment and whose consent would otherwise be required for
such departure, waiver or amendment, shall be deemed a “Nonconsenting Lender.”
Any such replacement shall not be deemed a waiver of any rights that the
Borrower shall have against the replaced Lender.
96

--------------------------------------------------------------------------------

Each Lender agrees that if the Borrower exercises its option hereunder to cause
an assignment by such Lender as a Nonconsenting Lender or otherwise pursuant to
this Section 10.13, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.06.  In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs the Borrower to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.06
on behalf of a Nonconsenting Lender or Lender replaced pursuant to this Section
10.13, and any such documentation so executed by the Borrower shall be effective
for purposes of documenting an assignment pursuant to Section 10.06.
10.14       Governing Law; Jurisdiction; Etc.
(a)          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.
(b)          CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN THE BANKRUPTCY COURT AND, IF THAT COURT DOES NOT HAVE (OR ABSTAINS
FROM) JURISDICTION, ANY FEDERAL COURT OF THE UNITED STATES SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.02; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY LOAN DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF
ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE
IN, ANY SUCH COURT.
10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS
97

--------------------------------------------------------------------------------

AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
10.16          USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and each Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or such Agent,
as applicable, to identify such Loan Party in accordance with the PATRIOT Act.
10.17          Time of the Essence.  Time is of the essence of the Loan
Documents.
10.18          [Reserved].
10.19          No Advisory or Fiduciary Responsibility.  Each Loan Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Agent or Lender, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Borrower and
their Affiliates, on the one hand, and the Agents, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Agent, and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for any Loan Party, its
management, stockholders, creditors or any of its affiliates or any other Person
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (B) neither any of the Agents nor any Lender has any
obligation to the Borrower or any of its respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that conflict with those of the Borrower and
its respective Affiliates, and neither any of the Agents nor any Lender has any
obligation to disclose any of such interests to the Borrower or its respective
Affiliates.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.  To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agents with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.20          [Reserved]
10.21          Release of Liens and Release from Guaranty.
98

--------------------------------------------------------------------------------

(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, but subject to the Orders, the Collateral Agent is hereby
irrevocably authorized by each Lender to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document or otherwise
encumbering any item of Collateral (and to execute any documents or instruments
necessary, advisable or otherwise required or reasonably requested by any Loan
Party to do so) (A) after Payment in Full, (B) (i) upon any sale or other
transfer by any Loan Party of any Collateral that is permitted under this
Agreement (other than a sale or other transfer to a Loan Party or any other
Person that is required to become a Loan Party) or (ii) upon effectiveness of
any written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 10.01, (C) upon the
approval, authorization or ratification in writing by the Required Lenders (or
such other percentage of the Lenders whose consent is required by Section 10.01)
with respect to the release of such Collateral, (D) upon a Guarantor no longer
being a Guarantor by virtue of the definition thereof or a transaction permitted
hereunder, with respect to the Collateral owned by such Guarantor or (E) if an
asset becomes an Excluded Asset.  After any of (v) Payment in Full, (w) upon any
sale or other transfer of a Loan Party that is permitted under this Agreement
(other than a sale or other transfer to a Loan Party or any other Person that is
required to become a Loan Party), (x) upon the approval, authorization or
ratification in writing by the Required Lenders (or such other percentage of the
Lenders whose consent is required by Section 10.01) with respect to the release
of any Guarantor under the terms of the Guaranty or (y) upon a Guarantor no
longer being a Guarantor by virtue of the definition thereof or a transaction
permitted hereunder, each applicable Guarantor (or, in the case of clause (w)
above, the applicable Guarantor so sold or transferred) shall automatically be
released from the Guaranty, all without delivery of any instrument or
performance of any act by any Person; provided that any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, subject to the Orders, in connection with any termination
or release pursuant to this Section 10.21, the Administrative Agent and/or the
Collateral Agent, as applicable, shall be, and are hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender) to
execute and deliver, and shall promptly execute and deliver to the applicable
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release (including (1)
UCC termination statements and (2) in the case of a release of Mortgages, a
partial release) or to confirm that an asset of a Loan Party is not Collateral
(including returning to the Borrower any possessory Collateral that is in the
possession of the Collateral Agent and is the subject of such release);
provided, that (1) neither Agent shall be required to execute any document or
take any action necessary to evidence such termination or release on terms that,
in its opinion or the opinion of its counsel, could expose such Agent to
liability or create any obligation or entail any consequence other than such
termination or release without recourse, representation, or warranty, and (2)
the Loan Parties shall have provided such Agent with such certifications or
documents as such Agent shall reasonably request in order to demonstrate that
the requested termination or release is permitted under this Section 10.21.
(c)          Any execution and delivery of documents, or the taking of any other
action, by any Agent pursuant to this Section 10.21 shall be without recourse to
or representation or warranty by such Agent.
10.22      Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.23      Independent Nature of Lenders’ Rights.  Nothing contained herein or
in any other Loan Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity.  The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out hereof
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
99

--------------------------------------------------------------------------------

10.24      Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI
GUARANTY
11.01          Guaranty of the Obligations.  Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to the Administrative Agent, for
the ratable benefit of the Beneficiaries, the due and punctual payment in full
of all Obligations when the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed Obligations”).
11.02          [Reserved].
11.03          Payment by Guarantors.  Subject to Section 11.01, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.
11.04          Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
(a)          this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
100

--------------------------------------------------------------------------------

(b)          Administrative Agent may enforce this Guaranty upon the occurrence,
but only during the continuance, of an Event of Default notwithstanding the
existence of any dispute between Borrower and any Beneficiary with respect to
the existence of such Event of Default;
(c)          the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d)          payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
(e)          any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Loan Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents; and
(f)          this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations (other than contingent indemnity obligations not
then due and payable), including the occurrence of any of the following, whether
or not any Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Loan Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Loan Document,
or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Loan Documents, or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the
101

--------------------------------------------------------------------------------

corporate structure or existence of General Partner, Holdings (or any Parent) or
any of its Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations
(subject to the limitations set forth in the Security Documents); (vii) any
defenses, set-offs or counterclaims which Borrower may allege or assert against
any Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.
11.05          Waivers by Guarantors.  Each Guarantor hereby waives, to the
extent permitted by applicable law, for the benefit of Beneficiaries: (a) any
right to require any Beneficiary, as a condition of payment or performance by
such Guarantor, to (i) proceed against Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of any Loan Party or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of Borrower
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Guarantor from any cause other than payment
in full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices under any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 11.04 and any right to consent to any thereof; and (g)
any defenses or benefits that may be derived from or afforded by law which limit
the liability of or exonerate guarantors or sureties, or which may conflict with
the terms hereof.
11.06          Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Payment in Full of the Guaranteed Obligations (other than contingent obligations
under general indemnification provisions as to which no claim is pending), each
Guarantor hereby waives, to the extent permitted by law, any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until Payment in Full of the
Guaranteed Obligations (other than contingent obligations under general
indemnification provisions as to which no claim is pending), each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at
102

--------------------------------------------------------------------------------

any time when the Payment in Full of all Guaranteed Obligations (other than
contingent obligations under general indemnification provisions as to which no
claim is pending) shall not have occurred, such amount shall, to the extent
possible under applicable law, be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to the Administrative
Agent for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
11.07          Subordination of Other Obligations.  Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall, to the
extent permitted by applicable law, be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to the Administrative
Agent for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of the Obligee Guarantor under any other provision hereof.
11.08          Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until the Payment in Full of all of the Guaranteed
Obligations (other than contingent obligations under general indemnification
provisions as to which no claim is pending).  Each Guarantor hereby irrevocably
waives, to the extent permitted by applicable law, any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
11.09          Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
11.10          Financial Condition of Borrower.  Any Credit Extension may be
made to Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation.  No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of Borrower.  Each
Guarantor has adequate means to obtain information from Borrower on a continuing
basis concerning the financial condition of Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives, to the extent permitted
by applicable law, and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.
[Signature pages follow]
103

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.



 
FORESIGHT ENERGY LLC
                By:

/s/ Robert D. Moore
      Name:
Robert D. Moore  
 


Title:
President and Chief Executive Officer
 






 
FORESIGHT ENERGY LP
By Foresight Energy GP LLC, its general partner
                By:

/s/ Robert D. Moore
      Name:
Robert D. Moore  
 


Title:
President and Chief Executive Officer
 














[Signature Page to Credit and Guaranty Agreement]


104

--------------------------------------------------------------------------------






 
FORESIGHT ENERGY GP, LLC
ADENA RESOURCES, LLC
AKIN ENERGY LLC
AMERICAN CENTURY MINERAL LLC
AMERICAN CENTURY TRANSPORT LLC
COAL FIELD CONSTRUCTION COMPANY LLC
COAL FIELD REPAIR SERVICES LLC
FORESIGHT COAL SALES LLC
FORESIGHT ENERGY EMPLOYEE SERVICES CORPORATION
FORESIGHT ENERGY FINANCE CORPORATION
FORESIGHT ENERGY LABOR LLC
FORESIGHT ENERGY SERVICES LLC
HILLSBORO TRANSPORT LLC
LD LABOR COMPANY LLC
LOGAN MINING LLC
M-CLASS MINING, LLC
MACH MINING, LLC
MACOUPIN ENERGY LLC
MARYAN MINING LLC
OENEUS LLC (D/B/A SAVATRAN LLC)
SENECA REBUILD LLC
SITRAN LLC
SUGAR CAMP ENERGY, LLC
TANNER ENERGY LLC
VIKING MINING LLC
WILLIAMSON ENERGY, LLC
HILLSBORO ENERGY LLC
PATTON MINING LLC
FORESIGHT RECEIVABLES LLC
                By:

/s/ Robert D. Moore
      Name:
Robert D. Moore  
 


Title:
President and Chief Executive Officer
 

















[Signature Page to Credit and Guaranty Agreement]

--------------------------------------------------------------------------------






 
Cortland Capital Market Services LLC
as Administrative Agent and Collateral Agent,
                By:

/s/ Emily Ergang Pappas
      Name:
Emily Ergang Pappas  
 


Title:
Head of Legal - North America
 














[Signature Page to Credit and Guaranty Agreement]




--------------------------------------------------------------------------------






 
[   ],
as a Lender
                By:

 

      Name:
 
 
 


Title:
 

 














[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------
